EXHIBIT 10.1

Execution Copy

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 16, 2010

among

TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P.

as Borrower

TRUMP ENTERTAINMENT RESORTS, INC.

as General Partner

The Guarantors named herein

as Guarantors

and

ICAHN PARTNERS LP,

ICAHN PARTNERS MASTER FUND LP,

ICAHN PARTNERS MASTER FUND II LP, AND

ICAHN PARTNERS MASTER FUND III LP,

as Initial Lenders

and

Beal Bank SSB

as Collateral Agent and Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE SECTION     

ARTICLE I      DEFINITIONS AND ACCOUNTING TERMS

   2

Section 1.01.

  Certain Defined Terms    2

Section 1.02.

  Computation of Time Periods; Other Definitional Provisions    26

Section 1.03.

  Accounting Terms    26

Section 1.04.

  U.S. Dollars    26

ARTICLE II     AMOUNTS AND TERMS OF THE TERM LOANS

   26

Section 2.01.

  The Term Loans    26

Section 2.02.

  Reduction of Non-Interest Component for Interest Payments    27

Section 2.03.

  [Reserved]    27

Section 2.04.

  Repayment of Term Loans    27

Section 2.05.

  Application of Payments on Term Loans    27

Section 2.06.

  Prepayments    28

Section 2.07.

  Interest    29

Section 2.08.

  Fees    30

Section 2.09.

  [Reserved]    30

Section 2.10.

  Increased Costs, Etc.    30

Section 2.11.

  Payments and Computations    31

Section 2.12.

  Taxes    33

Section 2.13.

  Sharing of Payments, Etc.    36

Section 2.14.

  [Reserved]    37

Section 2.15.

  Defaulting Lenders    37

Section 2.16.

  Evidence of Debt    38

ARTICLE III    CONDITIONS OF LENDING

   39

Section 3.01.

  Conditions Precedent to Effectiveness of this Agreement    39

Section 3.02.

  [Reserved]    45

Section 3.03.

  Determinations Under Section 3.01    45

ARTICLE IV    REPRESENTATIONS AND WARRANTIES

   45

Section 4.01.

  Representations and Warranties of the Loan Parties    45

ARTICLE V    COVENANTS OF THE LOAN PARTIES

   52

Section 5.01.

  Affirmative Covenants    52

Section 5.02.

  Negative Covenants    58

Section 5.03.

  Reporting Requirements    71

 

(i)



--------------------------------------------------------------------------------

ARTICLE VI     EVENTS OF DEFAULT    74

Section 6.01.

   Events of Default    74 ARTICLE VII    THE AGENTS    77

Section 7.01.

   Authorization and Action    77

Section 7.02.

   Agents’ Reliance, Etc.    78

Section 7.03.

   Agents and their Affiliates    79

Section 7.04.

   Lender Party Credit Decision    79

Section 7.05.

   Indemnification    79

Section 7.06.

   Successor Agents    80

Section 7.07.

   Agency Agreement    81 ARTICLE VIII    GUARANTY    81

Section 8.01.

   Guaranty; Limitation of Liability    81

Section 8.02.

   Guaranty Absolute    82

Section 8.03.

   Waivers and Acknowledgments    83

Section 8.04.

   Subrogation    84

Section 8.05.

   Guaranty Supplements    85

Section 8.06.

   Subordination    85

Section 8.07.

   Continuing Guaranty; Assignments    86 ARTICLE IX     MISCELLANEOUS    86

Section 9.01.

   Amendments, Etc.    86

Section 9.02.

   Notices, Etc.    87

Section 9.03.

   No Waiver; Remedies    89

Section 9.04.

   Costs and Expenses    89

Section 9.05.

   Right of Set-off    90

Section 9.06.

   Binding Effect    91

Section 9.07.

   Assignments and Participations    91

Section 9.08.

   Execution in Counterparts    94

Section 9.09.

   [Reserved]    95

Section 9.10.

   Non-Consenting Lenders    95

Section 9.11.

   Confidentiality    95

Section 9.12.

   Release of Collateral    95

Section 9.13.

   Patriot Act Notice    95

Section 9.14.

   Jurisdiction, Etc.    96

Section 9.15.

   Application of Liquor Laws and Gaming Laws    96

Section 9.16.

   Governing Law    97

Section 9.17.

   WAIVER OF JURY TRIAL    97

Section 9.18.

   Limitation of Liability    98

Section 9.19.

   Collateral Documents    98

Section 9.20.

   [Reserved]    98

Section 9.21.

   Amendment and Restatement of Existing Credit Agreement    98

 

(ii)



--------------------------------------------------------------------------------

Section 9.22.

   Ratification of Existing Liens    98

Section 9.23.

   [Reserved]    98

Section 9.24.

   No Personal Liability of Directors, Officers, Employees and Equity Holders   
98

Section 9.25.

   WAIVER AND RELEASE    99

 

SCHEDULES

      

Schedule I

 

-

     Applicable Lending Offices

Schedule II

 

-

     Guarantors

Schedule IV

 

-

     Existing Unrestricted Subsidiaries

Schedule V

       Payoff Obligations

Schedule 2.01(d)

       Wire Instructions for Effective Date Paydown

Schedule 4.01(b)

 

-

     Subsidiaries

Schedule 4.01(d)

 

-

     Authorizations, Approvals, Actions, Notices and Filings

Schedule 4.01(f)

 

-

     Disclosed Litigation

Schedule 4.01(o)

 

-

     Plans, Multiemployer Plans and Welfare Plans

Schedule 4.01(q)

 

-

     Tax Disclosure

Schedule 4.01(s)

 

-

     Existing Debt

Schedule 4.01(t)

 

-

     Surviving Debt

Schedule 4.01(u)

 

-

     Liens

Schedule 4.01(v)

 

-

     Owned Real Property; Leased Real Property (Lessee); Leased Real Property
(Lessor)

Schedule 4.01(w)

 

-

     Investments

Schedule 4.01(x)

 

-

     Intellectual Property

Schedule 4.01(y)

 

-

     Existing Defaults or Events of Default

Schedule 5.01(d)

 

-

     Insurance

Schedule 5.01(k)

 

-

     Post-Closing Matters

EXHIBITS

      

Exhibit A

 

-

     Form of Assignment and Acceptance

Exhibit B

 

-

     Form of Note

Exhibit C

 

-

     Form of Security Agreement

Exhibit D

 

-

     Form of Mortgage

Exhibit F-1

 

-

     Form of Opinion of Graham Curtin LLP, counsel to the Loan Parties

Exhibit F-2

 

-

     Form of Opinion of Weil, Gotshal & Manges LLP, counsel to the Loan Parties

Exhibit F-3

 

-

     Form of Opinion of New Jersey gaming counsel to the Loan Parties

Exhibit G

 

-

     Form of Guaranty Supplement

 

(iii)



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

AMENDED AND RESTATED CREDIT AGREEMENT (this “AGREEMENT”) dated as of July 16,
2010 among TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P., a Delaware limited
partnership (the “BORROWER”), TRUMP ENTERTAINMENT RESORTS, INC., a Delaware
corporation and general partner of the Borrower (“TER” or the “GENERAL
PARTNER”), as a Guarantor (as hereinafter defined), the Subsidiary Guarantors
(as hereinafter defined), the Initial Lenders (as hereinafter defined), Beal
Bank, SSB, as collateral agent (together with any successor collateral agent
appointed pursuant to Article VII, the “COLLATERAL AGENT”) for the Secured
Parties (as hereinafter defined) and Beal Bank, SSB, as administrative agent
(together with any successor administrative agent appointed pursuant to
Article VII, the “ADMINISTRATIVE AGENT”, and together with the COLLATERAL AGENT,
the “AGENTS”) for the Lender Parties (as hereinafter defined).

PRELIMINARY STATEMENTS:

(1) The Borrower and the other Loan Parties are parties to that certain Credit
Agreement dated as of December 21, 2007, initially among the Borrower, the
General Partner, the Guarantors, Beal Bank and Beal Bank Nevada, as lenders, and
Beal Bank, as collateral agent and administrative agent for such lenders, as
amended by that certain (a) First Amendment to Credit Agreement dated as of
December 21, 2007, (b) Second Amendment to Credit Agreement dated as of May 29,
2008, and (c) Third Amendment to Credit Agreement dated as of October 28, 2008
(as amended, the “EXISTING CREDIT AGREEMENT”).

(2) The Borrower, the General Partner, the Guarantors and the other Debtors are
debtors and debtors-in-possession in the Bankruptcy Cases.

(3) The Bankruptcy Court has approved the Plan of Reorganization pursuant to
which, among other things, (a) certain pre-petition debt of the Debtors is to be
eliminated (excluding debt outstanding under the Existing Credit Agreement (the
“EXISTING CREDIT AGREEMENT DEBT”)), (b) the Existing Credit Agreement Debt is to
be restructured as provided in this Agreement, (c) $225,000,000 of new capital
is to be contributed to the Borrower on the Effective Date, of which
$125,000,000 is to be used to repay a portion of the Existing Credit Agreement
Debt, and (d) the ownership of the General Partner is to be restructured on the
date hereof pursuant to a rights offering to certain creditors of the Debtors
and a related Noteholder Backstop Agreement (collectively, the “RIGHTS
OFFERING”).

(4) Subject to Section 3.01, this Agreement shall become effective on the Plan
Effective Date.

(5) The parties hereto now desire to restructure the Existing Credit Agreement
Debt and amend and restate the Existing Credit Agreement as contemplated by the
Plan of Reorganization and as provided in this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“ADMINISTRATION FEE” has the meaning set forth in Section 2.08(c).

“ADMINISTRATIVE AGENT” has the meaning specified in the recital of parties to
this Agreement.

“ADMINISTRATIVE AGENT’S ACCOUNT” means the account of the Administrative Agent
specified by the Administrative Agent in writing to the Lender Parties from time
to time.

“AFFILIATE” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

“AGENTS” has the meaning specified in the recital of parties to this Agreement.

“AGREEMENT VALUE” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to the amount, if any,
that would be payable by any Loan Party or any of its Subsidiaries to its
counterparty to such Hedge Agreement, as if (a) such Hedge Agreement was being
terminated early on such date of determination, (b) such Loan Party or
Subsidiary was the sole “Affected Party,” and (c) the Administrative Agent was
the sole party determining such payment amount (with the Administrative Agent
making such determination pursuant to the provisions of the form of Master
Agreement or other applicable agreement).

“APPLICABLE LENDING OFFICE” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office.

“APPROVED FUND” means any Fund that is administered or managed by (a) a Lender
Party, (b) an Affiliate of a Lender Party or (c) an entity or an Affiliate of an
entity that administers or manages a Lender Party.

“ASSIGNMENT AND ACCEPTANCE” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.07 or the definition of “ELIGIBLE ASSIGNEE”),
and accepted by the Administrative Agent, in accordance with Section 9.07 and in
substantially the form of EXHIBIT A hereto or any other form approved by the
Administrative Agent.

 

2



--------------------------------------------------------------------------------

“ASSIGNMENTS OF LEASES AND RENTS” means those certain assignments of leases and
rents, executed in connection with the Existing Credit Agreement and/or this
Agreement, corresponding to the real property to which each of the Mortgages
relate.

“AVAILABLE CASH FLOW” means, with respect to the Borrower and its Subsidiaries
and for any period, the remainder of the following determined on a Consolidated
basis in accordance with GAAP to the extent applicable: (a) EBITDA minus
(b) without duplication and to the extent not deducted in determining EBITDA for
such period, the sum of the following expenses to the extent (but only to the
extent) they were actually paid in cash during such period (or, in the case of
clause (viii) succeeding, anticipated to be spent in cash during the immediately
succeeding period): (i) payments made to the New Jersey State Treasurer by the
Borrower and its Subsidiaries (A) in satisfaction of the investment alternative
tax imposed under N.J.S.A. 5:12-144.1 or (B) for direction to the New Jersey
Casino Reinvestment Development Authority for the purpose of making direct
investments (including donations) or purchasing bonds entitling the Borrower and
its Subsidiaries to an investment tax credit against the investment alternative
tax imposed under N.J.S.A. 5:12-144.1, (ii) state and federal income taxes and
state and local property taxes, (iii) Capital Expenditures permitted in
accordance with Section 5.02(o) (other than such Capital Expenditures which were
made with cash proceeds of casualty insurance in an amount that was previously
deducted pursuant to clause (viii) succeeding for the prior period),
(iv) professional fees, (v) Tax Distributions, (vi) reasonable cash reserves for
environmental liabilities, (vii) the aggregate amount of principal of, and
accrued interest on, all Debt for Borrowed Money, other than the Term Loans,
paid by the Borrower, and permitted to be paid by the Borrower in accordance
with this Agreement, during such period, and (viii) subject to the proviso
below, cash proceeds of casualty insurance received and included in Net Income
during such period that are anticipated to be spent (and permitted to be spent
in accordance with Section 5.02(o)) in cash as Capital Expenditures during the
immediately succeeding period, provided, however, that, if and to the extent
that such cash proceeds are not in fact so used to make Capital Expenditures
during such immediately succeeding period, the amount of such cash proceeds not
so used shall be added for purposes of determining Available Cash Flow for such
immediately succeeding period.

“BANKRUPTCY CASES” means Chapter 11 Case No. 09-13654 (JHW) of the Debtors filed
with the Bankruptcy Court on or about February 17, 2009.

“BANKRUPTCY CODE” means Title 11, U.S. Code.

“BANKRUPTCY COURT” means the United States Bankruptcy Court for the District of
New Jersey.

“BANKRUPTCY LAW” means the Bankruptcy Code, or any similar foreign, federal or
state law for the relief of debtors.

“BEAL BANK” means Beal Bank, SSB, a savings bank organized under the laws of the
state of Texas.

“BORROWER” has the meaning specified in the recital of parties to this
Agreement.

 

3



--------------------------------------------------------------------------------

“BORROWER’S ACCOUNT” means the account of the Borrower specified by the Borrower
in writing to the Administrative Agent from time to time.

“BUSINESS DAY” means a day of the year on which banks are not required or
authorized by law to close in New York City.

“CAPITAL EXPENDITURES” means, for any Person for any period, the sum of, without
duplication, (a) all cash expenditures made, directly or indirectly, by such
Person or any of its Subsidiaries during such period for equipment, fixed
assets, real property or improvements, or for replacements or substitutions
therefor or additions thereto, that have been or should be, in accordance with
GAAP, reflected as additions to property, plant or equipment on a Consolidated
balance sheet of such Person plus (b) the aggregate principal amount of all Debt
(including Obligations under Capitalized Leases) assumed or incurred in
connection with any such expenditures. For purposes of this definition, the
purchase price of equipment that is purchased simultaneously with the trade in
of existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount of such purchase price less
the credit granted by the seller of such equipment for the equipment being
traded in at such time or the amount of such proceeds, as the case may be.

“CAPITAL STOCK” means (a) in the case of a corporation, corporate stock; (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

“CAPITALIZED LEASES” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“CARRYOVER AMOUNT” means a Carryover Project Capex Amount, as defined in
Section 5.02(o).

“CASH EQUIVALENTS” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens other than Liens
created under the Collateral Documents and having a maturity of not greater than
180 days from the date of acquisition thereof: (a) readily marketable direct
obligations of the Government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States, (b) insured
certificates of deposit of or time deposits with any commercial bank that is a
Lender Party or a member of the Federal Reserve System, issues (or the parent of
which issues) commercial paper rated as described in clause (c) below, is
organized under the laws of the United States or any State thereof and has
combined capital and surplus of at least $1 billion or (c) commercial paper in
an aggregate amount of no more than $5,000,000 per issuer outstanding at any
time, issued by any corporation organized under the laws of any State of the
United States and rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P or (d) Investments,
classified in accordance with generally accepted accounting principles as
Current Assets of the Borrower or any of its Subsidiaries, in money market
investment programs

 

4



--------------------------------------------------------------------------------

registered under the Investment Company Act of 1940, as amended, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the amount, character, quality and maturity described in clauses
(a), (b) and (c) of this definition.

“CASINO PROPERTY” means, (a) the hotel and complex currently known as the “Trump
Plaza Hotel and Casino” in Atlantic City, New Jersey, (b) the hotel and complex
currently known as the “Trump Marina Hotel Casino” in Atlantic City, New Jersey,
so long as such property continues to be owned by the Borrower or one of its
Subsidiaries, (c) the hotel and complex currently known as the “Trump Taj Mahal
Casino Resort” in Atlantic City, New Jersey and (d) each future hotel and
complex owned by the Borrower or any of its Subsidiaries (other than its
Unrestricted Subsidiaries).

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means an entity that is a controlled foreign corporation under Section 957
of the Internal Revenue Code.

“CHANGE OF CONTROL” means the occurrence of any of the following at any time
after the Plan Effective Date: (a) any Person or two or more Persons acting in
concert shall have acquired beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934), directly or indirectly, of Voting Interests of the General Partner
(or other securities convertible into such Voting Interests) representing 51% or
more of the combined voting power of all Voting Interests of the General
Partner; (b) [reserved]; (c) any Person or two or more Persons acting in concert
shall have acquired by contract or otherwise the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
General Partner (or other securities convertible into such Voting Interests)
representing 51% or more of the combined voting power of all Voting Interests of
the General Partner; (d) the General Partner shall cease to directly own all of
the Equity Interests in the New Limited Partner; or (e) the General Partner
shall cease to be the sole general partner of the Borrower; provided, however,
that the consummation of the Transactions contemplated by the Plan of
Reorganization and the Rights Offering shall not result in a Change of Control.

“COLLATERAL” means all “Collateral” and “Mortgaged Property” referred to in the
Collateral Documents and all other property that is or is intended to be subject
to any Lien in favor of the Collateral Agent for the benefit of the Secured
Parties.

“COLLATERAL ACCOUNT” has the meaning specified in the Security Agreement.

“COLLATERAL AGENT” has the meaning specified in the recital of parties to this
Agreement.

 

5



--------------------------------------------------------------------------------

“COLLATERAL AGENT’S OFFICE” means, with respect to the Collateral Agent or any
successor Collateral Agent, the office of such Agent as such Agent may from time
to time specify to the Borrower and the Administrative Agent.

“COLLATERAL DOCUMENTS” means the Security Agreement, the Mortgages, the
Assignments of Leases and Rents, the Intellectual Property Security Agreement,
each of the collateral documents, instruments and agreements delivered pursuant
to Section 5.01(j), and each other agreement that creates or purports to create
a Lien in favor of the Collateral Agent for the benefit of the Secured Parties.

“CONFIDENTIAL INFORMATION” means information that any Loan Party furnishes to
any Agent or any Lender Party in a writing designated as confidential, but does
not include any such information that is or becomes generally available to the
public or that is or becomes available to such Agent or such Lender Party from a
source other than the Loan Parties that is not, to the best of such Agent’s or
such Lender Party’s knowledge, acting in violation of a confidentiality
agreement with a Loan Party.

“CONFIRMATION ORDER” means an order issued by the Bankruptcy Court with respect
to the Bankruptcy Cases confirming the Plan of Reorganization pursuant to
Section 1129 of the Bankruptcy Code.

“CONSENT AND AGREEMENT” means a Consent and Agreement executed by Donald J.
Trump, Ivanka Trump and the Borrower pursuant to which Mr. Trump and Ms. Trump
consent to the assignment by the Borrower to the Collateral Agent of all rights
of the Borrower under the Trademark License Agreement and which shall satisfy
the requirements of Section 5.2.5 as appeared in the version of the Trademark
License Agreement that was filed with the Bankruptcy Court in the Plan
Supplement on March 5, 2010.

“CONSOLIDATED” refers to the consolidation of accounts in accordance with GAAP.

“CONSTRUCTION CONTRACTS” means the construction contracts entered into by any
Loan Party relating to the construction of the New Tower and which are described
on Schedule IV to the Existing Credit Agreement.

“CONTRIBUTION AGREEMENT” means an agreement, in form and substance satisfactory
to Administrative Agent, executed by and among the Loan Parties relating to
their respective contribution rights and obligations, as among themselves, under
the Loan Documents.

“CURRENT ASSETS” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person, after deducting adequate
reserves in each case in which a reserve is proper in accordance with GAAP.

“DEBT” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all Obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 90 days incurred in the ordinary course of such Person’s business),
(c) all Obligations of such Person evidenced by

 

6



--------------------------------------------------------------------------------

notes, bonds, debentures or other similar instruments, (d) all Obligations of
such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Obligations of such Person as lessee under Capitalized Leases, (f) all
Obligations of such Person under acceptance, letter of credit or similar
facilities, (g) all Obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in such
Person or any other Person or any warrants, rights or options to acquire such
Equity Interests, valued, in the case of Redeemable Preferred Interests, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends, (h) all Obligations of such Person in respect of Hedge
Agreements, valued at the Agreement Value thereof, (i) all Guarantee Obligations
and Synthetic Debt of such Person and (j) all indebtedness and other payment
Obligations referred to in clauses (a) through (i) above of another Person
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations.

“DEBT FOR BORROWED MONEY” of any Person means, at any date of determination, the
sum of (a) the balance sheet amount of all items that, in accordance with GAAP,
would be classified as indebtedness for borrowed money or Capitalized Leases on
a Consolidated balance sheet of such Person at such date and (b) all Synthetic
Debt of such Person at such date.

“DEBTORS” has the meaning specified in the Plan of Reorganization (and includes,
without limitation, the Borrower and the Guarantors).

“DEFAULT” means any Event of Default or any event that would constitute an Event
of Default but for the passage of time or the requirement that notice be given
or both.

“DEFAULT INTEREST” has the meaning specified in Section 2.07(b).

“DEFAULTED AMOUNT” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to any Agent or any other Lender
Party hereunder or under any other Loan Document at or prior to such time that
has not been so paid as of such time, including, without limitation, any amount
required to be paid by such Lender Party to (a) any other Lender Party pursuant
to Section 2.13 to purchase any participation in Loans owing to such other
Lender Party and (b) any Agent pursuant to Section 7.05 to reimburse such Agent
for such Lender Party’s ratable share of any amount required to be paid by the
Lender Parties to such Agent as provided therein. In the event that a portion of
a Defaulted Amount shall be deemed paid pursuant to Section 2.15(b), the
remaining portion of such Defaulted Amount shall be considered a Defaulted
Amount originally required to be paid hereunder or under any other Loan Document
on the same date as the Defaulted Amount so deemed paid in part.

“DEFAULTING LENDER” means, at any time, any Lender Party that, at such time,
(a) owes a Defaulted Amount or (b) shall take any action or be the subject of
any action or proceeding of a type described in Section 6.01(f).

 

7



--------------------------------------------------------------------------------

“DISCLOSED LITIGATION” has the meaning specified in Section 4.01(f).

“DOMESTIC LENDING OFFICE” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

“EBITDA” means, with respect to the Borrower and its Subsidiaries for any
period, the sum of the following determined on a Consolidated basis in
accordance with GAAP: (a) Net Income, plus (b) without duplication and to the
extent deducted from Net Income for such period, the sum of (i) interest
expense, (ii) income tax expense, (iii) depreciation and amortization expense,
and (iv) any non-cash charges, minus (c) without duplication and to the extent
included in Net Income for such period, any extraordinary gains and any non-cash
items of income.

“EFFECTIVE DATE” has the meaning specified in Section 3.01.

“EFFECTIVE DATE PAYDOWN” has the meaning specified in Section 2.01(d).

“ELIGIBLE ASSIGNEE” means (a) a Lender Party; (b) an Affiliate of a Lender
Party; (c) an Approved Fund; (d) any commercial bank organized under the laws of
the United States or any State thereof, or the laws of any other country; a
finance company, insurance company or other financial institution, investment,
mutual or other fund which is engaged in making, purchasing, holding or
otherwise investing in commercial loans or other senior secured debt
obligations as one of its businesses; or a qualified institutional buyer, as
such term is defined under Rule 144A as promulgated under the Securities Act,
provided that any such entity, together with its affiliated funds, has total
assets of at least $250 million and is not a competitor, or an owner of a
majority equity interest in a competitor, of any Loan Party; (e) any other
Person (other than an individual) that, unless an Event of Default has occurred
and is continuing, is approved by Borrower (such approval not to be unreasonably
withheld or delayed); provided, however, that neither any Loan Party nor any
Affiliate of a Loan Party shall qualify as an Eligible Assignee under this
definition.

“ELIGIBLE TRANSFEREE” means and includes a Person that is (a) a commercial bank,
financial institution or other institutional “accredited investor” (as defined
in Regulation D of the Securities Act) and (b) (i) a retirement fund
administered by a public agency for the exclusive benefit of federal, state or
local public employees; (ii) an investment company registered under the
Investment Company Act of 1940 (15 U.S.C. ss. 80b-1 et seq.); (iii) a collective
investment trust organized by banks under Part Nine of the Rules of the
Comptroller of the Currency; (iv) a closed end investment trust; (v) a chartered
or licensed life insurance company or property and casualty insurance company;
(vi) a banking and other chartered or licensed lending institution; (vii) an
investment adviser registered under the Investment Advisers Act of 1940 (15 U.S.
ss. 80b- 1 et seq.); or (viii) such other Person as the Gaming Authorities may
determine for reasons in accordance with the policies of Gaming Laws.

 

8



--------------------------------------------------------------------------------

“ENVIRONMENTAL ACTION” means any action, suit, demand, written demand letter,
claim, written notice of non-compliance or violation, written notice of
liability or potential liability, investigation, proceeding, consent order or
consent agreement relating in any way to any Environmental Law, any
Environmental Permit or Hazardous Material or arising from alleged injury or
threat to health, safety or the environment, including, without limitation,
(a) by any governmental or regulatory authority for enforcement, cleanup,
removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

“ENVIRONMENTAL LAW” means any applicable Federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction, decree or judicial or enforceable agency interpretation, legally
enforceable policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

“ENVIRONMENTAL PERMIT” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“EQUITY INTERESTS” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA AFFILIATE” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA EVENT” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30- day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041 (a)(2) of ERISA
(including any such notice with

 

9



--------------------------------------------------------------------------------

respect to a plan amendment referred to in Section 4041(e) of ERISA); (d) the
cessation of operations at a facility of any Loan Party or any ERISA Affiliate
in the circumstances described in Section 4062(e) of ERISA; (e) the withdrawal
by any Loan Party or any ERISA Affiliate from a Multiple Employer Plan during a
plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under
Section 302(f) of ERISA shall have been met with respect to any Plan; (g) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA; or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
could reasonably be expected to constitute grounds for the termination of, or
the appointment of a trustee to administer, such Plan.

“ESCROW BANK” has the meaning specified in Section 2.15(c).

“EVENTS OF DEFAULT” has the meaning specified in Section 6.01.

“EXCLUDED PROPERTIES” shall mean those real estate assets identified as
“Excluded Properties” on Schedule 4.01(v).

“EXCLUDED SUBSIDIARIES” has the meaning specified in Section 5.01(e).

“EXISTING CREDIT AGREEMENT” has the meaning specified in Preliminary Statement
(1) hereto.

“EXISTING CREDIT AGREEMENT DEBT” has the meaning specified in Preliminary
Statement (1) hereto.

“EXISTING NOTES” means the “Notes” as such term is defined in the Existing
Credit Agreement.

“EXTRAORDINARY RECEIPT” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, without
limitation, tax refunds, pension plan reversions, proceeds of insurance
(including, without limitation, any key man life insurance but excluding
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof), indemnity payments and any purchase price adjustment received in
connection with any purchase agreement; provided, however, that an Extraordinary
Receipt shall not include cash receipts received from proceeds of insurance,
condemnation awards (or payments in lieu thereof) or indemnity payments to the
extent that such proceeds, awards or payments are received by any Person in
respect of any third party claim against such Person and applied to pay (or to
reimburse such Person for its prior payment of) such claim and the costs and
expenses of such Person with respect thereto.

“FEDERAL FUNDS RATE” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so

 

10



--------------------------------------------------------------------------------

published for any day that is a Business Day, the average of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“FINAL ORDER” means a final order, ruling or judgment issued by the Bankruptcy
Court in the Bankruptcy Cases, which order, ruling or judgment (a) is in full
force and effect, (b) is not stayed, and (c) is no longer subject to review,
reversal, modification or amendment, by appeal or writ of certiorari or
otherwise; provided, however, that the possibility that a motion under Rule 50
or 60 of the Federal Rules of Civil Procedure, or any analogous rule under the
Federal Rules of Civil Procedure or Bankruptcy Rules, may be filed relating to
such order, ruling or judgment shall not cause such order, ruling or judgment
not to be a Final Order.

“FISCAL YEAR” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“FREE CASH FLOW” means, with respect to the Borrower and its Subsidiaries and
for any period, the remainder of the following determined on a Consolidated
basis in accordance with GAAP to the extent applicable: (a) Available Cash Flow
minus (b) the aggregate amount of principal of, and accrued interest on, all
Debt for Borrowed Money paid by the Borrower during such period.

“FUND” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

“FUNDED DEBT” of any Person means Debt in respect of the Loans, in the case of
the Borrower, and all other Debt of such Person that by its terms matures more
than one year after the date of determination or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year after such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year after such date.

“GAAP” has the meaning specified in Section 1.03.

“GAMING AUTHORITIES” means any agency, authority, board, bureau, commission,
department, office or instrumentality of any nature whatsoever of the United
States Federal government, any foreign government, any state, province or city
or other political subdivision or otherwise, whether now or hereafter existing,
or any officer or official thereof, including, without limitation, the New
Jersey Casino Control Commission, the New Jersey Division of Gaming Enforcement
and any other agency, in each case, with authority to regulate any gaming
operation (or proposed gaming operation) owned, managed or operated by the Loan
Parties or any of their Subsidiaries.

“GAMING FACILITY” means the casinos owned or operated by the Loan Parties and
all other real property owned by a Loan Party which is directly ancillary
thereto or used in connection therewith, including any hotels, resorts, card
clubs, theaters, parking facilities, recreational vehicle parks, timeshare
operations, retail shops, restaurants, other buildings, land, golf courses and
other recreation and entertainment facilities, marinas, vessels, barges, ships
and related equipment.

 

11



--------------------------------------------------------------------------------

“GAMING LAWS” means all laws and regulations pursuant to which any Gaming
Authority possesses regulatory, licensing or permit authority over gambling,
gaming or casino activities conducted by the Loan Parties.

“GAMING LICENSES” means every license, franchise or other authorization required
to own, lease, operate or otherwise conduct or manage gambling, gaming or casino
activities in any state or jurisdiction where the Loan Parties conduct business,
and any applicable liquor licenses.

“GENERAL PARTNER” has the meaning specified in the Preliminary Statements.

“GOVERNMENTAL AUTHORITY” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.

“GOVERNMENTAL AUTHORIZATION” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“GROSS GAMING REVENUES” means all revenues derived from slot machines and other
licensed gaming activities at the casinos operated by the Borrower and its
Subsidiaries (other than the sale of lottery tickets), less payments to winning
players and all applicable gaming taxes; provided, however, that the cash
equivalent value of any merchandise or thing of value included in a jackpot or
payout shall not be deemed to be payments to winning players for purposes of
this calculation. For the avoidance of doubt, “Gross Gaming Revenues” shall not
include revenues from any non-gaming activity at the Properties, including, but
not limited to, hotel charges, retail sales, service charges (such as spa,
limousine and other non-room/retail services provided by casino hotels) and/or
rental income from subtenants and/or licensees.

“GUARANTEE OBLIGATION” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt
(“PRIMARY OBLIGATIONS”) of any other Person (the “PRIMARY OBLIGOR”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the Obligation of a primary obligor,
(b) the Obligation to make take-or-pay or similar payments, if required,
regardless of nonperformance by any other party or parties to an agreement or
(c) any Obligation of such Person, whether or not contingent, (i) to purchase
any such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of any such primary obligation or (B) to maintain working capital or

 

12



--------------------------------------------------------------------------------

equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, assets, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof. The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Guarantee Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith.

“GUARANTEED OBLIGATIONS” has the meaning specified in Section 8.01.

“GUARANTORS” means the General Partner and the Subsidiary Guarantors and any
other Person who at any time guarantees the payment or performance of the
Obligations or any portion thereof.

“GUARANTY” means the Parent Guaranty and the Subsidiary Guaranty and any other
guaranty of the Obligations or any portion thereof executed by a Guarantor.

“GUARANTY SUPPLEMENT” has the meaning specified in Section 8.05.

“HAZARDOUS MATERIALS” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“HEDGE AGREEMENTS” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

“ICAHN ENTITY” means any Person that is (1) a corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) 100%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is directly or indirectly beneficially owned and controlled by a
member or members of the Icahn Family, (b) the interest in the capital or
profits of such partnership, joint venture or limited liability company is
directly or indirectly beneficially owned and controlled by a member or members
of the Icahn Family, or (c) the beneficial interest in such trust or estate is
at the time directly or indirectly owned and controlled by a member or members
of the Icahn Family or (2) a Subsidiary of Icahn Enterprises L.P., a Delaware
limited partnership or Icahn Enterprises Holdings L.P., a Delaware limited
partnership.

“ICAHN FAMILY” means: (i) Carl C. Icahn and his children; (ii) the current and
former spouses of any person described in clause (i) of this definition;
(iii) the ancestors and descendants, whether by blood, marriage or adoption, of
any person described in clause (i) or (ii) of this definition; and (iv) the
Icahn Entities.

 

13



--------------------------------------------------------------------------------

“INDEMNIFIED PARTY” has the meaning specified in Section 9.04(b).

“INITIAL LENDER PARTIES” means the Initial Lenders.

“INITIAL LENDERS” means the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders.

“INSUFFICIENCY” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“INTELLECTUAL PROPERTY” has the meaning specified in Section 1(b) of the
Security Agreement.

“INTELLECTUAL PROPERTY SECURITY AGREEMENT” has the meaning specified in
Section 3.01(b)(ii)(G).

“INTEREST BEARING COMPONENT” means, as of any date of determination, a principal
amount of the Term Loans equal to $334,000,000.00 less (A) the aggregate amount
of principal payments made by Borrower and/or the Guarantors with respect to the
Term Loans from and after the Effective Date and prior to such date of
determination, which are to be applied to the repayment of the Interest Bearing
Component of the Term Loans in accordance with Section 2.05 of this Agreement
and (B) without duplication of the adjustment reflected in the definition of
“New Term Loan” in the Plan of Reorganization, that portion of any
Recharacterization Amount (as defined in the Plan of Reorganization) that the
Bankruptcy Court determines should be applied to reduce the Interest Bearing
Component, if any, to the extent and in the manner determined by the Bankruptcy
Court pursuant to its resolution of the Recharacterization Motion (as defined in
the Plan of Reorganization); provided, however, that the Interest Bearing
Component shall never be less than zero.

“INTERNAL REVENUE CODE” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“INVENTORY” means all Inventory referred to in Section 1(b) of the Security
Agreement.

“INVESTMENT” in any Person means any loan or Loan to such Person, any purchase
or other acquisition of any Equity Interests or Debt or the assets comprising a
division or business unit or a substantial part or all of the business of such
Person, any capital contribution to such Person or any other direct or indirect
investment in such Person, including, without limitation, any acquisition by way
of a merger or consolidation (or similar transaction) and any arrangement
pursuant to which the investor incurs Debt of the types referred to in clause
(i) or (j) of the definition of “DEBT” in respect of such Person.

“LENDER PARTY” means any Lender.

 

14



--------------------------------------------------------------------------------

“LENDERS” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

“LICENSE REVOCATION” shall mean the loss, revocation, failure to renew,
termination or suspension of any Gaming License issued by any Gaming Authority
covering any Gaming Facility.

“LIEN” means any mortgage, deed of trust, lien, security interest or other
charge or encumbrance of any kind, or any other type of preferential
arrangement, including, without limitation, the lien or retained security title
of a conditional vendor and any easement, right of way or other encumbrance on
title to real property.

“LIQUOR LAWS” has the meaning specified in Section 9.15(a).

“LOAN” means a Term Loan.

“LOAN DOCUMENTS” means (a) this Agreement, (b) the Notes, (c) the Guaranty and
all Guaranty Supplements, (d) the Collateral Documents, (e) the Contribution
Agreement, if any, and (f) any and all other agreements, documents, instruments
or certificates from time to time executed and/or delivered by any Loan Party in
connection with any of the foregoing to which any Agent or Lender Party is a
party or is an intended beneficiary as evidenced by the terms thereof, in each
case as amended.

“LOAN PARTIES” means (subject to Section 5.01(e)) the Borrower and the
Guarantors.

“MAINTENANCE CAPITAL EXPENDITURES” means Capital Expenditures other than Project
Capital Expenditures.

“MARGIN STOCK” has the meaning specified in Regulation U.

“MATERIAL ADVERSE CHANGE” means any material adverse change in the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries, taken as a whole.

“MATERIAL ADVERSE EFFECT” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Loan
Parties to perform their Obligations under the Loan Documents or (c) the rights
and remedies of any Agent or any Lender Party under any Loan Document.

“MATURITY DATE” means December 31, 2015.

“MOODY’S” means Moody’s Investor Services, Inc.

“MORTGAGE POLICIES” has the meaning specified in Section 3.01(b)(iv)(B).

 

15



--------------------------------------------------------------------------------

“MORTGAGES” has the meaning specified in Section 3.01(b)(iv).

“MULTIEMPLOYER PLAN” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“MULTIPLE EMPLOYER PLAN” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

“NET CASH PROCEEDS” means:

 

  (a) with respect to any sale, lease, transfer or other disposition of any
asset of the Borrower or any of its Subsidiaries (other than any sale, lease,
transfer or other disposition of assets (x) by any Unrestricted Subsidiary or
(y) pursuant to clauses (i) through (ix) of Section 5.02(e)), the excess, if
any, of (i) the sum of cash and Cash Equivalents received in connection with
such sale, lease, transfer or other disposition (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the principal amount of any Debt (other than Debt under the
Loan Documents) that (x) is secured by such asset and that is required to be
repaid or (y) is Debt of the Subsidiary that is the subject of such sale, lease,
transfer or disposition and repaid, in each case in connection with such sale,
lease, transfer or other disposition thereof, (B) the reasonable and customary
out-of-pocket costs, fees, commissions, premiums and expenses incurred by the
Borrower or its Subsidiaries, (C) federal, state, provincial, foreign and local
taxes reasonably estimated (on a Consolidated basis) to be actually payable
within the current or the immediately succeeding tax year as a result of any
gain recognized in connection therewith (including any Tax Distributions
required to be paid in connection therewith), and (D) a reasonable reserve for
any purchase price adjustment or any indemnification payments (fixed and
contingent) attributable to the seller’s obligations to the purchaser undertaken
by the Borrower or any of its Subsidiaries in connection with such sale, lease,
transfer or other disposition (but excluding any purchase price adjustment or
any indemnity which, by its terms, will not under any circumstances be made
prior to the Maturity Date); provided, however, that Net Cash Proceeds shall not
include any such amounts to the extent such amounts are reinvested in Casino
Property within 365 days after the date of receipt thereof as permitted by
Section 5.02(e)(xi) hereof;

 

16



--------------------------------------------------------------------------------

  (b) with respect to the incurrence or issuance of any Debt by the Borrower or
any of its Subsidiaries (other than Debt incurred or issued (x) by any
Unrestricted Subsidiary or (y) pursuant to Section 5.02(b), but including Debt
under clause (xi) thereof to the extent such Debt is not used to make
(A) Investments pursuant to Section 5.02(f) within 60 days following the
incurrence thereof or (B) Capital Expenditures pursuant to Section 5.02(o) that
are committed to be made within 365 days following the incurrence of such Debt
pursuant to a plan disclosed to the Lenders in reasonable detail within 60 days
following the incurrence of such Debt), an amount equal to the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such incurrence
or issuance over (ii) the underwriting discounts and commissions or other
similar payments, and other out-of-pocket costs, fees, commissions, premiums and
expenses incurred by the Borrower or any of its Subsidiaries in connection with
such incurrence or issuance to the extent such amounts were not deducted in
determining the amount referred to in clause (i);

 

  (c) with respect to the sale or issuance of any Equity Interests (including,
without limitation, the receipt of any capital contribution) by the Borrower or
any of its Subsidiaries (other than its Unrestricted Subsidiaries), an amount
equal to the excess of (i) the sum of the cash and Cash Equivalents received in
connection with such sale or issuance over (ii) the underwriting discounts and
commissions or similar payments, and other out-of-pocket costs, fees,
commissions, premiums and expenses, incurred by the Borrower or any of its
Subsidiaries in connection with such sale or issuance to the extent such amounts
were not deducted in determining the amount referred to in clause (i), such
excess amount to exclude any portion thereof that is utilized to make
Investments pursuant to Section 5.02(f)(vii); and

 

  (d) with respect to any Extraordinary Receipt received by the Borrower or any
of its Subsidiaries (other than its Unrestricted Subsidiaries) that is not
otherwise included in clauses (a), (b) or (c) above, an amount equal to the
excess, if any, of (i) the sum of the cash and Cash Equivalents received in
connection therewith over (ii) the sum of (A) premiums and expenses incurred by
the Borrower or its Subsidiaries and (B) federal, state, provincial, foreign and
local taxes reasonably estimated (on a Consolidated basis) to be actually
payable within the current or the immediately succeeding tax year as a result of
any gain recognized in connection therewith (including any Tax Distributions
required to be paid in connection therewith); provided, however, that Net Cash
Proceeds shall not include any such amounts to the extent such amounts are
(1) if the Extraordinary Receipt in question is proceeds of casualty insurance,
used to repair and/or replace the damaged property or (2) as to all other
Extraordinary Receipts, reinvested in the business of the Borrower and its
Subsidiaries, in each case within 365 days after the date of receipt thereof.

 

17



--------------------------------------------------------------------------------

“NET INCOME” means, with respect to the Borrower and its Subsidiaries and for
any period, the net income (or loss) determined on a Consolidated basis in
accordance with GAAP, provided that, in determining such net income (or loss)
there shall be excluded, without duplication and to the extent included in or
deducted from net income for such period (a) the income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any of its Subsidiaries, (b) the income (or
loss) of any Person (other than a Subsidiary) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions, and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of any dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than such obligations under the Loan
Documents) or law applicable to such Subsidiary.

“NEW LIMITED PARTNER” means TERH LP Inc., the limited partner of the Borrower as
of the Effective Date.

“NEW TOWER” means the new tower at the Trump Taj Mahal Casino Resort in Atlantic
City, New Jersey, which was recently built as referred to in the Existing Credit
Agreement.

“NON-CONSENTING LENDER” means, in the event that the Required Lenders have
agreed to any consent, waiver or amendment pursuant to Section 9.01 that
requires the consent of one or more Lenders in addition to the Required Lenders,
any Lender who is entitled to agree to such consent, waiver or amendment but who
does not so agree.

“NON-INTEREST COMPONENT” means, as of any date of determination, a principal
amount of the Term Loans equal to $22,374,965.32 less the sum of (A) the
aggregate amount of principal payments made by the Borrower and/or the Guarantor
with respect to the Terms Loans from and after the Effective Date and prior to
such date of determination, which are applied to repayment of the Non-Interest
Component in accordance with Section 2.05 of this Agreement, (B) the aggregate
amount of interest paid on the Interest Bearing Component of the Term Loans from
the Effective Date through and including such date of determination and (C) that
portion, as determined by the Bankruptcy Court, of any Recharacterization Amount
(as defined in the Plan of Reorganization) that the Bankruptcy Court determines
should be applied to reduce the Non-Interest Component, if any, to the extent
and in the manner determined by the Bankruptcy Court pursuant to its resolution
of the Recharacterization Motion (as defined in the Plan of Reorganization);
provided, however, that the Non-Interest Component shall never be less than
zero.

“NOTE” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of EXHIBIT B hereto, evidencing all or any
portion of the Term Loans payable by the Borrower to such Lender.

“NPL” means the National Priorities List under CERCLA.

 

18



--------------------------------------------------------------------------------

“OBLIGATION” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the Term Loans (including the
Outstanding Prior Advances, as reduced by the Effective Date Paydown) and the
obligation to pay principal (including both the Interest Bearing Component and
the Non-Interest Component), interest, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document, (b) the obligation of such Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party and (c) all
“Obligations,” as such term is defined in the Existing Credit Agreement which
have not been paid as of the Effective Date.

“OTHER TAXES” has the meaning specified in Section 2.12(b).

“OUTSTANDING PRIOR ADVANCES” has the meaning specified in Section 2.01(c).

“PARENT GUARANTY” means the guaranty of the General Partner set forth in
Article VIII.

“PARTNERSHIP AGREEMENT” means the Fifth Amended and Restated Agreement of
Limited Partnership of the Borrower, dated as of the Plan Effective Date.

“PATRIOT ACT” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“PERMIT” means any license (including, without limitation, any Gaming License),
franchise, authorization, statement of compliance, certificate of operation,
certificate of occupancy and permit required for the lawful ownership,
occupancy, operation and use of all or a material portion of the Gaming
Facilities (which may be temporary or permanent) (including, without limitation,
those required for the use of the Gaming Facilities as a licensed casino
facility).

“PERMITTED BUSINESS” means: (a) any line of business conducted by the Borrower,
the General Partner or any Subsidiary on the Effective Date; (b) all businesses
whether or not licensed by a Gaming Authority that are necessary for, incident
to, useful to, arising out of, supportive of or connected to the development,
ownership or operation of a gaming facility; (c) any casino and gaming
activities (including, without limitation, the development, ownership, operation
or management of casinos, casino hotels, riverboat casinos, slot machines, video
lottery terminals, racetracks, internet gaming or related activities); or
(d) any business that is a reasonable extension, development or expansion of any
of the foregoing.

 

19



--------------------------------------------------------------------------------

“PERMITTED ENCUMBRANCES” has the meaning specified in the Mortgages.

“PERMITTED LIENS” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(in each case, that is not being contested in good faith and by proper
proceedings or pursuant to this Agreement, is not required to be contested and
such enforcement, collection, execution, levy or foreclosure proceeding could
not, either individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect): (a) Liens for taxes, assessments and governmental
charges or levies to the extent not required to be paid under Section 5.01(b);
(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that either (i) (A) are not overdue for
a period of more than 60 days and (B) individually or together with all other
Permitted Liens outstanding on any date of determination do not materially
adversely affect the use of the property to which they relate or (ii) are being
contested in good faith and by proper proceedings, as to which appropriate
reserves are being maintained and each such Lien (A) has not attached to such
property, (B) has not become enforceable and (C) is subject to a stay;
(c) pledges or deposits in the ordinary course of business to secure obligations
under workers’ compensation laws or similar legislation or to secure public or
statutory obligations; (d) deposits to secure the performance of bids, trade
contracts and leases (other than Debt), statutory obligations, surety bonds
(other than bonds related to judgments or litigation), performance bonds and
other obligations of a like nature incurred in the ordinary course of business;
(e) Liens securing judgments (or the payment of money not constituting an Event
of Default under Section 6.01(g) or securing appeal or other surety bonds
related to such judgments); (f) easements, zoning restrictions, rights of way
and other encumbrances on title to real property that do not materially
adversely affect the use or value of such property for its present purposes;
(g) operating leases, subleases, licenses, occupancy agreements and
rights-of-use entered into by any Loan Party or any of their respective
Subsidiaries as a lessor or a similar capacity in the ordinary course of
business that do not materially and adversely affect the use of the Properties
encumbered thereby for its intended purpose; and (h) Permitted Encumbrances.

“PERSON” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“PLAN” means a Single Employer Plan or a Multiple Employer Plan.

“PLAN EFFECTIVE DATE” means the effective date of the Plan of Reorganization.

“PLAN OF REORGANIZATION” means the Supplemental Modified Sixth Amended Chapter
11 Plan of Reorganization submitted to the Bankruptcy Court by the Ad Hoc
Committee of Certain Holders of the 8-1/2% Senior Secured Notes Due 2015 issued
by the Borrower and the Debtors, together with any and all Contracts, schedules,
exhibits, supplements, certificates, orders and other documents and instruments
prepared in connection therewith.

 

20



--------------------------------------------------------------------------------

“PLANS AND SPECIFICATIONS” means the plans and specifications for the
construction of the New Tower which are described in Schedule V to the Existing
Credit Agreement.

“PLEDGED DEBT” has the meaning specified in the Security Agreement.

“PLEDGED EQUITY” has the meaning specified in the Security Agreement.

“POST-PETITION INTEREST” has the meaning specified in Section 8.06(b).

“PREFERRED INTERESTS” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“PREPAYMENT PREMIUM” shall mean, for each optional prepayment of the Term Loans
made pursuant to Section 2.06(a) hereof during the eighteen (18) month period
after the Effective Date: (x) in the case of an optional prepayment made during
the period from the Effective Date to the date that is six (6) calendar months
thereafter (the “SIX MONTH DATE”), a prepayment premium equal to 2.00% of the
aggregate principal amount of the Interest Bearing Component of the Term Loans
then being prepaid, and (y) in the case of an optional prepayment made during
the period from the Business Day following the Six Month Date to the date that
is twelve (12) calendar months thereafter, a prepayment premium equal to 1.00%
of the aggregate principal amount of the Interest Bearing Component of the Term
Loans then being prepaid.

“PROJECT CAPITAL EXPENDITURES” means Capital Expenditures consisting of new
construction (including, without limitation, the construction of the New Tower)
or other capital improvements.

“PROPERTIES” shall mean those real estate assets listed on Schedule 4.01(v).

“QUALIFYING ICAHN ENTITY” shall mean an Icahn Entity that is either: (a) a bank
or licensed lending institution exempt from the qualification requirements of
the New Jersey Casino Control Act or an institutional investor waived from the
qualification requirements of the New Jersey Casino Control Act or (b) a Person
found qualified by the New Jersey Casino Control Commission to serve in the
capacity of successor Agent hereunder.

“REDEEMABLE” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

“REFINANCING DEBT” has the meaning specified in Section 5.02(b)(xiv).

“REGISTER” has the meaning specified in Section 9.07(d).

“REGULATION U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

21



--------------------------------------------------------------------------------

“REQUIRED LENDERS” means, at any time, Lenders owed or holding at least a
majority of the aggregate principal amount of the Term Loans outstanding at such
time; provided, however, that if any Lender shall be a Defaulting Lender at such
time, there shall be excluded from the determination of Required Lenders at such
time the aggregate principal amount of the Term Loans owing to such Lender (in
its capacity as a Lender) and outstanding at such time.

“RESPONSIBLE OFFICER” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“RIGHT OF FIRST REFUSAL” has the meaning specified in Section 5.02(e)(x).

“RIGHTS OFFERING” has the meaning specified in Recital (3).

“ROFO AGREEMENT” means the Right of First Offer Agreement, dated as of May 20,
2005, among Trump Organization LLC, the General Partner and the Borrower as
amended by that certain Amended Right of First Offer Agreement dated as of
September 27, 2006, as amended.

“SECURED PARTIES” means the Agents and the Lender Parties.

“SECURITIES ACT” means the Securities Act of 1933, as amended.

“SECURITY AGREEMENT” has the meaning specified in Section 3.01(b)(ii).

“SERVICES AGREEMENT” means the Amended and Restated Services Agreement dated as
of the Plan Effective Date among the Borrower, the General Partner, Donald J.
Trump and Ivanka Trump (and any renewals or replacements thereof or amendments
thereto so long as the terms of such renewals, replacements or amendments are
not less favorable to the Secured Parties in any material respect, taken as a
whole, as compared to such agreement as in effect on the Plan Effective Date).

“SINGLE EMPLOYER PLAN” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained during any of the preceding five plan
years and in respect of which any Loan Party or any ERISA Affiliate could have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.

“SIX MONTH DATE” has the meaning specified in the definition of “PREPAYMENT
PREMIUM”.

“SOLVENT” and “SOLVENCY” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than

 

22



--------------------------------------------------------------------------------

the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“S&P” means Standard & Poor’s, a division of The McGraw Hill Companies, Inc.

“SUBORDINATED OBLIGATIONS” has the meaning specified in Section 8.06.

“SUBSIDIARY” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries. For purposes of Section 2.06(b)
and Articles IV (other than Section 4.01(h) thereof), V (other than
Section 5.03(b), (c) and (d) thereof) and VI, the term “Subsidiary” shall not
include any Unrestricted Subsidiary, unless specifically referred to therein.

“SUBSIDIARY GUARANTORS” means the Subsidiaries of the General Partner listed on
Schedule II hereto and each other Subsidiary of the General Partner that shall
be required to execute and deliver a guaranty pursuant to Section 5.01(j).

“SUBSIDIARY GUARANTY” means the guaranty of the Subsidiary Guarantors set forth
in Article VIII, together with each other guaranty and guaranty supplement
delivered pursuant to Section 5.01(j), in each case as amended, amended and
restated, modified or otherwise supplemented.

“SUPPLEMENTAL COLLATERAL AGENT” has the meaning specified in Section 7.01(c).

“SURVIVING DEBT” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before the Effective Date and set forth on Schedule 4.01(t).

“SYNTHETIC DEBT” means, with respect to any Person as of any date of
determination thereof, all Obligations of such Person in respect of transactions
entered into by such Person, that are intended to function primarily as a
borrowing of funds (including, without limitation, any minority interest
transactions that function primarily as a borrowing) but are not otherwise
included in the definition of “Debt” or as a liability on the consolidated
balance sheet of such Person and its Subsidiaries in accordance with GAAP.

 

23



--------------------------------------------------------------------------------

“TAX DISTRIBUTION” has the meaning specified in Section 5.02(g)(vi).

“TAXES” has the meaning specified in Section 2.12(a).

“TCI 2” means TCI 2 Holdings, LLC, a Delaware limited liability company.

“TERM B-1 ADVANCE” has the meaning specified in the Existing Credit Agreement.

“TERM B-2 ADVANCE” has the meaning specified in the Existing Credit Agreement.

“TERM LOANS” has the meaning specified in Section 2.01.

“THIRD PARTY OFFER” means a bona fide offer to purchase the Trump Marina by a
third party that is not a Loan Party and has the financial means to close the
underlying acquisition, evidenced by an executed purchase agreement or letter of
intent that (i) contains all the material terms and conditions of such offer,
(ii) is subject to the applicable terms and conditions of this Agreement,
including, without limitation, Section 5.02(e)(x), and (iii) provides that
(A) the purchase price shall be payable only in the form of cash or publicly
traded securities, (B) the Trump Marina shall be delivered free and clear of all
liens and encumbrances (other than customary permitted liens and encumbrances),
and no other property or assets unrelated to the Trump Marina shall be included
in such sale, and (C) the closing under the contract shall occur not later than
a specified date that is no earlier than twenty-one (21) days and no later than
one hundred twenty (120) days after the date on which such Third Party Offer is
received by the Loan Parties.

“TRADEMARK LICENSE AGREEMENT” means the Second Amended and Restated Trademark
License Agreement, dated as of the Plan Effective Date, among the Borrower, the
General Partner, certain Subsidiaries of the Borrower, Donald J. Trump and
Ivanka Trump.

“TRANSACTION” means consummation of the transactions contemplated by the
Transaction Documents.

“TRANSACTION DOCUMENTS” means, collectively, the Loan Documents.

“TRUMP MARINA” means the hotel and complex currently known as the “Trump Marina
Hotel Casino in Atlantic City, New Jersey located on the real property described
in item A of Schedule 4.01(v) to the Existing Credit Agreement.

“TRUMP MARINA SALE” means a sale by Trump Marina Associates, LLC of the Trump
Marina.

 

24



--------------------------------------------------------------------------------

“TRUMP PLAZA” means the hotel and complex currently known as the “Trump Plaza
Hotel and Casino” in Atlantic City, New Jersey located on the real property
described in item B of Schedule 4.01(v) to the Existing Credit Agreement.

“UNMATURED SURVIVING OBLIGATIONS” means Obligations under this Agreement and the
other Loan Documents that by their terms survive the termination of this
Agreement or the other Loan Documents but are not, as of the date of
determination, due and payable and for which no outstanding claim has been made.

“UNRESTRICTED SUBSIDIARY” means (a) any direct or indirect Subsidiary of the
General Partner that (i) has been designated by the Board of Directors of the
General Partner to be an Unrestricted Subsidiary, (ii) does not own any Equity
Interests or Debt of, or own or hold any Lien or any property of the Borrower or
any Subsidiary Guarantor, (iii) does not create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable with respect to any Debt
pursuant to which the relevant lender has recourse to the Borrower or any
Subsidiary Guarantor or any of their respective assets and (iv) may be
designated as an “Unrestricted Subsidiary” in compliance by the Borrower with
Section 5.02(f) and (b) any Subsidiary of an “Unrestricted Subsidiary”. In no
event shall the Borrower or any Subsidiary of the Borrower existing on the date
hereof, other than the Unrestricted Subsidiaries identified on Schedule IV
hereto, be an “Unrestricted Subsidiary” nor shall any Subsidiary of the Borrower
that is not designated as an “Unrestricted Subsidiary” on the date such
Subsidiary is created or acquired be designated as an “Unrestricted Subsidiary”
after the date of creation or acquisition unless (x) all Investments made in
such Unrestricted Subsidiary prior to such designation shall be treated as
Investments in an Unrestricted Subsidiary and subject to the limitations set
forth in Section 5.02(f) and (y) after giving effect to such designation and the
application of the foregoing clause (x), no Default or Event of Default shall
have occurred and be continuing.

“VOTING AGREEMENT” means the Voting Agreement, dated as of May 20, 2005, between
the General Partner and Donald J. Trump, as amended.

“VOTING INTERESTS” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“WARRANT AGREEMENT” means the Warrant Agreement, dated as of May 20, 2005,
between the General Partner and Donald J. Trump, as amended.

“WEIGHTED AVERAGE LIFE TO MATURITY” means, when applied to any Debt, or
preferred stock, as the case may be, at any date, the quotient obtained by
dividing: (a) the sum of the products of (x) the number of years from the date
of determination to the date of each successive scheduled principal payment of
such Debt, including remaining sinking fund payments or payments at serial or
final maturity or redemption or similar payment with respect to such preferred
stock multiplied by (y) the amount of such payment, by (b) the sum of all such
payments.

 

25



--------------------------------------------------------------------------------

“WITHDRAWAL LIABILITY” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

Section 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “FROM” means
“from and including” and the words “TO” and “UNTIL” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “AS
AMENDED” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

Section 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(g) (“GAAP”).

Section 1.04. U.S. Dollars. All Term Loans were made in U.S. Dollars, and all
payments made or to be made to the Agents and/or the Lenders shall be in U.S.
Dollars and neither any Agent nor any Lender is required to accept any payment
other than in U.S. Dollars.

ARTICLE II

AMOUNTS AND TERMS OF THE TERM LOANS

Section 2.01. The Term Loans.

(a) The Term B-1 Advances. Beal Bank previously made a Term B-1 Advance to the
Borrower under the Existing Credit Agreement in the principal amount of
$98,795,750.00, the outstanding principal amount of which is $96,325,856.18 on
the Effective Date. Beal Bank Nevada previously made a Term B-1 Advance to the
Borrower under the Existing Credit Agreement in the principal amount of
$294,454,250.00, the outstanding principal amount of which is $287,092,803.70 on
the Effective Date. As of the date hereof, the holders of the Term B-1 Advances
are the Initial Lenders.

(b) The Term B-2 Advances. Beal Bank Nevada previously made a Term B-2 Advance
to the Borrower under the Existing Credit Agreement in the principal amount of
$100,000,000.00, the outstanding principal amount of which is $97,956,305.44 on
the Effective Date. As of the date hereof, the holders of the Term B-2 Advance
are the Initial Lenders.

(c) The loans or advances referred to in Sections 2.01(a) and 2.01(b) previously
made to the Borrower under the Existing Credit Agreement and outstanding on the
Effective Date (collectively, the “OUTSTANDING PRIOR ADVANCES”) aggregate
$481,374,965.32 in principal amount.

(d) On the Effective Date, a $125,000,000.00 portion of the Outstanding Prior
Advances shall be repaid by delivering such amounts to the Initial Lenders in
accordance with the wiring instructions set forth on Schedule 2.01(d) attached
hereto (the “EFFECTIVE DATE PAYDOWN”) with proceeds from the Rights Offering in
the amount of $125,000,000. The

 

26



--------------------------------------------------------------------------------

remaining balance of the Outstanding Prior Advances after giving effect to the
Effective Date Paydown are herein called the “TERM LOANS”, of which, as of the
Plan Effective Date, $334,000,000.00 initially comprises the Interest Bearing
Component and $22,374,965.32 initially comprises the Non-Interest Component (in
each case, prior to giving effect to any reduction on account of any portion of
the Recharacterization Amount, if any, as set forth in the definitions of
Interest Bearing Component and Non-Interest Component or pursuant to
Section 2.05 hereof). The parties hereto acknowledge and agree that, upon the
satisfaction (or effective waiver by the Agents and/or the Lender Parties, as
may be applicable and required) of all conditions precedent to the effectiveness
of this Agreement as set forth in Section 3.01, this Agreement shall become
effective on the Effective Date, whereupon the Outstanding Prior Advances, as
reduced by the Effective Date Paydown, shall immediately and automatically
become the Term Loans hereunder and shall for all purposes be outstanding under,
governed by and payable in accordance with this Agreement, the Notes and the
other Loan Documents. None of the Term Loans or any portion thereof may be
borrowed after being repaid.

Section 2.02. Reduction of Non-Interest Component for Interest Payments. As set
forth in the definition of Non-Interest Component in this Agreement, the
Non-Interest Component of the Term Loans shall (except as otherwise determined
by the Bankruptcy Court in resolving the Recharacterization Motion) be
automatically reduced, on a dollar-for-dollar basis, by the aggregate amount of
all interest payments made after the Effective Date by the Borrowers and/or the
Guarantors with respect to the Interest Bearing Component of the Terms Loans,
until the Non-Interest Component has been reduced to zero.

Section 2.03. [Reserved].

Section 2.04. Repayment of Term Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders the aggregate
outstanding principal amount of the Term Loans as follows: (i) prior to the
Maturity Date, in quarterly installments payable on the last Business Day of
each March, June, September and December, commencing on September 30, 2010, in
an amount equal to 0.25% of the aggregate principal amount of the Interest
Bearing Component of all outstanding Term Loans on the Effective Date (after
giving effect to the Effective Date Paydown) and (ii) on the Maturity Date, in
an amount equal to the aggregate principal amount of the Term Loans outstanding
on such date.

Section 2.05. Application of Payments on Term Loans. Payments applied to the
outstanding principal amount of the Term Loans (other than any payments
described in Section 2.02 hereof) from and after the Effective Date shall first
be applied to the Interest Bearing Component until the Interest Bearing
Component is reduced to zero and shall thereafter be applied to the Non-Interest
Component. Any principal or interest paid on the Term Loans at any time after
the Effective Date which relates to any portion of the Recharacterization Amount
shall be adjusted or applied as the Bankruptcy Court may determine in resolving
the Recharacterization Motion (and the Agent, Lenders, the Borrower and the
other Loan Parties shall enter into appropriate written amendments to this
Agreement and each other Loan Document to the extent necessary to give effect to
any such adjustment or application).

 

27



--------------------------------------------------------------------------------

Section 2.06. Prepayments.

(a) Optional. The Borrower may upon at least one Business Day’s notice to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay the
outstanding aggregate principal amount of the Term Loans in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
aggregate principal amount of the Interest Bearing Component of the Term Loans
that is then being prepaid and any Prepayment Premium, if applicable; provided,
however, that each partial prepayment shall be in an aggregate principal amount
of $5,000,000 or an integral multiple of $500,000 in excess thereof; provided,
however, that, in the case of any such notice of an optional prepayment made in
connection with a proposed refinancing in full of the Term Loans, the Borrower
shall be permitted to revoke such notice in the event that such refinancing is
not consummated subject to payment of all costs of the Lenders under
Section 9.04(c) incurred by such Lenders as a result of such notice of
prepayment. Subject to allocation among the Interest Bearing Component and the
Non-Interest Component as set forth in Section 2.05, each such prepayment of any
Term Loans shall be applied ratably to the remaining installments thereof on a
pro rata basis.

(b) Mandatory.

(i) Subject to the Borrower’s rights under clause (iii) of this Section 2.06(b)
below, the Borrower shall, on the date of receipt of any Net Cash Proceeds by
any Loan Party or any of its Subsidiaries at any time after the Effective Date,
offer to the Lenders to prepay, at 100% of the principal amount being prepaid,
an aggregate principal amount of the Term Loans or deposit into the Collateral
Account an amount equal to the amount of such Net Cash Proceeds. Subject to
allocation among the Interest Bearing Component and the Non-Interest Component
as set forth in Section 2.05, each such prepayment accepted by the Lenders shall
be applied ratably to each of the Term Loans on a pro rata basis. Each Lender
shall have the right to reject any offered mandatory prepayment under this
Section 2.06(b)(i) and, if a Lender does so reject an offered mandatory
prepayment, the Borrower will offer to the Lenders that have agreed to accept
the offered prepayment to prepay to such Lenders ratably the amount of such
prepayment so rejected. Any amount of Net Cash Proceeds which all Lenders reject
as a mandatory prepayment under this Section 2.06(b) may be retained and used by
the Borrower subject to compliance with the other requirements of the Loan
Documents.

(ii) The Borrower shall, commencing on March 31, 2011, and on each subsequent
anniversary of such date that occurs prior to the Maturity Date, offer to the
Lenders to prepay, at 100% of the principal amount being prepaid, a principal
amount of the Term Loans equal to fifty percent (50%) of the Free Cash Flow for
the calendar year then most recently ended. Each Lender shall have the right to
reject any offered mandatory prepayment under this Section 2.06(b)(ii) and, if a
Lender does so reject such an offered mandatory prepayment, the Borrower will
offer to the Lenders that have agreed to accept the offered prepayment to prepay
to such Lenders ratably the amount of such prepayment so rejected. Any amount of
Free Cash Flow that all Lenders reject as a mandatory prepayment under this
Section 2.06(b)(ii) may be retained and used by the Borrower subject to
compliance with the other requirements of the Loan Documents. In

 

28



--------------------------------------------------------------------------------

the event one or more Lenders accept in writing the Borrower’s offer to prepay
the Term Loans pursuant to this Section 2.06(b)(ii), the Borrower shall make
such prepayment not later than April 30 of the applicable calendar year.

(iii) Notwithstanding anything to the contrary contained in subsection (b)(i) of
this Section 2.06, so long as no Event of Default shall have occurred and be
continuing, if, on any date on which a prepayment of the Term Loans would
otherwise be required pursuant to subsection (b)(i) of this Section 2.06, the
aggregate amount of Net Cash Proceeds or other amounts otherwise required by
such subsection to be applied to prepay the Term Loans on such date are less
than or equal to $5,000,000, the Borrower may defer such prepayment until the
date on which the aggregate amount of Net Cash Proceeds or other amounts
otherwise required by such subsections to be applied to prepay the Term Loans
exceeds $10,000,000, at which time the aggregate amount of all Net Cash Proceeds
received and not applied to prepay the Term Loans shall be required to be
offered as a prepayment of the Term Loans in accordance with Section 2.06(b)(i).
Upon the occurrence of an Event of Default and upon demand from the
Administrative Agent, the Borrower shall immediately prepay the Term Loans in
the amount of all Net Cash Proceeds received by the Borrower and other amounts,
as applicable, that are required to be applied to prepay the Term Loans in
accordance with this Section 2.06 (without giving effect to the first and second
sentences of this subsection (b)(iii)) but which have not previously been so
applied.

(iv) All prepayments under this subsection (b) shall be made together with
(A) accrued interest to the date of such prepayment on the principal amount of
the Interest Bearing Component of the Term Loans then being prepaid and (B) any
amounts owing pursuant to Section 9.04(c).

Section 2.07. Interest.

(a) Scheduled Interest. The Borrower shall pay interest on the unpaid principal
amount of the Interest Bearing Component of the Term Loans owing to each Lender
from the Effective Date until the principal amount of the Interest Bearing
Component of the Term Loans shall be paid in full, at a rate per annum equal to
12%, payable in arrears quarterly on the last Business Day of each March, June,
September and December. For the avoidance of doubt, and notwithstanding anything
else herein to the contrary, no interest shall accrue, become due, or be
required to be paid at any time with respect to the Non-Interest Component of
the Term Loans.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent may, and upon the request of the Required
Lenders shall, require that the Borrower pay interest (“DEFAULT INTEREST”) on
(i) the unpaid principal amount of the Interest Bearing Component of the Term
Loans owing to each Lender Party, payable in arrears on the dates referred to in
Section 2.07(a), and on demand, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on such Interest Bearing
Component of the Term Loans pursuant to Section 2.07(a), and (ii) to the fullest
extent permitted by applicable law, the amount of any interest, fee or other
amount payable under this Agreement or any other Loan Document to any Agent or
any Lender Party that is not

 

29



--------------------------------------------------------------------------------

paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid, in the case of interest, on the Interest
Bearing Component of the Term Loans on which such interest has accrued pursuant
to Section 2.07(a); provided, however, that following the acceleration of the
Term Loans, or the giving of notice by the Agent to accelerate the Term Loans,
pursuant to Section 6.01, Default Interest shall accrue and be payable hereunder
whether or not previously required by the Administrative Agent.

Section 2.08. Fees.

(a) [Reserved].

(b) [Reserved].

(c) Administration Fee. The Borrower shall pay to the Administrative Agent an
annual Administration Fee of $60,000.00 (the “ADMINISTRATION FEE”), which is
payable in equal quarterly installments on the last Business Day of each March,
June, September and December.

(d) Agents’ Fees. The Borrower shall pay to each Agent for its own account such
other fees as may from time to time be agreed between the Borrower and such
Agent.

Section 2.09. [Reserved].

Section 2.10. Increased Costs, Etc.

(a) [Reserved].

(b) If any Lender Party determines that (i) the introduction of or any change in
or in the interpretation of any law or regulation or (ii) compliance with any
law or regulation or any guideline or request issued after the Effective Date
from any central bank or other Governmental Authority (whether or not having the
force of law) affects or would affect the amount of capital required or expected
to be maintained by such Lender Party or any corporation controlling such Lender
Party and that the amount of such capital is increased by or based upon the
existence of such Lender Party’s Term Loans, then, upon demand by such Lender
Party or such corporation and a certificate setting forth the calculation of
such amount (with a copy of such demand and such certificate to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender Party, from time to time as specified by such Lender
Party, additional amounts sufficient to compensate such Lender Party in the
light of such circumstances, to the extent that such Lender Party reasonably
determines such increase in capital to be allocable to the existence of such
Lender Party’s Term Loans; provided, however, that the Borrower shall not be
responsible for costs under this Section 2.10(b) arising more than 180 days
prior to receipt by the Borrower of the demand from the affected Lender Party
pursuant to this Section 2.10(b). A certificate as to such amounts submitted to
the Borrower by such Lender Party shall be conclusive and binding for all
purposes, absent manifest error.

(c) [Reserved].

 

30



--------------------------------------------------------------------------------

(d) [Reserved].

(e) In the event that any Lender Party demands payment of costs or additional
amounts pursuant to Section 2.10 or Section 2.12 or becomes a Defaulting Lender
then (subject to such Lender Party’s right to rescind such demand or assertion
within ten days after the notice from the Borrower referred to below) the
Borrower may, at its sole cost and expense, upon 20 days’ prior written notice
to such Lender Party and the Administrative Agent, elect to cause such Lender
Party to assign its Term Loans in full to one or more Persons selected by the
Borrower so long as (i) each such Person satisfies the criteria of an Eligible
Assignee and is reasonably satisfactory to the Administrative Agent, (ii) such
Lender Party receives payment in full in cash of the outstanding principal
amount of all Term Loans held by it and all accrued and unpaid interest on the
Interest Bearing Component of the Term Loans and all other amounts due and
payable to such Lender Party as of the date of such assignment (including,
without limitation, amounts owing pursuant to Sections 2.10, 2.12 and 9.04) and
(iii) each such Lender Party assignee agrees to accept such assignment and to
assume all obligations of such Lender Party hereunder in accordance with
Section 9.07.

Section 2.11. Payments and Computations.

(a) The Borrower shall make each payment hereunder and under the other Loan
Documents, irrespective of any right of counterclaim or set-off (except as
otherwise provided in Section 2.15), not later than 11:00 A.M. (New York City
time) on the day when due in U.S. dollars to the Administrative Agent at the
Administrative Agent’s Account in same day funds, with payments being received
by the Administrative Agent after such time being deemed to have been received
on the next succeeding Business Day. The Administrative Agent will promptly
thereafter cause like funds to be distributed (i) if such payment by the
Borrower is in respect of principal, interest, fees or any other Obligation then
payable hereunder and under the other Loan Documents to more than one Lender
Party, to such Lender Parties for the account of their respective Applicable
Lending Offices ratably in accordance with the amounts of such respective
Obligations then payable to such Lender Parties and (ii) if such payment by the
Borrower is in respect of any Obligation then payable hereunder to one Lender
Party, to such Lender Party for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 9.07(d), from and after
the effective date of such Assignment and Acceptance, the Administrative Agent
shall make all payments hereunder and under the other Loan Documents in respect
of the interest assigned thereby to the Lender Party assignee thereunder, and
the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

(b) The Borrower hereby authorizes each Lender Party and each of its Affiliates,
if and to the extent payment owed to such Lender Party is not made when due
hereunder or under the other Loan Documents, to charge from time to time, to the
fullest extent permitted by law, against any or all of the Borrower’s accounts
with such Lender Party or such Affiliate any amount so due.

 

31



--------------------------------------------------------------------------------

(c) All computations of interest shall be made by the Administrative Agent on
the basis of a year of 365 or 366 days for the actual number of days (including
the first day but excluding the last day) occurring in the period for which such
interest, fees or commissions are payable. Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(d) Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment or
other fee, as the case may be.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest on
any Interest Bearing Component thereof, for each day from the date such amount
is distributed to such Lender Party until the date such Lender Party repays such
amount to the Administrative Agent, at the Federal Funds Rate.

(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Agents and the Lender Parties under or in respect
of this Agreement and the other Loan Documents on any date, such payment shall
be distributed by the Administrative Agent and applied by the Agents and the
Lender Parties in the following order of priority:

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Agents (solely in their respective
capacities as Agents) under or in respect of this Agreement and the other Loan
Documents on such date, ratably based upon the respective aggregate amounts of
all such fees, indemnification payments, costs and expenses owing to the Agents
on such date;

(ii) second, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Sections 9.04 hereof,
Section 22 of the Security Agreement and any similar section of any of the other
Loan Documents on such date, ratably based upon the respective aggregate amounts
of all such indemnification payments, costs and expenses owing to the Lenders on
such date;

(iii) third, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12
hereof on such date, ratably based upon the respective aggregate amounts thereof
owing to the Administrative Agent and Lender Parties on such date;

 

32



--------------------------------------------------------------------------------

(iv) fourth, to the payment of all of the accrued and unpaid interest on the
Interest Bearing Component of the Loans that is due and payable to the Lender
Parties under Section 2.07(a) on such date, ratably based upon the respective
aggregate amounts of all such interest owing to the Lender Parties on such date;

(v) fifth, subject to allocation among the Interest Bearing Component and the
Non-Interest Component as set forth in Section 2.05, to the payment of the
principal amount of all of the outstanding Term Loans that is due and payable to
the Lender Parties on such date, ratably based upon the respective aggregate
amounts of all such principal owing to the Administrative Agent and the Lender
Parties on such date; and

(vi) sixth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the Agents
and the other Secured Parties on such date, ratably based upon the respective
aggregate amounts of all such Obligations owing to the Agents and the other
Secured Parties on such date.

If the Administrative Agent receives funds for application to the Obligations of
the Loan Parties under or in respect of the Loan Documents under circumstances
for which the Loan Documents do not specify the Obligations to which, or the
manner in which, such funds are to be applied, the Administrative Agent shall
distribute such funds ratably among the Lender Parties in accordance with the
outstanding principal amounts of the Term Loans they hold at such time, in
repayment or prepayment of such of the outstanding Term Loans or other
Obligations then owing to such Lender Party, as the Administrative Agent may, in
its discretion, so determine, and, if and to the extent applied to the Term
Loans, for application to the principal repayment installments thereof in
inverse order of maturity and subject to allocation among the Interest Bearing
Component and the Non-Interest Component as set forth in Section 2.05.

Section 2.12. Taxes.

(a) Any and all payments by any Loan Party to or for the account of any Lender
Party or any Agent hereunder or under any other Loan Document shall be made, in
accordance with Section 2.11 or the applicable provisions of such other Loan
Document, if any, free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto imposed by the United States or any
political subdivision thereof or any other jurisdiction or any political
subdivision thereof from or through which such payments are made, excluding, in
the case of each Lender Party and each Agent, taxes that are imposed on its
overall net income by the United States and taxes that are imposed on its
overall net income (and franchise taxes imposed in lieu thereof) by the state or
foreign jurisdiction under the laws of which such Lender Party or such Agent, as
the case may be, is organized or any political subdivision thereof and, in the
case of each Lender Party, taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction of
such Lender Party’s Applicable Lending Office or any political subdivision
thereof and branch profits taxes imposed by the United States or similar tax
imposed by the jurisdiction of such Lender Party’s Applicable Lending Office or
any political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions,

 

33



--------------------------------------------------------------------------------

charges, withholdings and liabilities in respect of payments hereunder or under
the other Loan Documents being hereinafter referred to as “TAXES”). If any Loan
Party shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder or under any other Loan Document to any Lender Party or any
Agent, (i) the sum payable by such Loan Party shall be increased as may be
necessary so that after such Loan Party and the Administrative Agent have made
all required deductions (including deductions applicable to additional sums
payable under this Section 2.12) such Lender Party or such Agent, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make all such deductions and
(iii) such Loan Party shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

(b) In addition, each Loan Party shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made by such Loan Party hereunder
or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this Agreement
and/or the other Loan Documents (hereinafter referred to as “OTHER TAXES”).

(c) The Loan Parties shall indemnify each Lender Party and each Agent for and
hold them harmless against the full amount of Taxes and Other Taxes, and for the
full amount of Taxes and Other Taxes imposed or asserted on amounts payable
under this Section 2.12, imposed on or paid by such Lender Party or such Agent
(as the case may be) and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto. This
indemnification shall be made within 30 days from the date such Lender Party or
such Agent (as the case may be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, the appropriate Loan
Party shall furnish to the Administrative Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.
In the case of any payment hereunder or under the other Loan Documents by or on
behalf of a Loan Party through an account or branch outside the United States or
by or on behalf of a Loan Party by a payor that is not a United States person,
if such Loan Party determines that no Taxes are payable in respect thereof, such
Loan Party shall furnish, or shall cause such payor to furnish, to the
Administrative Agent, at such address, an opinion of counsel acceptable to the
Administrative Agent stating that such payment is exempt from Taxes. For
purposes of subsections (d) and (e) of this Section 2.12, the terms “UNITED
STATES” and “UNITED STATES PERSON” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

(e) Each Lender Party that is not a United States person shall, on or prior to
the date of its execution and delivery of this Agreement in the case of each
Initial Lender Party and on the date of the Assignment and Acceptance pursuant
to which it becomes a Lender Party in the case of each other Lender Party, and
from time to time thereafter as reasonably requested in writing by the Loan
Party (but only so long thereafter as such Lender Party remains lawfully able to
do so), provide each of the Administrative Agent and such Loan Party with two
original Internal Revenue Service Forms W-8BEN and/or Form W-8IMY, as applicable
(in each case,

 

34



--------------------------------------------------------------------------------

certifying that it is entitled to benefits under an income tax treaty to which
the United States is a party) or W-8ECI, or in the case of a Lender Party that
has certified in writing to the Administrative Agent that it is not (i) a “bank”
as defined in Section 881(c)(3)(A) of the Internal Revenue Code, (ii) a
10-percent shareholder (within the meaning of Section 871 (h)(3)(B) of the
Internal Revenue Code) of any Loan Party or (iii) a controlled foreign
corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Internal Revenue Code), Internal Revenue Service Form W-8BEN or Form W-8IMY,
as appropriate, or any successor or other form prescribed by the Internal
Revenue Service, certifying that such Lender Party is exempt from or entitled to
a reduced rate of United States withholding tax on payments pursuant to this
Agreement or the other Loan Documents. If the forms provided by a Lender Party
at the time such Lender Party first becomes a party to this Agreement indicate a
United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be considered excluded from Taxes unless and until such
Lender Party provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such forms; provided, however, that
if, at the effective date of the Assignment and Acceptance pursuant to which a
Lender Party becomes a party to this Agreement, the Lender Party assignor was
entitled to payments under subsection (a) of this Section 2.12 in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender Party assignee on such date. To the extent required by applicable law,
each Lender Party that is a United States person shall, on the date of its
execution and delivery of this Agreement in the case of each Initial Lender
Party and on the date of the Assignment and Acceptance pursuant to which it
becomes a Lender Party in the case of each other Lender Party, upon expiration
or obsolescence of any form previously submitted under this Section 2.12(e), and
from time to time thereafter as reasonably requested in writing by the Loan
Party (but only so long thereafter as such Lender Party remains lawfully able to
do so), provide each of the Administrative Agent and such Loan Party with two
original Internal Revenue Service Forms W-9 (or successor forms) establishing
that such Lender Party is not subject to U.S. backup withholding tax. If any
form or document referred to in this subsection requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN
or W-8EC1 or the related certificate described above, that the applicable Lender
Party reasonably considers to be confidential, such Lender Party shall give
notice thereof to the Borrower and shall not be obligated to include in such
form or document such confidential information.

(f) For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form, certificate or other document described
in subsection (e) above (other than if such failure is due to a change in law,
or in the interpretation or application thereof, occurring after the date on
which a form, certificate or other document originally was required to be
provided or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
payments of additional amounts or indemnification under subsection (a) or (c) of
this Section 2.12 with respect to Taxes imposed by the United States by reason
of such failure; provided, however, that should a Lender Party become subject to
Taxes because of its failure to deliver a form, certificate or other document
required hereunder, the Loan Parties shall take such steps as such Lender Party
shall reasonably request to assist such Lender Party to recover such Taxes.

 

35



--------------------------------------------------------------------------------

(g) If a Lender Party determines, in its sole discretion, that it has received a
refund from a taxing authority of Taxes as to which it has been indemnified or
paid additional amounts by a Loan Party pursuant to this Section 2.12, it shall
pay to such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.12 with respect to the Taxes giving rise to such refund), net of
all out of pocket expenses of the Lender Party, and without interest (other than
any interest paid by the relevant taxing authority with respect to such refund),
within 60 days after receipt of such refund. Notwithstanding the foregoing,
(i) no Loan Party shall be entitled to review the tax records or financial
information of any Lender Party, (ii) no Lender Party shall have any obligation
to pursue (and no Loan Party shall have any right to assert) any refund of Taxes
that may be paid by a Loan Party, and (iii) a Loan Party receiving any such
refund from a Lender Party pursuant to this Section 2.12(g) shall promptly pay
over to the Lender Party any portion of such refund that subsequently is
disallowed by the relevant taxing authority (plus any interest, penalties or
other charges imposed by the relevant taxing authority).

Section 2.13. Sharing of Payments, Etc. If any Lender Party shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise, other than as a result of an assignment pursuant
to Section 9.07) (a) on account of Obligations due and payable to such Lender
Party hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender Party at such time to (ii) the aggregate amount
of the Obligations due and payable to all Lender Parties hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lender Parties hereunder and under the other Loan Documents
at such time obtained by all the Lender Parties at such time or (b) on account
of Obligations owing (but not due and payable) to such Lender Party hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender Party at such time to (ii) the aggregate amount of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the other
Loan Documents at such time) of payments on account of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the other
Loan Documents at such time obtained by all of the Lender Parties at such time,
such Lender Party shall forthwith purchase from the other Lender Parties such
interests or participating interests in the Obligations due and payable or owing
to them, as the case may be, as shall be necessary to cause such purchasing
Lender Party to share the excess payment ratably with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender Party, such purchase from each other
Lender Party shall be rescinded and such other Lender Party shall repay to the
purchasing Lender Party the purchase price to the extent of such Lender Party’s
ratable share (according to the proportion of (i) the purchase price paid to
such Lender Party to (ii) the aggregate purchase price paid to all Lender
Parties) of such recovery together with an amount equal to such Lender Party’s
ratable share (according to the proportion of (i) the amount of such other
Lender Party’s required repayment to (ii) the total amount so recovered from the
purchasing Lender Party) of any interest or other amount paid or payable by the
purchasing Lender Party in respect of the total amount so recovered. The
Borrower agrees that

 

36



--------------------------------------------------------------------------------

any Lender Party so purchasing an interest or participating interest from
another Lender Party pursuant to this Section 2.13 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such interest or participating interest, as the case
may be, as fully as if such Lender Party were the direct creditor of the
Borrower in the amount of such interest or participating interest, as the case
may be.

Section 2.14. [Reserved].

Section 2.15. Defaulting Lenders.

(a) [Reserved].

(b) In the event that, at any one time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to
any Agent or any of the other Lender Parties and (iii) the Borrower shall make
any payment hereunder or under any other Loan Document to the Administrative
Agent for the account of such Defaulting Lender, then the Administrative Agent
may, on its behalf or on behalf of such other Agents or such other Lender
Parties and to the fullest extent permitted by applicable law, apply at such
time the amount so paid by the Borrower to or for the account of such Defaulting
Lender to the payment of each such Defaulted Amount to the extent required to
pay such Defaulted Amount. In the event that the Administrative Agent shall so
apply any such amount to the payment of any such Defaulted Amount on any date,
the amount so applied by the Administrative Agent shall constitute for all
purposes of this Agreement and the other Loan Documents payment, to such extent,
of such Defaulted Amount on such date. Any such amount so applied by the
Administrative Agent shall be retained by the Administrative Agent or
distributed by the Administrative Agent to such other Agents or such other
Lender Parties, ratably in accordance with the respective portions of such
Defaulted Amounts payable at such time to the Administrative Agent, such other
Agents and such other Lender Parties and, if the amount of such payment made by
the Borrower shall at such time be insufficient to pay all Defaulted Amounts
owing at such time to the Administrative Agent, such other Agents and such other
Lender Parties, in the following order of priority:

(i) first, to the Agents for any Defaulted Amounts then owing to them, in their
capacities as such, ratably in accordance with such respective Defaulted Amounts
then owing to the Agents; and

(ii) second, to any other Lender Parties for any Defaulted Amounts then owing to
such other Lender Parties, ratably in accordance with such respective Defaulted
Amounts then owing to such other Lender Parties.

Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.

(c) In the event that, at any one time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall not owe a Defaulted Amount
and (iii) the Borrower, any Agent or any other Lender Party shall be required to
pay or distribute any amount

 

37



--------------------------------------------------------------------------------

hereunder or under any other Loan Document to or for the account of such
Defaulting Lender, then the Borrower or such Agent or such other Lender Party
shall pay such amount to the Administrative Agent to be held by the
Administrative Agent, to the fullest extent permitted by applicable law, in
escrow or the Administrative Agent shall, to the fullest extent permitted by
applicable law, hold in escrow such amount otherwise held by it. Any funds held
by the Administrative Agent in escrow under this subsection (c) shall be
deposited by the Administrative Agent in an account with a bank (the “ESCROW
BANK”) selected by the Administrative Agent, in the name and under the control
of the Administrative Agent, but subject to the provisions of this subsection
(c). The terms applicable to such account, including the rate of interest
payable with respect to the credit balance of such account from time to time,
shall be the Escrow Bank’s standard terms applicable to escrow accounts
maintained with it. Any interest credited to such account from time to time
shall be held by the Administrative Agent in escrow under, and applied by the
Administrative Agent from time to time in accordance with the provisions of,
this subsection (c). The Administrative Agent shall, to the fullest extent
permitted by applicable law, apply all funds so held in escrow from time to time
to the extent necessary to pay any amount payable by such Defaulting Lender
hereunder and under the other Loan Documents to the Administrative Agent or any
other Lender Party, as and when such amounts are required to be made or paid
and, if the amount so held in escrow shall at any time be insufficient to pay
all such amounts required to be paid at such time, in the following order of
priority:

(i) first, to the Agents for any amounts then due and payable by such Defaulting
Lender to them hereunder, in their capacities as such, ratably in accordance
with such respective amounts then due and payable to the Agents; and

(ii) second, to any other Lender Parties for any amount then due and payable by
such Defaulting Lender to such other Lender Parties hereunder, ratably in
accordance with such respective amounts then due and payable to such other
Lender Parties.

In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.

(d) The rights and remedies against a Defaulting Lender under this Section 2.15
are in addition to other rights and remedies that the Borrower may have against
such Defaulting Lender with respect to any Defaulted Amount.

Section 2.16. Evidence of Debt.

(a) Each Lender Party shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from the Term Loans owing to such Lender Party from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder. On the

 

38



--------------------------------------------------------------------------------

Effective Date or, in the case of any change after the Effective Date in the
identity of any Lender or, as a result of any Assignment and Acceptance, in the
principal amount of the Term Loans held by any Lender, promptly upon the request
of any Lender, the Borrower shall execute and deliver to each Lender, with a
copy to the Administrative Agent, one or more Notes in substantially the form of
EXHIBIT B hereto, payable to the order of such Lender in the aggregate principal
amount equal to the Term Loans held by such Lender. All references to Notes in
the Loan Documents shall mean Notes, if any, to the extent issued hereunder.

(b) If requested by Required Lenders, the Register maintained by the
Administrative Agent pursuant to Section 9.07(d) shall include a control
account, and a subsidiary account for each Lender Party, in which accounts
(taken together) shall be recorded (i) the amount of the Term Loans held by each
Lender Party, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder, and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender Party’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and entries made in good faith by each Lender
Party in its account or accounts pursuant to subsection (a) above, shall be
prima facie evidence of the amount of principal and interest due and payable or
to become due and payable from the Borrower to, in the case of the Register,
each Lender Party and, in the case of such account or accounts, such Lender,
under this Agreement, absent manifest error; provided, however, that the failure
of the Administrative Agent or such Lender Party to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

ARTICLE III

CONDITIONS OF LENDING

Section 3.01. Conditions Precedent to Effectiveness of this Agreement. This
Agreement shall become effective on and as of the first date (the “EFFECTIVE
DATE”) on which the following conditions have been satisfied or waived, and the
obligation of each Lender to extend the maturity date of the Term Loans on the
Effective Date is subject to the satisfaction or waiver of such conditions
precedent before or concurrently with (and continuing on) the Effective Date
(which Effective Date is contemplated to occur on the Plan Effective Date):

(a) The Plan of Reorganization shall have been approved by the Bankruptcy Court
and become fully effective and consummated in accordance with its terms and the
Confirmation Order, which Confirmation Order shall approve the Plan of
Reorganization and the execution, delivery and performance of the Transactions
Documents and shall otherwise be in form and substance reasonably satisfactory
to the Administrative Agent and shall have been issued and become effective and
shall remain effective as provided in the definition of the term “Final Order”.
In addition to and without limiting the generality of the foregoing, all
interest, fees, costs, expenses and other “Obligations” (as such term is defined
in the Existing Credit Agreement) accrued, incurred, outstanding, owing or
payable under or pursuant to the Existing

 

39



--------------------------------------------------------------------------------

Credit Agreement or any other “Loan Document” (as such term is defined in the
Existing Credit Agreement), other than the principal amount of the “Advances”
(as such term is defined in the Existing Credit Agreement) (all such interest,
fees, costs and expenses and other “Obligations” other than the principal amount
of the “Advances”, together with all fees and expenses due and payable under
Section 3.01(f), are referred to as the “PAYOFF OBLIGATIONS”), as of the
Effective Date (the total amount of the Payoff Obligations being set forth on
Schedule V hereto) shall have been paid in full as of the Effective Date to the
applicable “Agent” (as such term is defined in the Existing Credit Agreement) or
“Lender” (as such term is defined in the Existing Credit Agreement) to which the
same is owing or payable, except to the extent directed, on July 15, 2010, by
the Bankruptcy Court to be set aside as a reserve pending resolution by the
Bankruptcy Court (it being understood that only if the Bankruptcy Court
determines that such amounts are to be paid by one or more of the Loan Parties,
then such fees, costs, expenses or other “Obligations” shall be due and payable
by such Loan Party or Loan Parties in accordance with and on the terms set forth
by the Bankruptcy Court).

(b) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day (unless otherwise specified), in form and
substance reasonably satisfactory to the Administrative Agent (unless otherwise
specified) and (except for the Notes) in sufficient copies for each Lender
Party:

(i) The Notes payable to the order of the Lenders.

(ii) An amendment and restatement of the “Security Agreement” (as such term is
defined in the Existing Credit Agreement) executed and delivered in connection
with the Existing Credit Agreement in substantially the form of EXHIBIT C hereto
(together with each other security agreement and security agreement supplement
delivered pursuant to Section 5.01(j), in each case as amended or amended and
restated, the “SECURITY AGREEMENT”), duly executed by each Loan Party, together
with:

(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,

(B) proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect and protect the first
priority liens and security interests created under the Security Agreement,
covering the Collateral described in the Security Agreement,

(C) completed requests for information, dated on or before the Effective Date,
listing all effective financing statements filed in the jurisdictions referred
to in clause (B) above that name any Loan Party as debtor, together with copies
of such other financing statements,

(D) evidence of the completion of all other recordings and filings of or with
respect to the Security Agreement that the Administrative Agent may reasonably
deem necessary or desirable in order to perfect and protect the security
interest created thereunder,

 

40



--------------------------------------------------------------------------------

(E) evidence of the insurance required by the terms of the Security Agreement,

(F) a copy of the Trademark License Agreement, duly executed by each party
thereto,

(G) the Intellectual Property Security Agreement referred to in the Security
Agreement (the “INTELLECTUAL PROPERTY SECURITY AGREEMENT”) in form appropriate
for filing with the U.S. Copyright Office and/or U.S. Patent and Trademark
Office, as applicable, duly executed by each Loan Party,

(H) the “Securities Account Control Agreements” and/or “Uncertificated Security
Control Agreement” referred to in the Security Agreement, duly executed by the
Collateral Agent, the applicable Loan Party and the applicable securities
intermediary, and

(I) evidence that all other action that the Administrative Agent may reasonably
deem necessary or desirable in order to perfect and protect the first priority
liens and security interests created under the Security Agreement has been
taken.

(iii) The Consent and Agreement, duly executed by Donald J. Trump, Ivanka Trump
and the Borrower.

(iv) Amendments to the “Mortgages” (as such term is defined in the Existing
Credit Agreement) executed and delivered in connection with the Existing Credit
Agreement in substantially the form of EXHIBIT D hereto (with such changes as
may be reasonably satisfactory to the Administrative Agent and its counsel to
account for local law matters) and otherwise in form and substance reasonably
satisfactory to the Administrative Agent and covering the Properties (other than
Excluded Properties) (together with Assignments of Leases and Rents and each
other mortgage delivered pursuant to Section 5.01(j), in each case as amended or
amended and restated, the “MORTGAGES”), duly executed by the appropriate Loan
Party, together with:

(A) evidence that counterparts of the amendments to the Mortgages have been
either (x) duly recorded on or before the Effective Date (y) duly executed,
acknowledged and delivered in form suitable for filing or recording, in all
filing or recording offices that the Administrative Agent may reasonably deem
necessary or desirable in order to create a valid first and subsisting Lien on
the property described therein in favor of the Collateral Agent for the benefit
of the Secured Parties and that all filing and recording taxes and fees have
been paid,

(B) currently dated, replacement policies to “Mortgage Policies” (as such term
is defined in the Existing Credit Agreement; as so replaced, the

 

41



--------------------------------------------------------------------------------

“MORTGAGE POLICIES”) in form and substance reasonably acceptable to the
Administrative Agent, issued, coinsured and reinsured by the title insurers that
issued the Mortgage Policies, or their successors, or other title insurers
acceptable to the Administrative Agent, insuring that the Mortgages as amended
continue to be valid first and subsisting Liens on the property described
therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Liens and Permitted Encumbrances, and providing for such other affirmative
insurance (including endorsements for future Loans under the Loan Documents and
for mechanics’ and materialmen’s Liens) and such coinsurance and direct access
reinsurance as the Administrative Agent may deem necessary or desirable,

(C) [Reserved]

(D) estoppel and consent agreements (or reaffirmations of or amendments to the
estoppel and consent agreements previously executed in connection with the
Existing Credit Agreement), in form and substance reasonably satisfactory to the
Administrative Agent, executed by each of the lessors of the leased real
properties listed on Part B of Schedule 4.01(v) hereto, along with (x) a
memorandum of lease in recordable form with respect to such leasehold interest,
executed and acknowledged by the owner of the affected real property, as lessor,
or (y) evidence that the applicable lease with respect to such leasehold
interest or a memorandum thereof has been recorded in all places necessary or
desirable, in the Administrative Agent’s reasonable judgment, to give
constructive notice to third-party purchasers of such leasehold interest, or
(z) if such leasehold interest was acquired or subleased from the holder of a
recorded leasehold interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Administrative Agent; provided, however, that the condition
precedent set forth in this clause (D) shall be deemed satisfied if and to the
extent that the required Mortgage Policies are received without the necessity of
obtaining the agreements and other matters referred to in this clause (D),

(E) evidence of the insurance required by the terms of the Mortgages,

(F) certified copies of all management agreements (to the extent not previously
delivered of the Administrative Agent), duly executed by each of the parties
thereto, relating to each of the Properties, if any,

(G) duly executed management subordination agreements, each in a form reasonably
satisfactory to the Administrative Agent, corresponding to each of the
management agreements, if any, and

(H) such other consents, agreements and confirmations of lessors and third
parties as the Administrative Agent may reasonably deem necessary or desirable
and evidence that all other actions that the Administrative Agent may deem
necessary or desirable in order to create valid first and subsisting Liens on
the property described in the Mortgages has been taken.

 

42



--------------------------------------------------------------------------------

(v) Copies of (i) certified resolutions of the board of directors (or similar
governing body) of each Loan Party approving the Transaction and each
Transaction Document to which it is or is to be a party, and of all documents
evidencing other necessary corporate (or limited liability company) action;
provided, however, that such resolutions and other documents evidencing other
corporate (or limited liability company) action shall not be required if the
Confirmation Order so provides and (ii) governmental and other third party
approvals and consents, if any, with respect to the Transaction and each
Transaction Document to which any Loan Party is or is to be a party.

(vi) A copy of a certificate of the Secretary of State of the jurisdiction of
incorporation or formation, as applicable, of each Loan Party (other than the
Excluded Subsidiaries), dated reasonably near the Effective Date, certifying
(A) as to a true and correct copy of the charter of such Loan Party and each
amendment thereto on file in such Secretary’s office and (B) that (1) such
amendments are the only amendments to such Loan Party’s charter on file in such
Secretary’s office, (2) such Loan Party has paid all franchise taxes to the date
of such certificate and (3) such Loan Party is duly incorporated or formed, as
applicable, and in good standing or presently subsisting under the laws of the
State of the jurisdiction of its incorporation or formation, as applicable.

(vii) A certificate of each Loan Party, signed on behalf of such Loan Party by
its President or a Vice President and its Secretary or any Assistant Secretary,
dated the Effective Date (the statements made in which certificate shall be true
on and as of the date of the Effective Date), certifying as to (A) the absence
of any amendments to the charter of such Loan Party since the date of the
Secretary of State’s certificate referred to in Section 3.01(b)(vi), or, in the
case of the Excluded Subsidiaries, attaching a true and correct copy of the
certificate of incorporation or certificate of formation, as applicable,
including any amendments thereto, as in effect prior to the filing of the
certificate of dissolution referred to in clause (C) of this
Section 3.01(b)(vii); (B) a true and correct copy of the bylaws (or other
applicable formation documents) of such Loan Party as in effect on the date on
which the resolutions referred to in Section 3.01(b)(v) were adopted and on the
Effective Date, or, in the case of the Excluded Subsidiaries, as in effect prior
to the filing of the certificate of dissolution referred to in clause (C) of
this Section 3.01(b)(vii), (C) the due incorporation (or formation) and good
standing or valid existence of such Loan Party as a corporation organized (or,
in the case of a limited partnership or limited liability company, formed) under
the laws of the jurisdiction of its incorporation (or formation) and the absence
of any proceeding for the dissolution or liquidation of such Loan Party, or, in
the case of the Excluded Subsidiaries, attaching a true and correct copy of the
certificate of dissolution to be filed in connection with the dissolution
proceeding of such Excluded Subsidiary, (D) the truth in all material respects
of the representations and warranties contained in the Loan Documents as though
made on and as of the Effective Date (or, with respect to the Excluded
Subsidiaries, as to the representations and warranties not excluded by
Section 5.01(e)(ii)(x)(B)) and (E) the absence of any event occurring and
continuing, or resulting from the Transaction and the Transaction Documents,
that constitutes a Default (or, with respect to the Excluded Subsidiaries, as to
the Events of Default not excluded by Section 5.01(e)(ii)(x)(C)).

 

43



--------------------------------------------------------------------------------

(viii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Transaction Document to which it is or is to be a
party and the other documents to be delivered hereunder and thereunder.

(ix) [Reserved].

(x) [Reserved].

(xi) [Reserved].

(xii) [Reserved].

(xiii) [Reserved].

(xiv) [Reserved].

(xv) [Reserved].

(xvi) A favorable opinion of Graham Curtin LLP, counsel for the Loan Parties, in
substantially the form of EXHIBIT F-1 hereto and as to such other matters as any
Lender Party through the Administrative Agent may reasonably request.

(xvii) A favorable opinion of Weil, Gotshal & Manges LLP, counsel for the Loan
Parties, in substantially the form of EXHIBIT F-2 hereto and as to such other
matters as any Lender Party through the Administrative Agent may reasonably
request.

(xviii) A favorable opinion of gaming counsel for the Loan Parties in New
Jersey, in substantially the form of EXHIBIT F-3 hereto and as to such other
matters as any Lender Party through the Administrative Agent may reasonably
request.

(c) [Reserved].

(d) [Reserved].

(e) The Administrative Agent shall be satisfied that all approvals,
acknowledgments and consents from all applicable Gaming Authorities shall have
been received in connection with the execution, delivery and performance of this
Agreement and the other Loan Documents, including, without limitation, an
acknowledgment that the Initial Lenders are exempt from the financial source
requirements of the New Jersey Casino Control Act and that all conditions or
requirements relating to any such approval, acknowledgment or consent have been
obtained.

(f) The Borrower shall have paid all accrued fees of the Agents and the Lender
Parties and all expenses of the Agents (including the accrued fees and expenses
of

 

44



--------------------------------------------------------------------------------

counsel to the Administrative Agent and local counsel to the Lender Parties) due
and payable on or prior to the Effective Date (such fees and expenses as set
forth in Schedule V hereof) except to the extent directed, on July 15, 2010, by
the Bankruptcy Court to be set aside as a reserve pending resolution by the
Bankruptcy Court (it being understood that only if the Bankruptcy Court
determines that such amounts are to be paid by one or more of the Loan Parties,
then such fees or expenses shall be due and payable by such Loan Party or Loan
Parties in accordance with and on the terms set forth by the Bankruptcy Court).

Section 3.02. [Reserved].

Section 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Effective Date specifying its objection thereto.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:

(a) Each Loan Party and each of its Subsidiaries (i) is a corporation, limited
liability company or limited partnership duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation, (ii) is duly
qualified and in good standing as a foreign corporation or company in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed, except where the failure to
so qualify or be licensed could not be reasonably expected to have a Material
Adverse Effect and (iii) has all requisite corporate, limited liability company
or partnership (as applicable) power and authority (including, without
limitation, all Governmental Authorizations) to own or lease and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted. All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and non-assessable.

(b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of all
Subsidiaries of each Loan Party, showing as of the date hereof (as to each such
Subsidiary) the jurisdiction of its formation, the number of shares, membership
interests or partnership interests (as applicable) of each class of its Equity
Interests authorized, and the number outstanding, on the date hereof and the
percentage of each such class of its Equity Interests owned (directly or
indirectly) by such Loan Party and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights at the date hereof. All of the outstanding Equity Interests in each
Subsidiary Guarantor have been validly issued, are fully paid and non-assessable
and are owned by the Persons set forth in Schedule 4.01(b) and, to the extent
owned by a Loan Party, are free and clear of all Liens, except those created
under the Collateral Documents.

 

45



--------------------------------------------------------------------------------

(c) The execution, delivery and performance by each Loan Party of each
Transaction Document to which it is or is to be a party, and the consummation of
the Transaction, are within such Loan Party’s corporate, limited liability
company or limited partnership (as applicable) powers, have been duly authorized
by all necessary corporate, limited liability company or limited partnership (as
applicable) action, and do not (i) contravene such Loan Party’s charter, bylaws,
limited liability company agreement, partnership agreement or other constituent
documents, (ii) violate any law, rule, regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve System
and Gaming Laws), order, writ, judgment, injunction, decree, determination or
award, except for any such violation which could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(iii) conflict with or result in the breach of, or constitute a default or
require any payment to be made under, any contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument binding on or affecting any
Loan Party, any of its Subsidiaries or any of their properties, except for any
such conflict, breach, default or required payment which could not, either
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect or (iv) except for the Liens created under the Loan Documents,
result in or require the creation or imposition of any Lien upon or with respect
to any of the properties of any Loan Party or any of its Subsidiaries. No Loan
Party or any of its Subsidiaries is in violation of any such law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award or
in breach of any such contract, loan agreement, indenture, mortgage, deed of
trust, lease or other instrument, the violation or breach of which could be
reasonably likely to have a Material Adverse Effect.

(d) No Governmental Authorization, and no notice to or filing with, any
Governmental Authority or any other third party is required for (i) the due
execution, delivery, recordation, filing or performance by any Loan Party of any
Transaction Document to which it is or is to be a party, or for the consummation
of the Transactions contemplated thereby, (ii) the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents, (iii) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof) or (iv) the exercise by any Agent
or any Lender Party of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Collateral Documents, except for the
authorizations, approvals, actions, notices and filings specifically
contemplated in the Collateral Documents or listed on Schedule 4.01(d) hereto,
all of which (other than those specifically contemplated by the Collateral
Documents) have been duly obtained, taken, given or made and are in full force
and effect. All applicable waiting periods in connection with the Transaction
have expired without any action having been taken by any competent authority
restraining, preventing or imposing materially adverse conditions upon the
Transaction or the rights of the Loan Parties or their Subsidiaries freely to
transfer or otherwise dispose of, or to create any Lien on, any properties now
owned or hereafter acquired by any of them.

(e) This Agreement has been, and each other Transaction Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party party
thereto. This Agreement is, and each other Transaction Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms.

 

46



--------------------------------------------------------------------------------

(f) There is no action, suit, investigation, litigation or proceeding affecting
any Loan Party or any of its Subsidiaries, including any Environmental Action,
pending or threatened before any Governmental Authority or arbitrator that
(i) could be reasonably likely to have a Material Adverse Effect (other than the
matters described in Schedule 4.01(f) hereto (the “DISCLOSED LITIGATION”) or
(ii) purports to affect the legality, validity or enforceability of any
Transaction Document or the consummation of the Transaction, and there has been
no adverse change in the status, or financial effect on any Loan Party or any of
its Subsidiaries, of the Disclosed Litigation from that described on Schedule
4.01(f) hereto.

(g) The Debtors’ Consolidated financial statements for the year ended
December 31, 2009 included in the General Partner’s Annual Report on Form 10-K
for the year ended December 31, 2009 and for the three months ended March 31,
2010 included in the General Partner’s Quarterly Report on Form 10-Q for the
fiscal quarter ended March 31, 2010, copies of which have been furnished to each
Lender Party, fairly present in all material respects the Consolidated financial
condition of the General Partner and its Subsidiaries as at such dates and the
Consolidated results of operations of the General Partner and its Subsidiaries
for the periods ended on such dates, all in accordance with GAAP, and since
December 31, 2009, there has been no Material Adverse Change, other than any
change disclosed in publicly filed documents filed by the General Partner or any
of its Subsidiaries not less than five Business Days prior to the Effective
Date.

(h) [Reserved].

(i) [Reserved].

(j) All Gaming Licenses have been duly obtained and are in full force and effect
without any known conflict with the rights of others and free from any unduly
burdensome restrictions, except where any such failure to obtain such Gaming
Licenses or any such conflict or restriction could not reasonably be expected to
have a Material Adverse Effect. None of the Loan Parties has received any
written notice or other written communications from any Gaming Authority
regarding (A) any revocation, withdrawal, suspension, termination or
modification of, or the imposition of any material conditions with respect to,
any Gaming License, or (B) any other limitations on the conduct of business by
any Loan Party, except where any such revocation, withdrawal, suspension,
termination, modification, imposition or limitation could not reasonably be
expected to have a Material Adverse Effect.

(k) No Loan Party is engaged in the business of extending credit for the purpose
of purchasing or carrying Margin Stock, and no proceeds of any Loan have been or
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock.

(l) Neither any Loan Party nor any of its Subsidiaries is an “investment
company,” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as

 

47



--------------------------------------------------------------------------------

amended. Neither any Loan Party nor any of its Subsidiaries is a “holding
company,” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company,” as such
terms are defined in the Public Utility Holding Company Act of 1935, as amended.
Neither the making or maintenance of any Loans, nor the application of the
proceeds or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Transaction Documents, will violate any
provision of any such Act or any rule, regulation or order of the Securities and
Exchange Commission thereunder.

(m) All filings and other actions necessary or desirable to perfect and protect
the security interest in the Collateral created under the Collateral Documents
have been duly made or taken and are in full force and effect, and the
Collateral Documents create in favor of the Collateral Agent for the benefit of
the Secured Parties a valid and, together with such filings and other actions,
perfected first priority security interest in the Collateral (subject solely to
Permitted Liens), securing the payment of the Secured Obligations, and all
filings and other actions necessary or desirable to perfect and protect such
security interest have been duly taken. The Loan Parties are the legal and
beneficial owners of the Collateral free and clear of any Lien, except for the
liens and security interests created or permitted under the Loan Documents and
Permitted Liens. Each Mortgage creates, as security for the obligations
purported to be secured thereby, a valid and enforceable first mortgage Lien on
the respective Property in favor of the Administrative Agent (or such other
trustee as may be required or desired under local law) for the benefit of the
Secured Parties, superior and prior to the rights of all third Persons, subject
to Permitted Liens.

(n) Each Loan Party is, individually and together with its Subsidiaries, Solvent
after giving effect to the consummation of (i) the Plan of Reorganization,
(ii) the Transactions contemplated by Loan Documents and (iii) the contributions
of equity to the capital of the Borrower pursuant to the Rights Offering.

(o) (i) Set forth on Schedule 4.01(o) hereto is a complete and accurate list of
all Plans and Multiemployer Plans.

(ii) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan that could reasonably be expected to result in a material liability
to a Loan Party or any ERISA Affiliate.

(iii) Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and furnished to the Lender Parties, is complete and accurate in
all material respects and fairly presents in all material respects the funding
status of such Plan, and since the date of such Schedule B there has been no
material adverse change in such funding status.

(iv) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.

 

48



--------------------------------------------------------------------------------

(v) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

(p) (i) The operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, all past non-compliance with such Environmental
Laws and Environmental Permits has been resolved without ongoing material
obligations or costs, and no circumstances exist that could be reasonably likely
to (A) form the basis of an Environmental Action against any Loan Party or any
of its Subsidiaries or any of their properties that could reasonably be expected
to have a Material Adverse Effect or (B) cause any such property to be subject
to any restrictions on ownership, occupancy, use or transferability under any
Environmental Law.

(ii) Except for matters that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, none of the properties
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any such property;
there are no and to its knowledge never have been any underground or aboveground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the best of its knowledge, on any property formerly owned or
operated by any Loan Party or any of its Subsidiaries; there is no friable
asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or any of its Subsidiaries; Hazardous Materials have
not been released, discharged or disposed of on any property currently or
formerly owned or operated by any Loan Party or any of its Subsidiaries; neither
any Loan Party nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any governmental or regulatory authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries at the time owned
or operated by said entity have been disposed of in a manner not reasonably
expected to result in liability to any Loan Party or any of its Subsidiaries.

(q) (i) Except as set forth on Part I of Schedule 4.01(q), neither any Loan
Party nor any of its Subsidiaries is party to any tax sharing agreement.

(ii) Each Loan Party and each of its Subsidiaries and Affiliates has filed, has
caused to be filed or has been included in all material tax returns (Federal,
state, local and foreign) required to be filed and has paid all taxes shown
thereon to be due, together with applicable interest and penalties.

 

49



--------------------------------------------------------------------------------

(iii) Except as set forth in Part II of Schedule 4.01(q), no issues have been
raised by any Federal, state, local or foreign tax authorities in respect of tax
periods for which the applicable statute of limitations for assessment or
collection has not expired that, individually or in the aggregate, could be
reasonably likely to have a Material Adverse Effect.

(r) Neither the business nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that
would be reasonably likely to have a Material Adverse Effect.

(s) Set forth on Schedule 4.01(s) hereto is a complete and accurate list of all
existing debt of the Loan Parties (other than Surviving Debt) as of the
Effective Date, showing as of the date set forth therein the obligor and the
principal amount outstanding thereunder.

(t) Set forth on Schedule 4.01(t) hereto is a complete and accurate list of all
Surviving Debt as of the Effective Date, showing as of the date set forth
therein the obligor and the principal amount outstanding thereunder, the
maturity date thereof and the amortization schedule therefor.

(u) Set forth on Schedule 4.01(u) hereto is a complete and accurate list of all
Liens on the property or assets of any Loan Party or any of its Subsidiaries as
of the date set forth therein, showing the lienholder thereof, the principal
amount of the obligations secured thereby and the property or assets of such
Loan Party or such Subsidiary subject thereto as of the date set forth therein.

(v) (i) Set forth on Part A of Schedule 4.01(v) hereto is a complete and
accurate list of all real property owned by any Loan Party or any of its
Subsidiaries, as of the date hereof, showing the street address, county or other
relevant jurisdiction, state, record owner and book value thereof as of the date
set forth therein. Each Loan Party or such Subsidiary has good, marketable and
insurable fee simple title to such real property, free and clear of all Liens,
other than Liens created or permitted by the Loan Documents.

(ii) Set forth on Part B of Schedule 4.01(v) is a complete and accurate list, as
of the date hereof, of all leases of the real property under which any Loan
Party is the lessee, showing as of the date hereof the material terms thereof
(including the street address, county or other relevant jurisdiction, state,
lessor, lessee, expiration date and annual rental cost thereof) to the
reasonable satisfaction of the Administrative Agent. To the knowledge of the
Borrower, each such lease is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms.

(iii) Set forth on Part C of Schedule 4.01(v) hereto is a complete and accurate
list, as of the date hereof, of all leases of real property under which any Loan
Party is the lessor, showing as of the date hereof the street address, county or
other

 

50



--------------------------------------------------------------------------------

relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. To the knowledge of the Borrower, each such lease is the legal,
valid and binding obligation of the lessee thereof, enforceable in accordance
with its terms.

(w) Set forth on Schedule 4.01(w) hereto is a complete and accurate list of all
Investments involving amounts in excess of $100,000 held by any Loan Party or
any of its Subsidiaries on the date hereof, showing as of the date hereof the
amount, obligor or issuer and maturity, if any, thereof.

(x) Set forth on Schedule 4.01(x) hereto is a complete and accurate list of all
patents, trademarks, trade names, service marks and copyrights, and all
applications therefor and licenses thereof on the date hereof, of each Loan
Party or any of its Subsidiaries, showing as of the date hereof the jurisdiction
in which registered, the registration number, the date of registration and the
expiration date.

(y) Neither any material “Default” nor any “Event of Default”, as such terms are
defined in the Existing Credit Agreement, has occurred and is continuing, except
for any such Default or Event of Default which (i) has occurred (A) under clause
(f) of Section 6.01 of the Existing Credit Agreement in connection with the
filing of the Bankruptcy Cases, (B) under clause (e) of Section 6.01 of the
Existing Credit Agreement in connection with the nonpayment of (1) the “New
Notes” (as such term is defined in the Existing Credit Agreement) or (2) any
other Debt, (C) under clause (k) of Section 6.01 of the Existing Credit
Agreement in connection with a Change of Control (as such term is defined in the
Existing Credit Agreement) resulting from the consummation of the Transactions
contemplated by the Plan of Reorganization, or (ii) is disclosed on Schedule
4.01(y) hereto.

(z) Each of the Loan Parties represents and warrants that, as of the Effective
Date, it is not a party to any management, franchise agreement or other similar
agreement with any Person (other than a Loan Party) relating to the management
or operation of any Casino Property; and each of the Loan Parties agrees that it
shall not enter into any such agreement with any Person (other than a Loan
Party) if, (i) in the case of a management agreement, such agreement relates to
the day-to-day management of substantially all of the hotel operations of any
Casino Property or (ii) in the case of a franchise agreement or similar
agreement, such agreement relates to the management and operation of
substantially all of the hotel operations of any Casino Property, unless, in
each case, it causes such Person to enter into, contemporaneously therewith, a
subordination agreement, in the case of a management agreement, or a comfort
letter, in the case of a franchise agreement or similar agreement, in either
case in form and substance reasonably satisfactory to Administrative Agent.

(aa) The New Tower has been constructed and developed substantially in
accordance with the Plans and Specifications, the Construction Contracts and all
requirements of Governmental Authorities. The New Tower has been completed and
is being operated in the ordinary course of business. All amounts heretofore due
in regard to the construction of the New Tower have been paid to the knowledge
of the Loan Parties, and no Lien or Lien claim, including, without limitation,
any Lien or Lien claim in favor of any person or entity providing labor and/or
materials for the construction of the New Tower, exists or is threatened. All
material permits, licenses and authorizations necessary for the construction,
completion and operation of the New Tower as of the date hereof have been
obtained and are in effect.

 

51



--------------------------------------------------------------------------------

(bb) Each of the Subsidiaries of the Borrower identified on Schedule IV hereto
was previously designated as an “Unrestricted Subsidiary” in accordance with the
terms and provisions of the Existing Credit Agreement and, as of the date of
such initial designation thereunder and as of the date hereof, such Unrestricted
Subsidiary satisfies all requirements of an Unrestricted Subsidiary under the
Existing Credit Agreement and under this Agreement.

(cc) Each of the Loan Parties represents and warrants that none of the Casino
Properties contains any material amount of asbestos or asbestos-containing
material.

(dd) [Reserved].

(ee) Each of the ROFO Agreement, the Voting Agreement and the Warrant Agreement
has expired or has been terminated pursuant to the Plan of Reorganization and no
such agreement is in effect.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

Section 5.01. Affirmative Covenants. So long as any Term Loan or any other
Obligation (other than Unmatured Surviving Obligations) of any Loan Party under
any Loan Document shall remain unpaid, each Loan Party will:

(a) Compliance with Laws; Maintenance of Gaming Licenses, Etc.

(i) Comply, and cause each of its Subsidiaries to comply, in all material
respects, with all applicable laws, rules, regulations and orders, such
compliance to include, without limitation, compliance with ERISA, the Racketeer
Influenced and Corrupt Organizations Chapter of the Organized Crime Control Act
of 1970 and Gaming Laws.

(ii) Maintain, and cause each of its Subsidiaries to maintain, (A) such valid
Gaming Licenses in all jurisdictions as may be necessary to operate each of its
Gaming Facilities, the absence of which could reasonably be expected to have a
Material Adverse Effect, and (B) all liquor licenses and registrations as may be
necessary to sell alcoholic beverages from and in its Gaming Facilities.

(iii) Except in the case of any License Revocation or a revocation or
non-renewal of a liquor license or registration that could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, notify, and cause each of its Subsidiaries to notify, the
Administrative Agent promptly upon a License Revocation or a revocation or
non-renewal of a liquor license or registration.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all material
taxes,

 

52



--------------------------------------------------------------------------------

assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all material lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither any Loan Party
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors and is not subject to a stay.

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew, and cause each
of its Subsidiaries to obtain and renew, all Environmental Permits necessary for
its operations and properties; and conduct, and cause each of its Subsidiaries
to conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither any Loan
Party nor any of its Subsidiaries shall be required to undertake any such
investigation, cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such
circumstances.

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, property and liability insurance with responsible and reputable
insurance companies or associations (rated A- or better by Best’s Insurance
Guide and Key Ratings with a minimum Financial Size Condition of “X”) that, with
regard to property insurance, is in the forms, types (and covering the perils)
and amounts, and with the deductibles, set forth in Schedule 5.01(d) hereto;
provided, however, that the amount of coverage for each peril must at all times
be at least equal to the greater of (i) the amount therefor set forth on
Schedule 5.01(d), or (ii) the then outstanding aggregate principal amount of the
Term Loans, in each case more than the deductible therefor and the associated
deductible cannot be greater than $20,000,000, except that, with respect to
flood and named storm coverage only, such deductible may be as much as 3% of
insurable values; provided, further, however, that at any time during which
insurance coverage for terrorism is unavailable, then the Loan Parties and their
Subsidiaries shall not be required to maintain such insurance. The Agents and
the Lenders shall have the right, but not the obligation, to independently
investigate options for insurance and/or to obtain any of the aforesaid
insurance for the benefit of the Agents and the Lenders and add such insurance
costs to the Obligations. The Collateral Agent shall be named as loss payee and
mortgagee with respect to all property insurance policies, and the Agents and
the Lenders shall be named as additional insureds with respect to all liability
insurance policies.

(e) Preservation of Legal Existence, Etc. Preserve and maintain, and cause each
of its Subsidiaries to preserve and maintain, its existence, legal structure,
legal name, rights (charter and statutory), permits, licenses, approvals,
privileges and franchises, other than those, in each case, which could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that (i) such Loan Party and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(d) and (ii) TCI 2 Holdings, LLC
and/or Trump Entertainment Resorts Funding, Inc. (collectively, the “EXCLUDED
SUBSIDIARIES”) shall be

 

53



--------------------------------------------------------------------------------

permitted, on or at any time on or after the Effective Date, upon written notice
to the Administrative Agent, to take the necessary steps, including without
limitation paying any required fees and complying with applicable provisions of
the Delaware Limited Liability Company Act or the Delaware General Corporation
Law, as applicable, to dissolve as a limited liability company or corporation,
as applicable, and wind up its affairs, in which event, upon the filing of the
certificate of dissolution in the case of Trump Entertainment Resorts Funding,
Inc. or the adoption of resolutions approving dissolution in the case of TCI 2
Holdings, LLC, (x) each of the following provisions shall cease to apply to such
Excluded Subsidiary: (A) Sections 5.01 and 5.03 of this Agreement, to the extent
it would be unreasonable to expect any such covenant to apply to an entity that
is in the process of dissolving and winding-up under the Delaware Limited
Liability Company Act or the Delaware General Corporation Law, as applicable;
(B) (1) the representations and warranties in Section 4.01(a) and (2) any other
representation and warranty in Article IV of this Agreement, to the extent it
relates to covenants within Section 5.01 or 5.03 of this Agreement of the type
referred to in the preceding clause (A) above, or to the extent it would be
unreasonable to expect any such representation and warranty to apply to an
entity that is in the process of dissolving and winding-up under the Delaware
Limited Liability Company Act or the Delaware General Corporation Law, as
applicable and (C) any Event of Default, to the extent it relates to covenants
within Section 5.01 or 5.03 of this Agreement of the type referred to in the
preceding clause (A) above or the representations and warranties referred to in
the preceding clause (B), or to the extent it would be unreasonable to expect
any such Event of Default to apply to an entity that is in the process of
dissolving and winding-up under the Delaware Limited Liability Company Act or
the Delaware General Corporation Law, as applicable; provided, however, that for
the avoidance of doubt, such Excluded Subsidiary shall continue to be a Loan
Party hereunder to the extent permitted by Delaware law and, other than as
provided for in clauses (A) through (C) above and (y) below, the remainder of
this Agreement and the Loan Documents shall continue to apply to such Excluded
Subsidiary in all respects, (y) such Excluded Subsidiary shall continue to be a
Guarantor of all amounts due and payable in respect of the Obligations for
purposes of Article VIII hereof and a “Grantor” for purposes of the Security
Agreement, in each case, to the extent permitted by Delaware law, until
completion of any applicable winding up process in accordance with Delaware law
(at which time such Excluded Subsidiary shall be automatically released as a
Guarantor for purposes of Article VIII hereof and as a “Grantor” for purposes of
the Security Agreement) and (z) such Excluded Subsidiary shall administer and
complete as promptly as practicable the winding up process, as may be required
by the Delaware Limited Liability Company Act or the Delaware General
Corporation Law, as applicable, and provide, from time to time as the
Administrative Agent (unless otherwise specified) may reasonably request,
evidence of the diligent administration and (when possible) completion of such
winding up process.

(f) Visitation Rights. At any reasonable time during normal business hours and
from time to time upon reasonable notice, permit any of the Agents or any of the
Lender Parties, or any agents or representatives thereof, to examine and make
copies of and abstracts from the records and books of account of, and visit the
properties of, such Loan Party and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of such Loan Party and any of its Subsidiaries
with any of their officers, directors or members and with their independent
certified public accountants at the Borrower’s expense; provided that only one
such visit of each Agent and Lender Party per Fiscal Year shall be at the
expense of the Borrower.

 

54



--------------------------------------------------------------------------------

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of such Loan Party and
each such Subsidiary in accordance with generally accepted accounting principles
in effect from time to time.

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

(i) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates on terms that are fair and reasonable and no less favorable
to such Loan Party or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate; provided that the
foregoing provision shall not apply to: (i) the payment of (x) reasonable and
customary fees paid to, and (y) indemnities in the ordinary course of business
provided on behalf of, officers, directors, employees or consultants of the
Borrower, the General Partner or any of their respective Subsidiaries; (ii) the
Trademark License Agreement; (iii) the Services Agreement; and (iv) payments of
the Obligations under this Agreement and the other Loan Documents.

(j) Covenant to Guarantee Obligations and Give Security. Upon (x) the request of
the Collateral Agent following the occurrence and during the continuance of an
Event of Default, (y) the formation or acquisition of any new direct or indirect
Subsidiary (other than a CFC or a Subsidiary that is held directly or indirectly
by a CFC) by any Loan Party (each, a “NEW SUBSIDIARY”) or (z) the acquisition of
any property by any Loan Party, and such property, in the judgment of the
Collateral Agent, shall not already be subject to a perfected first priority
Lien in favor of the Collateral Agent for the benefit of the Secured Parties,
then in each case at the Borrower’s expense:

(i) in connection with the formation or acquisition of a New Subsidiary, within
10 days after such formation or acquisition, cause each such New Subsidiary, and
cause each direct and indirect parent of such New Subsidiary (if it has not
already done so), to duly execute and deliver to the Collateral Agent a Guaranty
or Guaranty Supplement, in form and substance reasonably satisfactory to the
Collateral Agent, guaranteeing the other Loan Parties’ obligations under the
Loan Documents,

(ii) within 10 days after (A) such request furnish to the Collateral Agent a
description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail reasonably satisfactory to the Collateral
Agent and (B) such formation or acquisition, furnish to the Collateral Agent a
description of the real and personal properties of such New Subsidiary or the
real and personal properties so acquired, in each case in detail reasonably
satisfactory to the Collateral Agent,

(iii) within 15 days after (A) such request or acquisition by any Loan Party of
a parcel of real property with a value greater than $5,000,000, duly execute and
deliver, and cause each Loan Party to duly execute and deliver, to the
Collateral Agent such additional mortgages, pledges, assignments, security
agreement supplements,

 

55



--------------------------------------------------------------------------------

intellectual property security agreement supplements and other security
agreements as specified by, and in form and substance reasonably satisfactory to
the Collateral Agent, securing payment of all the Obligations of such Loan Party
under the Loan Documents and constituting Liens on all such properties and
(B) such formation or acquisition of any New Subsidiary, duly execute and
deliver and cause each New Subsidiary to duly execute and deliver to the
Collateral Agent mortgages, pledges, assignments, security agreement supplements
and other security agreements as specified by, and in form and substance
reasonably satisfactory to the Collateral Agent, securing payment of all of the
obligations of such New Subsidiary under the Loan Documents; provided that if
such new property is Equity Interests in a CFC, only 66% of such Equity
Interests shall be pledged in favor of the Secured Parties,

(iv) within 30 days after such request, formation or acquisition, take, and
cause each Loan Party and each such New Subsidiary to take, whatever action
(including, without limitation, the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
reasonable opinion of the Collateral Agent to vest in the Collateral Agent (or
in any representative of the Collateral Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the mortgages,
pledges, assignments, security agreement supplements and security agreements
delivered pursuant to this Section 5.01(j), enforceable against all third
parties in accordance with their terms,

(v) within 60 days after such request, formation or acquisition, deliver to the
Collateral Agent, upon the reasonable request of the Collateral Agent, a signed
copy of a favorable opinion, addressed to the Collateral Agent and the other
Lender Parties, of counsel for the Loan Parties acceptable to the Collateral
Agent as to (A) such guaranties, guaranty supplements, mortgages, pledges,
assignments, security agreement supplements and security agreements being legal,
valid and binding obligations of each Loan Party thereto enforceable in
accordance with their terms, as to the matters contained in clause (iv) above,
(B) such recordings, filings, notices, endorsements and other actions being
sufficient to create valid perfected Liens on such properties, and (C) such
other matters as the Collateral Agent may reasonably request,

(vi) as promptly as practicable after such request, formation or acquisition,
deliver, upon the reasonable request of the Collateral Agent, to the Collateral
Agent with respect to each parcel of real property with a value greater than
$5,000,000 owned or held by each Loan Party and each New Subsidiary, title
reports, surveys and engineering, soils and other reports, environmental
assessment reports, tenant estoppels and each of the other items, mutatis
mutandis, set forth in Section 3.01(b)(iv) as may be applicable, each in scope,
form and substance reasonably satisfactory to the Collateral Agent, provided,
however, that to the extent that any Loan Party or any of its Subsidiaries shall
have otherwise received any of the foregoing items with respect to such real
property, such items shall, promptly after the receipt thereof, be delivered to
the Collateral Agent, and

 

56



--------------------------------------------------------------------------------

(vii) at any time and from time to time, promptly execute and deliver, and cause
each Loan Party and each New Subsidiary to execute and deliver, any and all
further instruments and documents and take, and cause each Loan Party and each
New Subsidiary to take, all such other action as the Collateral Agent may
reasonably deem necessary or desirable in perfecting and preserving the Liens
of, such guaranties, mortgages, pledges, assignments, security agreement
supplements, intellectual property security agreement supplements and security
agreements.

(k) Further Assurances.

(i) Promptly upon request by any Agent, or any Lender Party through the
Administrative Agent, correct, and cause each of its Subsidiaries promptly to
correct, any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof,

(ii) promptly upon request by any Agent, or any Lender Party through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, mortgages, deeds of trust, trust deeds,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, or any Lender Party through the Administrative Agent,
may reasonably require from time to time in order to (A) carry out more
effectively the provisions of the Loan Documents, (B) to the fullest extent
permitted by applicable law and agreements with third parties, subject any Loan
Party’s or any of its Subsidiaries’ properties, assets, rights or interests to
the Liens now or hereafter covered by any of the Collateral Documents,
(C) perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens created thereunder and (D) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so, and

(iii) take each action set forth on Schedule 5.01(k) hereto within the time
period set forth on such Schedule for the taking of such action.

(l) [Reserved].

(m) Preparation of Environmental Reports. Upon and during the continuance of an
Event of Default, permit the Administrative Agent on five days’ prior written
notice to the Borrower to retain an environmental consulting firm to prepare an
environmental site assessment report at the expense of the Borrower or such Loan
Party, and each Loan Party hereby grants and agrees to cause any Subsidiary that
owns any property described in such request to grant at the time of such request
to the Agents, the Lender Parties, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants
and customary access terms, to enter onto their respective properties to
undertake such an assessment.

 

57



--------------------------------------------------------------------------------

(n) Compliance with Terms of Leaseholds. Make all material payments and
otherwise perform in all material respects all obligations in respect of all
material leases of real property to which each Loan Party or any of its
Subsidiaries is a party, keep such leases in full force and effect and not allow
such leases to lapse or be terminated prior to the end of their term or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any material default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

(o) Cash Concentration Accounts. Maintain, and cause each of its Subsidiaries to
maintain, main cash concentration accounts with depositories reasonably
acceptable to the Administrative Agent that have complied with the requirements
set forth in the Security Agreement with respect to each such account.

(p) [Reserved].

(q) [Reserved].

(r) [Reserved].

(s) Gaming Laws. Promptly perform and observe, and cause each of its
Subsidiaries to promptly perform and observe, all conditions, requirements and
other terms and provisions of each resolution, notice, approval, consent or
other action of or by any Gaming Authority in any way relating to the execution,
delivery or performance of this Agreement or any other Loan Document or any
transaction contemplated hereby or thereby.

Section 5.02. Negative Covenants. So long as any Loan or any other Obligation
(other than an Unmatured Surviving Obligation) of any Loan Party under any Loan
Document shall remain unpaid, no Loan Party will at any time:

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names such Loan Party or any of its Subsidiaries as debtor, or
sign or suffer to exist, or permit any of its Subsidiaries to sign or suffer to
exist, any security agreement authorizing any secured party thereunder to file
such financing statement, or assign, or permit any of its Subsidiaries to
assign, any accounts or other right to receive income, except:

(i) Liens created under the Loan Documents;

(ii) [Reserved];

 

58



--------------------------------------------------------------------------------

(iii) Permitted Liens;

(iv) Liens relating to any custom duties imposed in the ordinary course of
business;

(v) Liens existing on the date hereof and described on Schedule 4.01(u) hereto;

(vi) purchase money Liens upon or in moveable personal property not essential
(as determined by the Administrative Agent in its reasonable judgment) to the
operation of any property owned by such Loan Party taken as a whole, and, in the
case of any Loan Party that owns any Casino Property, not essential (as
determined by the Administrative Agent in its reasonable judgment) to the
operation of such Casino Property taken as a whole, and acquired or held by such
Loan Party or any of its Subsidiaries in the ordinary course of business to
secure the purchase price of such property or to secure Debt incurred solely for
the purpose of financing the acquisition, construction or improvement of any
such property to be subject to such Liens, or Liens existing on any such
property at the time of acquisition (other than any such Liens created in
contemplation of such acquisition that do not secure the purchase price), or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount; provided, however, that no such Lien shall extend to or cover any
property other than the property being acquired, constructed or improved, and no
such extension, renewal or replacement shall extend to or cover any property not
theretofore subject to the Lien being extended, renewed or replaced; and
provided further that the aggregate principal amount of the Debt secured by
Liens permitted by this clause shall not exceed the amount permitted under
Section 5.02(b)(iii) at any time outstanding;

(vii) Liens arising in connection with Capitalized Leases permitted under
Section 5.02(b)(iv); provided that no such Lien shall extend to or cover any
Collateral or assets other than the assets subject to such Capitalized Leases;

(viii) Liens arising under applicable Gaming Laws; provided that no such Lien
constitutes a Lien securing repayment of Debt;

(ix) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower, the General Partner or any of their respective
Subsidiaries, in each case granted in the ordinary course of business in favor
of the financial institutions with which such accounts are maintained, securing
amounts owing to such financial institutions with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements, so long as, in no event, shall any such Lien secure
(either directly or indirectly) the repayment of any Debt;

(x) licenses of Intellectual Property granted by the Borrower or any of their
respective Subsidiaries in the ordinary course of business and not interfering
in any material respect with the ordinary conduct of the business of the
Borrower and any of their respective Subsidiaries;

 

59



--------------------------------------------------------------------------------

(xi) Leases with respect to the properties (other than those relating to any
material part of any Casino Property) of the Borrower or any Subsidiary, in each
case entered into in the ordinary course of the Borrower or any Subsidiary’s
business, so long as such leases are expressly subordinate to the Liens of the
Collateral Agent on the properties subject to such leases and such leases do
not, individually or in the aggregate, (x) interfere in any material respect
with the ordinary conduct of the business of any of the Gaming Facilities and
(y) materially impair the use (for its intended purposes) or the value of the
property subject thereto;

(xii) Liens on property of a Person existing at the time such Person is acquired
or merged with or into or consolidated with the Borrower, the General Partner or
any of their respective Subsidiaries (and not created in anticipation or
contemplation thereof) in accordance with Section 5.02(f); provided that such
Liens were in existence prior to the contemplation of the acquisition, merger or
consolidation and do not extend to property not subject to such Liens at the
time of acquisition (other than improvements thereon) and are no more favorable
to the lienholders than the existing Lien;

(xiii) Liens on Equity Interests in any Unrestricted Subsidiary solely to secure
Debt of such Unrestricted Subsidiary; and

(xiv) other Liens securing Debt outstanding in an aggregate principal amount not
to exceed $15,000,000.

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

(i) Debt under the Loan Documents;

(ii) [Reserved];

(iii) Debt secured by Liens permitted by Section 5.02(a)(vi) not to exceed,
together with Debt permitted under clause (iv) below, in an aggregate principal
amount of $20,000,000 per Casino Property at any time outstanding;

(iv) Capitalized Leases not to exceed in an aggregate principal amount, together
with Debt permitted pursuant to clause (iii) above, $20,000,000 per Casino
Property at any time outstanding, and in the case of Capitalized Leases to which
any Subsidiary of any Loan Party is a party, Debt of such Loan Party of the type
described in clause (i) of the definition of “DEBT” guaranteeing the Obligations
of such Subsidiary under such Capitalized Leases;

(v) the Surviving Debt;

(vi) [Reserved];

 

60



--------------------------------------------------------------------------------

(vii) Debt owed to the Borrower or a wholly-owned Subsidiary of the Borrower,
which Debt shall (x) in the case of Debt owed to a Loan Party, constitute
Pledged Debt, (y) be on terms reasonably acceptable to the Administrative Agent
and (z) be otherwise permitted under the provisions of Section 5.02(f);

(viii) to the extent such incurrence does not result in the incurrence by the
Borrower or any of its Subsidiaries of any obligation for the payment of Debt
for Borrowed Money of others, Debt of the Borrower or any of its Subsidiaries
owed to any Person in connection with the termination of employment of or
severance obligations owed to such Person and not to exceed $5,000,000 in the
aggregate;

(ix) Debt arising from agreements of the Borrower or a Subsidiary Guarantor
providing for indemnifications and adjustments of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than Guarantee
Obligations in respect of Debt incurred by any Person acquiring all or any
portion of such business, assets or a Subsidiary for the purpose of financing
such acquisition; provided, however, that:

(A) such Debt is not reflected on the balance sheet of the Borrower or any
Subsidiary (contingent obligations referred to in a footnote to financial
statements and not otherwise reflected on the balance sheet will not be deemed
to be reflected on such balance sheet for purposes of this clause (ix)(A)); and

(B) the maximum assumable liability in respect of all such Debt shall at no time
exceed the gross proceeds including noncash proceeds (the fair market value of
such noncash proceeds being measured at the time received and without giving
effect to any subsequent changes in value) actually received by the Borrower and
any Subsidiary in connection with such disposition; or

(x) Debt of the type described in clause (i) or (j) of the definition of Debt
that constitutes an Investment solely to the extent permitted by
Section 5.02(f);

(xi) unsecured Debt of the Borrower, subordinated to the Obligations under the
Loan Documents on terms reasonably acceptable to the Administrative Agent and
having a maturity date of not less than six months following the Maturity Date
and having no amortization prior to the Maturity Date;

(xii) unsecured Debt in an aggregate principal amount not to exceed $30,000,000,
subordinated to the Obligations under the Loan Documents on terms reasonably
acceptable to the Administrative Agent, and having a maturity date of not less
than six months following the Maturity Date and having no amortization prior to
the Maturity Date;

(xiii) Debt secured by Liens permitted by Section 5.02(a)(xii) in an aggregate
principal amount not to exceed $10,000,000; and

 

61



--------------------------------------------------------------------------------

(xiv) Debt representing a refinancing, replacement or refunding of Debt
permitted by clauses (b)(iii) through (b)(v) and (b)(xiii) above (the
“REFINANCING DEBT”); provided that

(A) such Refinancing Debt has a Weighted Average Life to Maturity at the time
such Refinancing Debt is incurred which is not less than the remaining Weighted
Average Life to Maturity of the Debt being extended, refunded, refinanced,
defeased, renewed or replaced,

(B) the terms relating to principal amount, amortization, maturity and
subordination (if any) and other material terms, taken as a whole, of any such
Refinancing Debt, and of any agreement entered into and of any instrument issued
in connection therewith, are no less favorable in any material respect to the
Loan Parties or the Lender Parties than the terms of any agreement or instrument
governing the Debt being extended, refunded or refinanced and the interest rate
applicable to any such Refinancing Debt does not exceed the then applicable
market interest rate,

(C) the principal amount (or accreted value, if applicable) of such Refinancing
Debt does not exceed the sum of the outstanding principal amount (or accreted
value, if applicable) of the Debt so extended, refunded, refinanced, defeased,
renewed or replaced (plus all accrued interest thereon and the amount of all
premiums and reasonable expenses incurred in connection therewith),

(D) the Debt is incurred either by the Borrower or the Subsidiary that is the
obligor of the Debt being extended, refunded, refinanced, defeased, renewed or
replaced,

(E) the Debt shall be secured only by the property or assets (if any) securing
the Debt to be so extended, refunded, refinanced, defeased, renewed or replaced,
and

(F) such Refinancing Debt shall not include: (i) Debt of a Subsidiary that
extends, refunds, refinances, defeases, renews or replaces Debt or preferred
stock of the Borrower, or (ii) Debt of the Borrower or a Subsidiary that
extends, refunds, refinances, defeases, renews or replaces Debt or preferred
stock of an Unrestricted Subsidiary.

(c) Change in Nature of Business. Engage in, or permit any of its Subsidiaries
to engage in, any business, other than Permitted Businesses.

(d) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, except that:

(i) any Subsidiary of the Borrower may merge into or consolidate with the
Borrower or any other Subsidiary of the Borrower; provided that, in the case of
any such merger or consolidation, the Person formed by such merger or
consolidation shall be the Borrower or a wholly-owned Subsidiary of the
Borrower; provided, further

 

62



--------------------------------------------------------------------------------

that, in the case of any such merger or consolidation to which a Guarantor is a
party, the Person formed by such merger or consolidation shall be a Guarantor;
provided, further, that, in the case of any such merger or consolidation to
which the Borrower is a party, the surviving entity in such merger or
consolidation shall be the Borrower; and

(ii) in connection with any acquisition permitted under Section 5.02(f), the
Borrower or any Subsidiary of the Borrower may merge into or consolidate with
any other Person or permit any other Person to merge into or consolidate with
it; provided that the Person surviving such merger shall be the Borrower or a
wholly-owned Subsidiary of the Borrower; provided, further that, in the case of
any merger or consolidation to which a Guarantor is a party, the Person formed
by such merger or consolidation shall be a Guarantor; provided, further, that,
in the case of any such merger or consolidation to which the Borrower is a
party, the surviving entity in such merger or consolidation shall be the
Borrower; and

(iii) in connection with any sale or other disposition permitted under
Section 5.02(e) (other than clause (viii) thereof), any Subsidiary of the
Borrower may merge into or consolidate with any other Person or permit any other
Person to merge into or consolidate with it; provided, however, that in each
case, immediately before and after giving effect thereto, no Default shall have
occurred and be continuing and, in the case of any such merger or consolidation
to which the Borrower is a party, the surviving entity in such merger or
consolidation shall be the Borrower.

(e) Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
any assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, except:

(i) sales, transfers or other dispositions of obsolete assets;

(ii) the lease or sublease of real property (other than any material part of any
Casino Property) or equipment in the ordinary course of business;

(iii) the license or sublicense (subject to the Liens in favor of the Agents
and/or the Lenders) of Intellectual Property in the ordinary course of business
and on ordinary business terms;

(iv) sales, transfers or other dispositions of cash and Cash Equivalents or
other property sold or disposed of in the ordinary course of business and on
ordinary business terms, including sales of delinquent accounts receivables in
connection with the compromise or collection thereof;

(v) transfers resulting from or made directly in connection with any casualty,
condemnation of property or assets;

(vi) transfers in connection with any Investment permitted by Section 5.02(f);

 

63



--------------------------------------------------------------------------------

(vii) sales of Inventory in the ordinary course of its business and the granting
of any option or other right to purchase, lease or otherwise acquire Inventory
in the ordinary course of business;

(viii) in a transaction authorized by Section 5.02(d) (other than subsection
(iii) thereof);

(ix) sales, transfers or other dispositions of assets among Loan Parties;

(x) a sale of the Trump Marina (A) on the Plan Effective Date or (B) pursuant to
a Third Party Offer, provided, however, that, prior to consummating any sale of
the Trump Marina pursuant to any such Third Party Offer at a time after the Plan
Effective Date when any Term Loans remain outstanding, the Borrower shall be
required to (x) advise the Initial Lenders (so long as the Initial Lenders
continue to be Lenders hereunder) in the event the Borrowers commence
discussions of substance with any third party regarding a potential sale of the
Trump Marina to such party and (y) afford the Initial Lenders (so long as the
Initial Lenders continue to be Lenders hereunder) a right (the “RIGHT OF FIRST
REFUSAL”), exercisable by written notice from the Administrative Agent (acting
on behalf of the Initial Lenders) to the Borrower given within twenty (20) days
following the Initial Lenders’ receipt of written notice from the Borrower of
such Third Party Offer, to elect to purchase the Trump Marina at the same
purchase price and on the same terms and conditions as such Third Party Offer
(except that the Initial Lenders may elect, by a statement in the written notice
of exercise, to make payment of all or any portion of such purchase price for
the Trump Marina by offsetting any of the Obligations hereunder with respect to
principal of the Term Loans and/or interest on the Interest Bearing Component of
the Term Loans (i.e., by applying such Obligations as a credit toward such
purchase price)), and if the Initial Lenders so elect to purchase the Trump
Marina pursuant to the Right of First Refusal, the Borrower shall not sell the
Trump Marina pursuant to such Third Party Offer unless the Initial Lenders fail
(other than due to the Company’s non-compliance with the terms of the Third
Party Offer) to pay the purchase price for the Trump Marina or to consummate the
purchase of the Trump Marina within twenty (20) days after the Administrative
Agent’s written notice of exercise of the Right of First Refusal; and

(xi) so long as no Default shall have occurred and be continuing or would result
from such sale, sales, transfers or other dispositions of assets for at least
85% cash consideration and for fair value in an aggregate amount not to exceed
$10,000,000 in a single transaction or a series of related transactions;
provided that the aggregate amount of all assets disposed under this clause
(xi) shall not exceed $50,000,000 and, in the case of any such sale, transfer or
other disposition by a Loan Party that owns any Casino Property, all Net Cash
Proceeds of such sale, if and to the extent not applied to pay the Obligations,
shall be reinvested into Casino Property within 365 days after the date of such
sale, transfer or other disposition.

(f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

(i) (A) Investments by the Borrower and its Subsidiaries in their Subsidiaries
outstanding on the date hereof, (B) additional Investments by the Borrower and
its Subsidiaries in Loan Parties, (C) additional Investments by Subsidiaries of
the Borrower that are not Loan Parties in other Subsidiaries that are not Loan
Parties and (D) so long as no Default has occurred and is continuing or would
result from such Investment, additional Investments by the Loan Parties in
wholly-owned Subsidiaries that are not Loan Parties in an aggregate amount
invested from and after the Effective Date, not to exceed $15,000,000;

 

64



--------------------------------------------------------------------------------

(ii) loans and Loans to employees in the ordinary course of the business of the
Borrower and its Subsidiaries as presently conducted in an aggregate principal
amount not to exceed $500,000 at any time outstanding;

(iii) Investments by the Borrower and its Subsidiaries in Cash Equivalents;

(iv) Investments existing on the date hereof and described on Schedule 4.01(w)
hereto;

(v) [Reserved];

(vi) Investments consisting of intercompany Debt permitted under
Section 5.02(b);

(vii) the purchase or other acquisition of all of the Equity Interests in, or
all or substantially all of the property and assets of, any Person that, upon
the consummation thereof, will be wholly-owned directly by the Borrower or one
or more of its wholly-owned Subsidiaries (including, without limitation, as a
result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this clause (vii):

(A) any such newly created or acquired Subsidiary shall comply with the
requirements of Section 5.01(j);

(B) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be Permitted
Businesses;

(C) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by the Responsible Officer);

(D) immediately before and immediately after giving effect to any such purchase
or other acquisition, no Default shall have occurred; and

 

65



--------------------------------------------------------------------------------

(E) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lender Parties, at least five Business Days prior to the date on which any
such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (vii) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(viii) Investments by the Borrower and its Subsidiaries not otherwise permitted
under this Section 5.02(f) in an aggregate amount (together with the aggregate
amount of Investments made pursuant to clause (ix)(B) below) not to exceed
$50,000,000; provided, however, that, with respect to each Investment made
pursuant to this clause (viii):

(A) such Investment shall not include or result in any contingent liabilities
that could reasonably be expected to be material to the business, financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole
(as determined in good faith by the board of directors (or persons performing
similar functions) of the Borrower or such Subsidiary if the board of directors
is otherwise approving such transaction and, in each other case, by a
Responsible Officer);

(B) such Investment shall be in property and assets which are part of, or in
lines of business which are, Permitted Businesses;

(C) any determination of the amount of such Investment shall include all cash
and noncash consideration (including, without limitation, the fair market value
of all Equity Interests issued or transferred to the sellers thereof, all
indemnities, earnouts and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under noncompete, consulting and other
affiliated agreements with, the sellers thereof, all write-downs of property and
assets and reserves for liabilities with respect thereto and all assumptions of
debt, liabilities and other obligations in connection therewith) paid by or on
behalf of the Borrower and its Subsidiaries in connection with such Investment;
and

(D) immediately before and immediately after giving effect to any such purchase
or other acquisition, no Default shall have occurred and be continuing;

(ix) Investments in Unrestricted Subsidiaries (A) with proceeds from the sale or
issuance of Equity Interests and (B) otherwise, in an aggregate amount for such
Investments (together with the aggregate amount of Investments made pursuant to
clause (viii) above) not to exceed $50,000,000;

(x) Investments consisting of trade payables of the Borrower or any of its
Subsidiaries created in the ordinary course of business;

(xi) Investments acquired by the Borrower or any of its Subsidiaries in exchange
for settlements and collections;

 

66



--------------------------------------------------------------------------------

(xii) Investments that constitute redemptions, retirements or defeasances of
Equity Interests otherwise permitted under Section 5.02(g);

(xiii) Investments in securities or other assets not constituting cash or Cash
Equivalents and received in connection with any transaction permitted under
Section 5.02(e);

(xiv) Investments consisting of Capital Expenditures permitted under
Section 5.02(o);

(xv) Investments required to be made in order to comply with the rules,
regulations and requirements of Gaming Authorities and/or Gaming Laws;

(xvi) [Reserved]; and

(xvii) any Investment consisting of the extension of gaming credit to gaming
patrons consistent with industry practice in the ordinary course of business.

(g) Restricted Payments. Declare or pay any dividends, purchase, redeem, retire,
defease or otherwise acquire for value any of its Equity Interests now or
hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such or (except in
the case of the General Partner) issue or sell any Equity Interests or accept
any capital contributions, or, in each case, permit any of its Subsidiaries to
do any of the foregoing, or permit any of its Subsidiaries to purchase, redeem,
retire, defease or otherwise acquire for value any Equity Interests in the
General Partner or to issue or sell any Equity Interests therein, except that,
so long as no Default shall have occurred and be continuing at the time of any
action described below or would result therefrom:

(i) the Borrower may declare and pay distributions or dividends to the General
Partner in amounts required by the General Partner for ordinary course costs and
expenses in an aggregate amount not to exceed $1,500,000 in any Fiscal Year;

(ii) the Borrower may declare and pay distributions or dividends for the
redemption, repurchase or other acquisition or retirement of, or any
distribution or dividends to the General Partner to, and the General Partner
may, effect the redemption, repurchase or acquisition or retirement of, any
Equity Interests or Debt of the Borrower or the General Partner to the extent
required by any Gaming Authority;

(iii) the Borrower may declare and pay distributions or dividends for the
repurchase, retirement or other acquisition or retirement of common Equity
Interests of the General Partner held by any future, present or former employee,
director or consultant of the General Partner, the Borrower or any of their
respective Subsidiaries pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement; provided,
however, that the aggregate payments made under this clause shall be in an
aggregate amount not to exceed $1,000,000 in any calendar year;

 

67



--------------------------------------------------------------------------------

(iv) the General Partner may repurchase Equity Interests deemed to occur upon
the exercise of stock options if such Equity Interests represent a portion of
the exercise price of such options;

(v) the Borrower and the General Partner may (A) declare and pay dividends and
distributions payable only in Equity Interests of the Borrower or the General
Partner, as applicable, and (B) except to the extent the Net Cash Proceeds
thereof are required to be applied to the prepayment of the Term Loans pursuant
to Section 2.06(b), purchase, redeem, retire, defease or otherwise acquire
shares of its Capital Stock with the proceeds received contemporaneously from
the issue of new Capital Stock with equal or inferior voting powers,
designations, preferences and rights;

(vi) the Borrower may make cash distributions pursuant to the tax distribution
provisions of Section 6.2 of the Partnership Agreement in an amount reasonably
determined by the General Partner not to exceed the product of the taxable
income of the partners of the Borrower attributable to their ownership interests
in the Borrower multiplied by the highest applicable marginal tax rate of such
partners and may make payments under the indemnification provisions of
Section 6.3 the Partnership Agreement (such distributions, the “TAX
DISTRIBUTIONS”), provided that the amount of any such Tax Distributions
attributable to Unrestricted Subsidiaries of the General Partner, as determined
by the Borrower in a manner reasonably acceptable to the Administrative Agent,
which is in excess of the amount of cash distributions made by Unrestricted
Subsidiaries to the Borrower and its Subsidiaries (other than Unrestricted
Subsidiaries), shall be deemed to be an Investment under Section 5.02(f)(ix);
and

(vii) any Subsidiary of the Borrower may (A) declare and pay cash dividends to
the Borrower, (B) declare and pay cash dividends to its equity owners so long as
such dividends are made ratably among its equity owners and (C) accept capital
contributions from its parent to the extent permitted under Section 5.02(f)(i).

(h) Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, its certificate of incorporation or bylaws or other
constitutive documents other than amendments that could not be reasonably
expected to have a Material Adverse Effect.

(i) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) Fiscal Year.

(j) Prepayments, Etc., of Debt. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Debt, except (i) the
prepayment of the Term Loans in accordance with the terms of this Agreement,
(ii) regularly scheduled or required repayments or regularly scheduled or
required redemptions of Debt incurred in accordance with the provisions of this
Agreement or (iii) any prepayment, redemption or repayment of Debt arising in
connection with any Refinancing Debt incurred in accordance with the terms
hereof, or amend, modify or change in any manner any term or condition of any
Debt in a manner materially adverse to the Loan Parties or the Lender Parties,
or permit any of its Subsidiaries to do any of the foregoing other than to
prepay any Debt payable to a Loan Party.

 

68



--------------------------------------------------------------------------------

(k) [Reserved].

(l) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) in favor of the Secured Parties or (ii) in connection with
(A) any Surviving Debt, (B) any purchase money Debt permitted by
Section 5.02(b)(iii) solely to the extent that the agreement or instrument
governing such Debt prohibits a Lien on the property acquired with the proceeds
of such Debt, (C) any Capitalized Lease permitted by Section 5.02(b)(iv) solely
to the extent that such Capitalized Lease prohibits a Lien on the property
subject thereto, (D) any Debt outstanding on the date any Subsidiary of such
Loan Party becomes such a Subsidiary (so long as such agreement was not entered
into solely in contemplation of such Subsidiary becoming a Subsidiary of such
Loan Party), (E) restrictions imposed by Gaming Authorities on the payment of
dividends by entities holding Gaming Licenses, (F) contracts for the sale of
assets, including customary restrictions with respect to a Subsidiary pursuant
to an agreement that has been entered into for the sale or disposition of all or
substantially all of the Capital Stock or assets of such Subsidiary, provided
that such restrictions or encumbrances relate only to the assets (or Capital
Stock of an entity directly or indirectly owning such assets) being sold
pursuant to these contracts and such sale is permitted pursuant to
Section 5.02(e), (G) customary provisions in joint venture agreements and other
similar agreements so long as the related joint venture or Investment is
permitted pursuant to Section 5.02(f), (H) customary provisions contained in
leases and other agreements entered into in the ordinary course of business, and
(I) customary restrictions in connection with Debt permitted under
Section 5.02(b) so long as the Liens in favor of the Secured Parties are
specifically permitted.

(m) Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture, or permit any of its Subsidiaries to do so, other
than any Subsidiary the sole assets of which consist of its interest in such
partnership or joint venture.

(n) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.

(o) Capital Expenditures. Make, or permit any of its Subsidiaries to make, any
Capital Expenditures other than:

(i) Project Capital Expenditures made by the Borrower and its Subsidiaries;
provided, however, that the aggregate amount of such Project Capital
Expenditures shall not exceed, during any Fiscal Year commencing with the Fiscal
Year ending December 31, 2010, an amount equal to eight percent (8%) of Gross
Gaming Revenues for such Fiscal Year, provided that if, for any such Fiscal
Year, the amount of Project Capital Expenditures permitted to be made in such
Fiscal Year exceeds the aggregate amount of Project Capital Expenditures made by
the Borrower and its Subsidiaries during such Fiscal Year (the amount of such
excess being the “EXCESS

 

69



--------------------------------------------------------------------------------

PROJECT CAPEX AMOUNT”), the Borrower and its Subsidiaries shall be entitled to
make additional Project Capital Expenditures in the immediately succeeding
Fiscal Year in an amount (such amount being referred to herein as the “CARRYOVER
PROJECT CAPEX AMOUNT”) equal to the lesser of (1) the Excess Project Capex
Amount and (2) 75% of the amount permitted to be made in such immediately
preceding Fiscal Year (after giving effect to any Carryover Project Capex
Amount); provided, further, that the amount specified above for any Fiscal Year
shall not be deemed to have been utilized to make Project Capital Expenditures
until the Carryover Project Capex Amount, if any, applicable to such Fiscal Year
shall be utilized in full; and

(ii) Maintenance Capital Expenditures made by the Borrower and its Subsidiaries.

(p) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or Loans
to, or otherwise transfer assets to or invest in, the Borrower or any Subsidiary
of the Borrower (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (i) the
Loan Documents, (ii) [reserved], (iii) any agreement or instrument evidencing
Surviving Debt, (iv) any agreement in effect at the time such Subsidiary becomes
a Subsidiary of such Loan Party, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of such Loan Party,
(v) any purchase money Debt permitted by Section 5.02(b)(iii) solely to the
extent that the agreement or instrument governing such Debt prohibits a Lien on
the property acquired with the proceeds of such Debt, (vi) any Capitalized Lease
permitted by Section 5.02(b)(iv) solely to the extent that such Capitalized
Lease prohibits a Lien on the property subject thereto, (vii) restrictions
imposed by Gaming Authorities on the payment of dividends by entities holding
Gaming Licenses, (viii) contracts for the sale of assets, including customary
restrictions with respect to a Subsidiary pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary, provided that such restrictions or
encumbrances relate only to the assets (or Capital Stock of an entity directly
or indirectly owning such assets) being sold pursuant to these contracts and
such sale is permitted pursuant to Section 5.02(e), (ix) customary provisions in
joint venture agreements and other similar agreements so long as the related
joint venture or Investment is permitted pursuant to Section 5.02(f), and
(x) customary restrictions in connection with Debt permitted under
Section 5.02(b) so long as such restrictions are customary in the market for
similar types of Debt for issuers or borrowers of similar credit quality.

(q) Restrictions on Certain Agreements. Enter into, or permit any of its
Subsidiaries to enter into, any management or consulting agreement with Donald
J. Trump or any Affiliate of Donald J. Trump, other than the Services Agreement.

(r) General Partner as Holding Company. In the case of the General Partner,
enter into or conduct any business, or engage in any activity other than (i) the
holding of the Equity Interests in the Borrower; (ii) the performance of its
duties as general partner of the Borrower and the performance of its Obligations
under this Agreement; (iii) the performance of

 

70



--------------------------------------------------------------------------------

its obligations under agreements in existence on the Effective Date; (iv) the
making of equity Investments in the Borrower and its Subsidiaries; (v) the
maintenance of any deposit accounts required in connection with the conduct of
business or activities otherwise permitted under the Loan Documents; and
(vi) activities incidental to each of the foregoing. Notwithstanding anything
herein to the contrary, the General Partner shall be permitted to make
Investments in Unrestricted Subsidiaries to the extent permitted under
Section 5.02(f).

(s) Excluded Subsidiaries. Directly or indirectly take, administer, make, cause
or pursue any act, filing or proceeding, or directly or indirectly (by requisite
board, member or shareholder action) approve or authorize any act, filing or
proceeding, to revoke any dissolution of an Excluded Subsidiary, including
without limitation pursuant to Section 311 of the Delaware General Corporation
Law and/or Section 18-806 of the Delaware Limited Liability Company Act or any
provisions similar thereto.

Section 5.03. Reporting Requirements. So long as any Term Loan or any other
Obligation (other than any Unmatured Surviving Obligation) of any Loan Party
under any Loan Document shall remain unpaid, the Loan Parties will furnish to
the Agents and the Lender Parties:

(a) Default Notice. As soon as possible and in any event within two Business
Days after the occurrence of each Default or any event, development or
occurrence reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of the Responsible Officer of the Borrower
setting forth details of such Default and the action that the Borrower has taken
and proposes to take with respect thereto.

(b) Annual Financials. As soon as available and in any event within 120 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, including therein a Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and a Consolidated statement of income and a Consolidated statement of cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, in each case
accompanied by (i) an opinion as to such audit report of independent public
accountants of recognized standing acceptable to the Administrative Agent,
(ii) a report of such independent public accountants as to the Borrower’s
internal controls required under Section 404 of the Sarbanes-Oxley Act of 2002,
in each case certified in a manner to which the Required Lenders have not
reasonably objected in writing, together with (w) a certificate of such
accounting firm to the Lender Parties stating that in the course of the regular
audit of the business of the Borrower and its Subsidiaries, which audit was
conducted by such accounting firm in accordance with generally accepted auditing
standards, such accounting firm has obtained no knowledge that a Default has
occurred and is continuing, or if, in the opinion of such accounting firm, a
Default has occurred and is continuing, a statement as to the nature thereof,
(x) if the General Partner has any Unrestricted Subsidiaries, a consolidating
balance sheet, consolidating statement of income and a consolidating statement
of cash flows, in each case of the General Partner and its Subsidiaries (showing
the General Partner and its Subsidiaries (other than Unrestricted Subsidiaries),
taken as a whole, and the Unrestricted Subsidiaries of the General Partner,
taken as a whole) as at the end of such Fiscal Year certified by a Responsible
Officer of the General Partner, and (y) a certificate of the Responsible Officer
of the Borrower stating that no Default has occurred and is continuing or, if a
Default has occurred and is

 

71



--------------------------------------------------------------------------------

continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto. In the event of
any change in generally accepted accounting principles used in the preparation
of such financial statements, the Borrower shall also provide a statement of
reconciliation conforming such financial statements to GAAP.

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year, a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal quarter and a Consolidated statement of income and a Consolidated
statement of cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous fiscal quarter and ending with the end of
such fiscal quarter and a Consolidated statement of income and a Consolidated
statement of cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding date or period of the preceding Fiscal Year, all
in reasonable detail and duly certified (subject to normal year-end audit
adjustments) by the Responsible Officer of the Borrower as having been prepared
in accordance with generally accepted accounting principles, together with (i) a
certificate of said Responsible Officer stating that no Default has occurred and
is continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Borrower has taken and proposes to
take with respect thereto, and (ii) if the General Partner has any Unrestricted
Subsidiaries, a consolidating balance sheet, consolidating statement of income
and a consolidating statement of cash flows, in each case of the General Partner
and its Subsidiaries (showing the General Partner and its Subsidiaries (other
than Unrestricted Subsidiaries), and taken as a whole, and the Unrestricted
Subsidiaries of the General Partner, taken as a whole) as at the end of such
quarter certified by a Responsible Officer of the General Partner. In the event
of any change in generally accepted accounting principles, the Borrower shall
also provide a statement of reconciliation conforming such financial statements
to GAAP.

(d) Annual Forecasts. As soon as available and in any event no later than 60
days after the end of each Fiscal Year, forecasts prepared by management of the
Borrower, in form reasonably satisfactory to the Administrative Agent, of
balance sheets, income statements and cash flow statements of the Borrower and
Subsidiaries (other than Unrestricted Subsidiaries) on a quarterly basis for the
Fiscal Year following such Fiscal Year and on a quarterly basis for each Fiscal
Year thereafter until the Maturity Date.

(e) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any Governmental
Authority affecting any Loan Party or any of its Subsidiaries of the type
described in Section 4.01(f), and promptly after the occurrence thereof, notice
of any adverse change in the status or the financial effect on any Loan Party or
any of its Subsidiaries of the Disclosed Litigation from that described on
Schedule 4.01(f) hereto.

(f) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to its stockholders, and copies of all regular,
periodic and special reports, and all registration statements, that any Loan
Party or any of its Subsidiaries files with the Securities and Exchange
Commission or any governmental authority that may be substituted therefor, or
with any national securities exchange.

 

72



--------------------------------------------------------------------------------

(g) Creditor Reports. Promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of Debt securities of any Loan Party
or of any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lender Parties pursuant to any other clause of this Section 5.03.

(h) Agreement Notices. Promptly upon receipt thereof, copies of all notices,
requests and other documents received by any Loan Party or any of its
Subsidiaries under or pursuant to any Related Document or any instrument,
indenture, loan or credit or similar agreement with respect to Debt in excess of
$20,000,000 and, from time to time upon request by the Administrative Agent,
such information and reports regarding such instruments, indentures and loan and
credit and similar agreements as the Administrative Agent may reasonably
request.

(i) Revenue Agent Reports. Within 10 days after receipt, copies of all Revenue
Agent Reports (Internal Revenue Service Form 886), or other written proposals of
the Internal Revenue Service, that propose, determine or otherwise set forth
positive adjustments to the Federal income tax liability of any Loan Party or,
as applicable, the affiliated group (within the meaning of Section 1504(a)(1) of
the Internal Revenue Code) of which any Loan Party is a member aggregating
$15,000,000 or more.

(j) ERISA.

(i) ERISA Events and ERISA Reports. (A) Promptly and in any event within 10 days
after any Loan Party or any ERISA Affiliate knows or has reason to know that any
ERISA Event has occurred, a statement of the Responsible Officer of the Borrower
describing such ERISA Event and the action, if any, that such Loan Party or such
ERISA Affiliate has taken and proposes to take with respect thereto and (B) on
the date any records, documents or other information must be furnished to the
PBGC with respect to any Plan pursuant to Section 4010 of ERISA, a copy of such
records, documents and information.

(ii) Plan Terminations. Promptly and in any event within two Business Days after
receipt thereof by any Loan Party or any ERISA Affiliate, copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan.

(iii) Plan Annual Reports. Promptly and in any event within 30 days after the
filing thereof with the Internal Revenue Service, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Plan.

(iv) Multiemployer Plan Notices. Promptly and in any event within five Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Loan Party or any ERISA Affiliate in connection with any event
described in clause (A) or (B).

 

73



--------------------------------------------------------------------------------

(k) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any property described in the Mortgages to be
subject to any material restrictions on ownership, occupancy, use or
transferability under any Environmental Law.

(l) Real Property. At the same time as delivery of financial statements under
Section 5.03(b), a report supplementing Schedule 4.01(v) hereto, including an
identification of all owned and leased real property disposed of by the Borrower
or any of its Subsidiaries during such Fiscal Year, a list and description
(including the street address, county or other relevant jurisdiction, state,
record owner, book value thereof and, in the case of leases of property, lessor,
lessee, expiration date and annual rental cost thereof) of all real property
acquired or leased during such Fiscal Year and a description of such other
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete.

(m) Insurance. At the same time as delivery of financial statements under
Section 5.03(b), a report summarizing the insurance coverage (specifying type,
amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional information as any Agent, or any Lender Party through
the Administrative Agent, may reasonably specify.

(n) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Loan Party or any of its Subsidiaries as any Agent, or any Lender Party
through the Administrative Agent, may from time to time reasonably request.

(o) [Reserved].

(p) Trademark License Agreement. Promptly upon receipt thereof, copies of all
notices, petitions, complaints or other writings that reflect or evidence the
seeking of an injunction or similar order under the Trademark License Agreement.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01. Events of Default. If any of the following events (“EVENTS OF
DEFAULT”) shall occur and be continuing:

(a) (i) the Borrower shall fail to pay any principal of any Term Loan when the
same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on the Interest Bearing Component of the Term Loan, or any Loan Party
shall fail to make any other payment under any Loan Document, in each case under
this clause (ii) within five Business Days after the same shall become due and
payable; or

 

74



--------------------------------------------------------------------------------

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made; or

(c) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(e) (as it relates to preservation of
existence) or (i), Section 5.02 or Section 5.03(a), (b) or (c); or

(d) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (i) any officer of a Loan Party becomes aware of such failure or
(ii) written notice thereof shall have been given to the Borrower by any Agent
or any Lender Party; or

(e) any Loan Party or any of its Subsidiaries shall fail to pay any principal
of, premium or interest on or any other amount payable in respect of any Debt of
such Loan Party or such Subsidiary (as the case may be) that is outstanding in a
principal amount of at least $15,000,000 either individually or in the aggregate
for all such Loan Parties and Subsidiaries (but excluding Debt outstanding
hereunder), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt or otherwise to cause, or to permit the holder thereof to cause, such
Debt to mature; or any such Debt shall be declared to be due and payable or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

(f) any Loan Party or any of its Subsidiaries shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of 30 consecutive days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f); or

 

75



--------------------------------------------------------------------------------

(g) any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $15,000,000 shall be rendered against any Loan
Party or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect and such judgment has not been paid or discharged; or

(h) any non-monetary judgment or order shall be rendered against any Loan Party
or any of its Subsidiaries that could be reasonably likely to have a Material
Adverse Effect, and there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect and such judgment or order remains
in effect; or

(i) any Loan Document after delivery thereof pursuant to Sections 3.01 or
5.01(j) shall for any reason cease to be valid and binding on or enforceable
against any Loan Party to it, or any such Loan Party shall so state in writing;
or

(j) any Collateral Document or financing statement after delivery thereof
pursuant to Section 3.01 or 5.01(j) shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority lien on
and security interest in the Collateral covered thereby or any Loan Party shall
so assert in writing; or

(k) a Change of Control shall occur; or

(l) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $15,000,000; or

(m) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $15,000,000 or requires payments exceeding $5,000,000 per
annum; or

(n) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $5,000,000; or

(o) the occurrence of a License Revocation with respect to a Gaming License in
any jurisdiction in which any Loan Party owns or operates a Gaming Facility
(except where

 

76



--------------------------------------------------------------------------------

such License Revocation or such revocation could not be reasonably expected to
have a Material Adverse Effect); provided that such License Revocation continues
for at least ten consecutive Business Days; or

(p) the Trademark License Agreement shall terminate or expire for any reason, or
any injunction or similar order is granted against any Loan Party under the
Trademark License Agreement;

then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Term Loans, all interest on the Interest Bearing Component of the
Term Loans, and all other amounts payable under this Agreement and the other
Loan Documents to be forthwith due and payable, whereupon the Term Loans, all
such interest, and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower; provided, however, that in
the event of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code, the Term Loans, all such interest, and
all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

ARTICLE VII

THE AGENTS

Section 7.01. Authorization and Action.

(a) Each Lender Party hereby appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement and the other Loan Documents as are delegated to such Agent by
the terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto, including the execution and filing of documents
in accordance with the regulatory requirements of any Gaming Authority and
consistent with this Agreement. As to any matters not expressly provided for by
the Loan Documents (including, without limitation, enforcement or collection of
the Term Loans), no Agent shall be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lender
Parties and all holders of Notes; provided, however, that no Agent shall be
required to take any action that exposes such Agent to personal liability or
that is contrary to this Agreement or applicable law. Each Agent agrees to give
to each Lender Party prompt notice of each notice given to it by the Borrower
pursuant to the terms of this Agreement.

(b) In furtherance of the foregoing, each Lender Party hereby appoints and
authorizes the Collateral Agent to act as the agent of such Lender Party for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any Supplemental Collateral Agents
appointed by the Collateral Agent pursuant to Section 7.01(c) for purposes of

 

77



--------------------------------------------------------------------------------

holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights or remedies
thereunder at the direction of the Collateral Agent), shall be entitled to the
benefits of this Article VII (including, without limitation, Section 7.05 as
though any such Supplemental Collateral Agents were an “Agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

(c) Any Agent may execute any of its duties under this Agreement or any other
Loan Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder at the direction of the Collateral
Agent) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Collateral Agent may also from time to
time, when the Collateral Agent deems it to be necessary or desirable, appoint
one or more trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “SUPPLEMENTAL COLLATERAL AGENT”) with respect to all
or any part of the Collateral; provided, however, that no such Supplemental
Collateral Agent shall be authorized to take any action with respect to any
Collateral unless and except to the extent expressly authorized in writing by
the Collateral Agent. Should any instrument in writing from the Borrower or any
other Loan Party be required by any Supplemental Collateral Agent so appointed
by the Collateral Agent to more fully or certainly vest in and confirm to such
Supplemental Collateral Agent such rights, powers, privileges and duties, the
Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Collateral
Agent. If any Supplemental Collateral Agent, or successor thereto, shall die,
become incapable of acting, resign or be removed, all rights, powers, privileges
and duties of such Supplemental Collateral Agent, to the extent permitted by
law, shall automatically vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent. No Agent shall be
responsible for the negligence or misconduct of any agent, attorney-in-fact or
Supplemental Collateral Agent that it selects in accordance with the foregoing
provisions of this Section 7.01(c) in the absence of such Agent’s gross
negligence or willful misconduct.

Section 7.02. Agents’ Reliance, Etc. Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, each Agent:
(a) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Lender Party and shall not be responsible to
any Lender Party for any statements, warranties or representations (whether
written or oral) made in or in connection with the Loan Documents; (c) shall not
have any duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (d) shall not be responsible to any Lender Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant

 

78



--------------------------------------------------------------------------------

thereto; and (e) shall incur no liability under or in respect of any Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telegram, telecopy or e-mail transmission) believed by
it to be genuine and signed or sent by the proper party or parties.

Section 7.03. Agents and their Affiliates. With respect to the Term Loans held
by it and any Notes issued to it, each of the Administrative Agent and the
Collateral Agent shall have the same rights and powers under the Loan Documents
as any other Lender Party and may exercise the same as though each of the
Administrative Agent and the Collateral Agent was not an Agent; and the term
“Lender Party” or “Lender Parties” shall, unless otherwise expressly indicated,
include the Administrative Agent and the Collateral Agent in their individual
capacities, the Administrative Agent and the Collateral Agent and their
affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any Loan Party, any of its Subsidiaries and any
Person that may do business with or own securities of any Loan Party or any such
Subsidiary, all as if the Administrative Agent and the Collateral Agent (and/or
the Affiliates of either) were not an Agent and without any duty to account
therefor to the Lender Parties. No Agent shall have any duty to disclose any
information obtained or received by it or any of its Affiliates relating to any
Loan Party or any of its Subsidiaries to the extent such information was
obtained or received in any capacity other than as such Agent.

Section 7.04. Lender Party Credit Decision. Each Lender Party acknowledges that
it has, independently and without reliance upon any Agent or any other Lender
Party and based on the financial statements referred to in Section 4.01 and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender Party
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender Party and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement.

Section 7.05. Indemnification.

(a) Each Lender Party severally agrees to indemnify each Agent (to the extent
not promptly reimbursed by the Borrower) from and against such Lender Party’s
ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Agent in any way relating to or
arising out of the Loan Documents or any action taken or omitted by such Agent
under the Loan Documents (collectively, the “INDEMNIFIED COSTS”); provided,
however, that no Lender Party shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. Without limitation of the foregoing, each Lender Party
agrees to reimburse each Agent promptly upon demand for its ratable share of any
costs and expenses (including, without limitation, reasonable fees and expenses
of counsel) payable by the Borrower under Section 9.04, to the extent that such
Agent is not promptly reimbursed for such costs and expenses by the Borrower. In
the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 7.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender Party or any other Person.

 

79



--------------------------------------------------------------------------------

(b) [Reserved].

(c) For purposes of this Section 7.05, each Lender Party’s respective ratable
share of any amount shall be determined, at any time, according to the ratio of
(i) the aggregate principal amount of the Term Loans outstanding at such time
and owing to such Lender Party and (ii) the aggregate principal amount of all
Term Loans at such time. The failure of any Lender Party to reimburse any Agent
promptly upon demand for its ratable share of any amount required to be paid by
the Lender Parties to such Agent as provided herein shall not relieve any other
Lender Party of its obligation hereunder to reimburse such Agent for its ratable
share of such amount, but no Lender Party shall be responsible for the failure
of any other Lender Party to reimburse such Agent for such other Lender Party’s
ratable share of such amount. Without prejudice to the survival of any other
agreement of any Lender Party hereunder, the agreement and obligations of each
Lender Party contained in this Section 7.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.

Section 7.06. Successor Agents. Any Agent may resign at any time by giving
written notice thereof to the Lender Parties and the Borrower and may be removed
at any time with or without cause by the Required Lenders; provided, however,
that any removal of the Administrative Agent will not be effective until it or
its Affiliate has also been replaced as Collateral Agent and discharged from all
of its obligations in respect thereof. Upon any such resignation or removal, the
Required Lenders shall have the right to appoint a successor Agent; provided,
however, if the successor Agent is not a Qualifying Icahn Entity, such
appointment shall be subject to the prior written consent of the Borrower, so
long as no Event of Default is then in existence If no successor Agent shall
have been so appointed by the Required Lenders (or, if the successor Agent is
not a Qualifying Icahn Entity and no Event of Default is then in existence,
consented to by the Borrower), and shall have accepted such appointment, within
30 days after the retiring Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Agent, then the retiring Agent may, on
behalf of the Lender Parties, appoint a successor Agent, which shall be a
commercial bank organized under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $250,000,000. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent and,
in the case of a successor Collateral Agent, upon the execution and filing or
recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
reasonably request, in order to continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, such successor Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents. If within 45 days
after written notice is given of the retiring Agent’s resignation or removal
under this Section 7.06 no successor Agent shall have been appointed and shall
have accepted such appointment, then on such 45th day (a) the retiring Agent’s
resignation or removal shall become effective, (b) the retiring Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (c) the Required Lenders shall thereafter

 

80



--------------------------------------------------------------------------------

perform all duties of the retiring Agent under the Loan Documents until such
time, if any, as the Required Lenders appoint a successor Agent as provided
above. After any retiring Agent’s resignation or removal hereunder as Agent
shall have become effective, the provisions of this Article VII shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.

Section 7.07. Agency Agreement. Notwithstanding anything to the contrary
contained herein, it is acknowledged and agreed by Agents and Lenders that
(a) Beal Bank, in its capacities as initial Collateral Agent and initial
Administrative Agent, and the Initial Lenders have executed a separate Agency
Agreement dated as of July 16, 2010 (as amended from time to time, the “Agency
Agreement”) which, among other things, supplements and modifies, as among Agents
and Lenders only, certain terms and provisions of Section 3.01 and this Article
VII, (b) all present and future Agents and Lenders shall be bound by and subject
to the terms and provisions of the Agency Agreement, and (c) in the event of any
conflict between the terms and provisions of Section 3.01 and Article VII and
the terms and provisions of the Agency Agreement, the terms and provisions of
the Agency Agreement shall control. For avoidance of doubt, this Section shall
not in any way affect (or create) any obligations or rights of any Loan Party.

ARTICLE VIII

GUARANTY

Section 8.01. Guaranty; Limitation of Liability.

(a) Each Guarantor, jointly and severally, hereby absolutely, unconditionally
and irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of each other Loan Party now or hereafter existing
under or in respect of the Loan Documents (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such Obligations being
the “GUARANTEED OBLIGATIONS”), and agrees to pay any and all reasonable expenses
(including, without limitation, reasonable fees and expenses of counsel)
incurred by any Agent or any Lender Party in enforcing any rights under this
Guaranty or any other Loan Document. Without limiting the generality of the
foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Agent or any Lender Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each Lender Party, hereby confirms that it is the intention of all
such Persons that this Guaranty and the Obligations of each Subsidiary Guarantor
(that is a Subsidiary of the Borrower) hereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the

 

81



--------------------------------------------------------------------------------

Obligations of each Subsidiary Guarantor (that is a Subsidiary of the Borrower)
hereunder. To effectuate the foregoing intention, the Administrative Agent, the
Lender Parties and the Guarantors hereby irrevocably agree that the Obligations
of each Guarantor under this Guaranty at any time shall be limited to the
maximum amount as will result in the Obligations of such Guarantor under this
Guaranty not constituting a fraudulent transfer or conveyance.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Agents and the
Lender Parties under or in respect of the Loan Documents.

Section 8.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Agent or
any Lender Party with respect thereto. The Obligations of each Guarantor under
or in respect of this Guaranty are independent of the Guaranteed Obligations or
any other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents or any other assets of any Loan Party or any of its Subsidiaries;

 

82



--------------------------------------------------------------------------------

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Agent or any Lender Party to disclose to any Loan Party
any information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Agent or such Lender Party, as the case may be (each
Guarantor waiving any duty on the part of the Agents and the Lender Parties to
disclose such information);

(g) the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Agent
or any Lender Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety, in its capacity
as a guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Agent or any Lender Party or any other
Person upon the insolvency, bankruptcy or reorganization of the Borrower or any
other Loan Party or otherwise, all as though such payment had not been made.

Section 8.03. Waivers and Acknowledgments.

(a) Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, intent to accelerate, acceleration, protest or dishonor
and any other notice with respect to any of the Guaranteed Obligations and this
Guaranty and any requirement that any Agent or any Lender Party protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against any Loan Party or any other Person or any Collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Agent or any Lender Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.

 

83



--------------------------------------------------------------------------------

(d) Each Guarantor acknowledges that the Collateral Agent may, without notice to
or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and each Guarantor hereby waives any defense to the recovery by the Collateral
Agent and the other Secured Parties against such Guarantor of any deficiency
after such nonjudicial sale and any defense or benefits that may be afforded by
applicable law.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Agent or any Lender Party to disclose to such Guarantor any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by such Agent or such Secured Party,
as the case may be.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 8.02 and this Section 8.03
are knowingly made in contemplation of such benefits.

Section 8.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Agent or any Lender Party against the
Borrower, any other Loan Party or any other insider guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Borrower, any other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Guaranteed Obligations (other than Unmatured Surviving
Obligations) and all other amounts payable under this Guaranty shall have been
paid in full in cash. If any amount shall be paid to any Guarantor in violation
of the immediately preceding sentence at any time prior to the payment in full
in cash of the Guaranteed Obligations (other than Unmatured Surviving
Obligations) and all other amounts payable under this Guaranty, such amount
shall be received and held in trust for the benefit of the Secured Parties,
shall be segregated from other property and funds of such Guarantor and shall
forthwith be paid or delivered to the Administrative Agent in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall make payment to any Secured Party of all or any part of the Guaranteed
Obligations, and (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash, the Agents and
the Lender Parties will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

 

84



--------------------------------------------------------------------------------

Section 8.05. Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of EXHIBIT G hereto
(each, a “GUARANTY SUPPLEMENT”), (a) such Person shall be referred to as an
“ADDITIONAL GUARANTOR” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document to a
“GUARANTOR” shall also mean and be a reference to such Additional Guarantor, and
(b) each reference herein to “ THIS GUARANTY,” “HEREUNDER,” “HEREOF” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “GUARANTY,” “THEREUNDER,” “THEREOF” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.

Section 8.06. Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “SUBORDINATED OBLIGATIONS”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 8.06:

(a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default, each Guarantor may receive payments from any other Loan Party on
account of the Subordinated Obligations. After the occurrence and during the
continuance of any Event of Default, however, unless the Required Lenders
otherwise agree, no Guarantor shall demand, accept or take any action to collect
any payment on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Agents and the Lender Parties shall be entitled to receive payment in full in
cash of all Guaranteed Obligations (including all interest and expenses accruing
after the commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“POST-PETITION INTEREST”))
before such Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default, each Guarantor shall, if the Administrative Agent, acting at the
direction of, or with the consent of, the Required Lenders, so requests,
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Agents and the Lender Parties and deliver such payments to
the Administrative Agent on account of the Guaranteed Obligations (including all
Post-Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Guaranty.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default, the Administrative Agent acting at the
direction of, or with the consent of, the Required Lenders, is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of each Guarantor, to collect and enforce, and to

 

85



--------------------------------------------------------------------------------

submit claims in respect of, the Subordinated Obligations and to apply any
amounts received thereon to the Guaranteed Obligations (including any and all
Post-Petition Interest), and (ii) to require each Guarantor (A) to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and (B) to
pay any amounts received on such obligations to the Administrative Agent for
application to the Guaranteed Obligations (including any and all Post-Petition
Interest).

Section 8.07. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the payment in full
in cash of the Guaranteed Obligations (other than Unmatured Surviving
Obligations) and all other amounts payable under this Guaranty, (b) be binding
upon each Guarantor, its successors and assigns and (c) inure to the benefit of
and be enforceable by the Agents and the Lender Parties and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, any Lender Party may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of the Term Loans owing to it
and any Note or Notes held by it) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Lender Party herein or otherwise, in each case as and to the extent
provided in Section 9.07. No Guarantor shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Secured Parties; provided that any Guarantor may assign its rights to the
applicable Loan Party in a transaction permitted pursuant to Section 5.02(d).

ARTICLE IX

MISCELLANEOUS

Section 9.01. Amendments, Etc. No amendment or waiver of, or forbearance from
taking any action in respect of, any provision of this Agreement or any other
Loan Document, nor consent to any departure by any Loan Party therefrom, shall
in any event be effective unless the same shall be in writing and signed (or, in
the case of the Collateral Documents, consented to) by the Required Lenders, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that

(a) no amendment, waiver or consent shall, unless in writing and signed by all
of the Lender Parties (other than any Lender Party that is, at such time, a
Defaulting Lender), do any of the following at any time:

(i) waive any of the conditions specified in Section 3.01; or

(ii) change the definition of “Required Lenders” or otherwise change the number
of Lenders or the percentage of the aggregate unpaid principal amount of the
Loans that, shall be required for the Lenders or any of them to take any action
hereunder; or

(iii) change the order of application of payments set forth in Section 2.11(f);
or

 

86



--------------------------------------------------------------------------------

(iv) other than in connection with a transaction specifically permitted hereby,
release one or more Guarantors (or otherwise limit such Guarantors’ liability
with respect to the Obligations owing to the Agents and the Lender Parties under
the Guaranties) if such release or limitation is in respect of all or
substantially all of the value of the Guaranties to the Lender Parties; or

(v) other than in connection with a transaction specifically permitted under
this Agreement, release any material portion of the Collateral having a value in
excess of $50,000,000 in any transaction or series of related transactions.

(b) no amendment, waiver or consent shall, unless in writing and signed by the
Required Lenders and each Lender specified below for such amendment, waiver or
consent:

(i) [Reserved];

(ii) reduce or forgive the principal of the Term Loans, or stated rate of
interest (other than Default Interest) on the Interest Bearing Component of the
Term Loans owed to a Lender Party or any fees or other amounts stated to be
payable hereunder or under the other Loan Documents to such Lender Party without
the consent of such Lender Party;

(iii) postpone any date scheduled for any payment of principal of the Term
Loans, or interest (other than Default Interest) on the Interest Bearing
Component of the Term Loans pursuant to Section 2.04 or 2.07 or any date fixed
for any payment of fees hereunder to a Lender Party without the consent of such
Lender Party;

(iv) [Reserved];

(v) change the order of application of any prepayment of Term Loans from the
application thereof set forth in the applicable provisions of Section 2.06(b),
in any manner that materially adversely affects the Lenders under one Facility
without the consent of such Lender;

(vi) [Reserved]; or

(vii) amend, waive, modify or consent to any departure from the provisions of
this Section 9.01 in a manner that would adversely affect the rights of any
Lender under this Section 9.01 without the consent of such Lender;

provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by an Agent in addition to the Lenders required above to take such
action, affect the rights or duties of such Agent under this Agreement or the
other Loan Documents.

Section 9.02. Notices, Etc.

(a) All notices and other communications provided for hereunder shall be either
(x) in writing (including telegraphic or telecopy communication) and mailed,
telegraphed, telecopied or delivered, or (y) as and to the extent set forth in
Section 9.02(b) and in the proviso

 

87



--------------------------------------------------------------------------------

to this Section 9.02(a), in an electronic medium and as delivered as set forth
in Section 9.02(b) if to any Loan Party, at the Borrower’s address at 15 South
Pennsylvania Avenue, Atlantic City, NJ 08401, Attention: Mr. John Burke,
Executive Vice President and Corporate Treasurer; if to any Initial Lender
Party, at its Domestic Lending Office specified opposite its name on Schedule I
hereto; if to any other Lender Party, at its Domestic Lending Office specified
in the Assignment and Acceptance pursuant to which it became a Lender Party; if
to the Collateral Agent or the Administrative Agent, at its address at 6000
Legacy Drive, Plano, Texas 75024, Attention: James Erwin, or, as to any party,
at such other address as shall be designated by such party in a written notice
to the other parties; provided, however, that materials and information
described in Section 9.02(b) shall be delivered to the Administrative Agent in
accordance with the provisions thereof or as otherwise specified to the Borrower
by the Administrative Agent. All such notices and other communications shall,
when mailed, telegraphed or telecopied, be effective when deposited in the
mails, delivered to the telegraph company or transmitted by telecopier,
respectively, except that notices and communications to any Agent pursuant to
Article II, III or VII shall not be effective until received by such Agent.
Delivery by telecopier of an executed counterpart of a signature page to any
amendment or waiver of any provision of this Agreement or the Notes or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of an original executed counterpart thereof. As agreed to among the
Borrower, including as set forth in subsection (b) below, the Administrative
Agent and the applicable Lender Parties from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable Person provided from time to time by such
Person.

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding (i) any
notice of any prepayment of the Term Loans pursuant to Section 2.06, (ii) any
notice of a Default or Event of Default under this Agreement or (iii) any
certificate, agreement or other document required to be delivered to satisfy any
condition set forth in Article III of this Agreement (all such non-excluded
communications being referred to herein collectively as “Communications”), by
delivering the Communications by e-mail to an e-mail address specified by the
Administrative Agent to the Borrower. In addition, the Borrower agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in the Loan Documents. The Borrower further agrees that the
Administrative Agent may make the Communications available to the Lenders by
posting the Communications on Intralinks or a substantially similar electronic
transmission system reasonably acceptable to the Borrower (the “PLATFORM”).

(c) The Platform is provided on an “as is” and “as available” basis and the
Agent Parties (as defined below) make no representation or warranty of any kind
as the accuracy or completeness of the Communications or as to the adequacy of
the Platform, and expressly disclaim any liability for any errors or omissions
in the Communications. In no event shall the Administrative Agent or any of its
Affiliates or any of their respective officers, directors, employees, agents,
Advisors or representatives (collectively, the “AGENT PARTIES”) have any
liability to the Borrower, any Lender Party or any other Person or entity for
damages of any kind, including, without limitation, any direct or indirect,
special, incidental or consequential damages,

 

88



--------------------------------------------------------------------------------

losses or expenses (whether in tort, contract or otherwise) arising out of
either Borrower’s or the Administrative Agent’s delivery of any Communications
through the internet, except to the extent the liability of any Agent Party is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted primarily from such Agent Party’s gross negligence or willful
misconduct.

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender Party agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender Party for purposes of the Loan Documents. Each Lender Party
agrees to (i) notify the Administrative Agent in writing (including by e-mail)
from time to time of such Lender Party’s e-mail address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such e-mail address. Nothing herein shall prejudice the right of
the Administrative Agent or any Lender Party to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

Section 9.03. No Waiver; Remedies. No failure on the part of any Lender Party or
any Agent to exercise, and no delay in exercising, any right hereunder or under
any Note or any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

Section 9.04. Costs and Expenses.

(a) The Borrower agrees to pay on demand (i) all reasonable costs and expenses
of each Agent in connection with the preparation, execution, delivery,
administration, modification and amendment of, or any consent or waiver under,
the Loan Documents (including, without limitation, (A) all reasonable due
diligence, collateral review, syndication, transportation, computer,
duplication, appraisal, audit, insurance, title insurance, survey,
environmental, inspection, due diligence, consultant, search, filing and
recording fees and expenses and (B) the reasonable fees and expenses of counsel
for each Agent with respect thereto, with respect to advising such Agent as to
its rights and responsibilities, or the perfection, protection or preservation
of rights or interests, under the Loan Documents, with respect to negotiations
with any Loan Party or with other creditors of any Loan Party or any of its
Subsidiaries arising out of any Default or any events or circumstances that may
give rise to a Default and with respect to presenting claims in or otherwise
participating in or monitoring any bankruptcy, insolvency or other similar
proceeding involving creditors’ rights generally and any proceeding ancillary
thereto), (ii) all reasonable costs and expenses of each Agent and each Lender
Party in connection with the enforcement of the Loan Documents, whether in any
action, suit or litigation, or any bankruptcy, insolvency or other similar
proceeding affecting creditors’ rights generally (including, without limitation,
the reasonable fees and expenses of counsel (A) for the Administrative Agent and
(B) counsel for each Lender Party with respect thereto) and (iii) to the extent
directed to be paid by the Bankruptcy Court, all reasonable costs and expenses
of each Agent and each Lender relating to the Bankruptcy Cases, including
without limitation the reasonable fees and expenses of counsel for each Agent
and each Lender with respect thereto.

 

89



--------------------------------------------------------------------------------

(b) The Borrower agrees to indemnify, defend and save and hold harmless each
Agent, each Lender Party and each of their Affiliates and their respective
officers, directors, trustees, employees, agents and advisors (each, an
“INDEMNIFIED PARTY”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and reasonable expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Term Loans, the actual or proposed use
of the proceeds of the Term Loans, the Transaction Documents or any of the
transactions contemplated hereby or thereby or (ii) the actual or alleged
presence of Hazardous Materials on any property of any Loan Party or any of its
Subsidiaries or any Environmental Action relating in any way to any Loan Party
or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or any Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
Transaction is consummated.

(c) [Reserved].

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower contained in Sections 2.10 and 2.12 and this Section 9.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.

Section 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Term Loans due and payable pursuant to the
provisions of Section 6.01, each Agent and each Lender Party and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender Party
or such Affiliate to or for the credit or the account of the Borrower against
any and all of the Obligations of the Borrower now or hereafter existing under
the Loan Documents, irrespective of whether such Agent or such Lender Party
shall have made any

 

90



--------------------------------------------------------------------------------

demand under this Agreement or the other Loan Documents and although such
Obligations may be unmatured. Each Agent and each Lender Party agrees promptly
to notify the Borrower after any such set-off and application; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Agent and each Lender Party and
their respective Affiliates under this Section 9.05 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Agent, such Lender Party and their respective Affiliates may have.

Section 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and each Agent and the Administrative
Agent shall have been notified by each Initial Lender Party that such Initial
Lender Party has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, each Agent and each Lender Party and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of each Lender Party.

Section 9.07. Assignments and Participations.

(a) Each Lender may assign all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of the Term
Loans owing to it and the Note or Notes held by it); provided, however, that
(i) each such assignment shall be of a uniform, and not a varying, percentage of
all rights and obligations under and in respect of the Term Loans, (ii) except
in the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender, an Affiliate of any Lender or an Approved Fund of any
Lender or an assignment of all of a Lender’s rights and obligations under this
Agreement, the aggregate principal amount of the Term Loans being assigned to
such Eligible Assignee pursuant to such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment) shall in no event
be less than $1,000,000 (or such lesser amount as shall be approved by the
Administrative Agent and, so long as no Default shall have occurred and be
continuing at the time of effectiveness of such assignment, the Borrower),
(iii) each such assignment shall be to an Eligible Assignee, (iv) each such
assignment made as a result of a demand by the Borrower pursuant to
Section 2.10(e) or Section 9.15(b) shall be arranged by the Borrower after
consultation with the Administrative Agent and shall be either an assignment of
all of the rights and obligations of the assigning Lender under this Agreement
or an assignment of a portion of such rights and obligations made concurrently
with another such assignment or other such assignments that together cover all
of the rights and obligations of the assigning Lender under this Agreement,
(v) no Lender shall be obligated to make any such assignment as a result of a
demand by the Borrower pursuant to Section 2.10(e) or Section 9.15(b) unless and
until such Lender shall have received one or more payments from either the
Borrower or one or more Eligible Assignees in an aggregate amount at least equal
to the aggregate outstanding principal amount of the Term Loans owing to such
Lender, together with accrued interest on the Interest Bearing Component of the
Term Loans to the date of payment of such principal amount and all other amounts
payable to such Lender under this Agreement and (vi) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note or Notes (if any) subject to such assignment.

 

91



--------------------------------------------------------------------------------

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (ii) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.10, 2.12 and 9.04
to the extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all of the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

(c) By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon any Agent, such assigning Lender Party or any other Lender Party
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose (but only for this
purpose) as the agent of the Borrower, shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lender Parties and the principal amount of the Term Loans owing to, each
Lender Party from time to time (the “REGISTER”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agents and the Lender Parties may treat each Person whose name is
recorded in the Register as a Lender Party hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Agent or any Lender Party at any reasonable time and from time to time upon
reasonable prior notice.

 

92



--------------------------------------------------------------------------------

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of EXHIBIT A hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower and
each other Agent. In the case of any assignment by a Lender, within five
Business Days after its receipt of such notice, the Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the surrendered Note or Notes (if any) a new Note to the order of such Eligible
Assignee in an amount equal to the principal amount of the Term Loans assigned
to such Eligible Assignee pursuant to such Assignment and Acceptance and, if any
assigning Lender that had a Note or Notes prior to such assignment has retained
any amount of the Term Loans, a new Note to the order of such assigning Lender
in an amount equal to the principal amount of the Term Loans retained by it
hereunder. Such new Note or Notes shall be dated the effective date of such
Assignment and Acceptance and shall otherwise be in substantially the form of
EXHIBIT B.

(f) [Reserved].

(g) Each Lender Party may sell participations to one or more Persons (other than
any Loan Party or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Term Loans owing to it and any Note or Notes
held by it); provided, however, that (i) such Lender Party’s obligations under
this Agreement (including, without limitation, its Commitments) shall remain
unchanged, (ii) such Lender Party shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender Party
shall remain the holder of any such Note for all purposes of this Agreement,
(iv) the Borrower, the Agents and the other Lender Parties shall continue to
deal solely and directly with such Lender Party in connection with such Lender
Party’s rights and obligations under this Agreement, (v) no participant under
any such participation shall have any right to approve any amendment or waiver
of any provision of any Loan Document, or any consent to any departure by any
Loan Party therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest (other than default interest)
on, the Term Loans or any fees or other amounts payable hereunder, in each case
to the extent subject to such participation, postpone any date fixed for any
payment of principal of, or interest on, the Term Loans or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or release a substantial portion of the value of the Collateral
or the value of the Guaranties and (vi) the participating banks or other
entities shall be entitled to the benefit of Section 2.12 to the same extent as
if they were a Lender Party but, with respect to any particular participant, to
no greater extent than the Lender Party that sold the participation to such
participant and only if such participant agrees to comply with Sections 2.12(e)
and 2.12(g) as though it were a Lender Party.

(h) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower or any

 

93



--------------------------------------------------------------------------------

other Loan Party furnished to such Lender Party by or on behalf of the Borrower
or such other Loan Party; provided, however, that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any Confidential Information received by it from
such Lender Party.

(i) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time (and without the consent of the Administrative Agent or
the Borrower) create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Term Loans owing to it
and any Note or Notes held by it) in favor of any Federal Reserve Bank, in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System, or any Federal Home Loan Bank.

(j) Notwithstanding anything to the contrary contained herein, any Lender that
is a fund that invests in bank loans may create a security interest in all or
any portion of the Term Loans owing to it and the Note or Notes held by it to
the trustee for holders of obligations owed, or securities issued, by such fund
as security for such obligations or securities, provided, however, that unless
and until such trustee actually becomes a Lender in compliance with the other
provisions of this Section 9.07, (i) no such pledge shall release the pledging
Lender from any of its obligations under the Loan Documents and (ii) such
trustee shall not be entitled to exercise any of the rights of a Lender under
the Loan Documents even though such trustee may have acquired ownership rights
with respect to the pledged interest through foreclosure or otherwise.

(k) [Reserved].

(l) In connection with any of the transactions described above in this
Section 9.07, the Loan Parties agree to use all commercially reasonable efforts
to assist each applicable Lender in its efforts to syndicate and assign
interests in the Term Loans and/or to sell participation interests in such
Lender’s interest in the Term Loans. Such assistance by the Loan Parties and its
affiliates shall include, without limitation, (i) using commercially reasonable
efforts to ensure that the syndication efforts benefit materially from the Loan
Parties’ existing lending relationships, (ii) direct contact between senior
management and advisors of the Loan Parties and the proposed syndicate lenders,
(iii) assistance in the preparation of a Confidential Information Memorandum and
other marketing materials to be used in connection with any syndication and
(iv) the hosting, with each applicable Lender, of one or more meetings,
consulting with each applicable Lender with respect to the presentations to be
made at such meetings, and making available appropriate officers and
representatives of the Loan Parties to rehearse such presentations prior to such
meetings, as requested by each applicable Lender.

Section 9.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery by
telecopier or email transmission of an executed counterpart of a signature page
to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement.

 

94



--------------------------------------------------------------------------------

Section 9.09. [Reserved].

Section 9.10. Non-Consenting Lenders. If at any time, any Lender becomes a
Non-Consenting Lender, then the Borrower may, at its sole cost and expense, on
five Business Days’ prior written notice to the Administrative Agent and such
Lender, replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 9.07 all of its rights and obligations
under this Agreement to one or more Eligible Assignees; provided that neither
the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; provided, further,
that such Non-Consenting Lender shall be entitled to receive the full
outstanding principal amount of Term Loans so assigned, together with accrued
interest and fees payable in respect of such Term Loans (in the case of
interest, only the interest payable in respect of the Interest Bearing Component
of the Term Loans) as of the date of such assignment.

Section 9.11. Confidentiality. Neither any Agent nor any Lender Party shall
disclose any Confidential Information to any Person without the consent of the
Borrower, other than (a) to such Agent’s or such Lender Party’s Affiliates and
their officers, directors, employees, agents and advisors and to actual or
prospective Eligible Assignees and participants, and then only on a confidential
basis, (b) as required by any law, rule or regulation or judicial process,
(c) as requested or required by any state, Federal or foreign authority or
examiner (including the Federal Home Loan Bank, the Federal Deposit Insurance
Corporation, the National Association of Insurance Commissioners or any similar
organization or quasi-regulatory authority) regulating such Lender Party, (d) to
any rating agency when required by it; provided that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Confidential Information relating to the Loan Parties received by it from
such Lender Party, (e) in connection with any litigation or proceeding to which
such Agent or such Lender Party or any of its Affiliates may be a party or
(f) in connection with the exercise of any right or remedy under this Agreement
or any other Loan Document.

Section 9.12. Release of Collateral. Upon the sale, lease, transfer or other
disposition of any item of Collateral of any Loan Party (including, without
limitation, as a result of the sale, in accordance with the terms of the Loan
Documents, of the Loan Party that owns such Collateral) in accordance with the
terms of the Loan Documents or sale of all of the assets of, or all of the
Equity Interests in, a Subsidiary in a transaction permitted by Section 5.02(e),
the Collateral Agent will, at the Borrower’s expense, execute and deliver to
such Loan Party such documents as such Loan Party may reasonably request to
evidence the release of such item or such Subsidiary of Collateral from the Lien
granted under the Collateral Documents in accordance with the terms of the Loan
Documents.

Section 9.13. Patriot Act Notice. Each Lender Party and each Agent (for itself
and not on behalf of any Lender Party) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender Party or such Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act. The Borrower shall, and shall cause
each of its Subsidiaries to, provide to the extent commercially reasonable, such
information and take such actions as are reasonably requested by any Agents or
any Lender Party in order to assist the Agents and the Lender Parties in
maintaining compliance with the Patriot Act.

 

95



--------------------------------------------------------------------------------

Section 9.14. Jurisdiction, Etc.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or Federal court of the United States of America sitting in New
York, New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the fullest extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any of the other Loan Documents in the courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court of the United
States of America sitting in New York, New York. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Notwithstanding the foregoing, any action to enforce any Mortgage shall be
brought in the State of New Jersey.

Section 9.15. Application of Liquor Laws and Gaming Laws.

(a) This Agreement and the other Loan Documents are subject to laws involving
the sale or distribution of liquor (the “LIQUOR LAWS”). Without limiting the
foregoing, each of the Administrative Agent and the Lenders acknowledges that
(i) it is subject to being called forward by the Governmental Authorities
enforcing the Liquor Laws, in their discretion, for licensing or a finding of
suitability or to file or provide other information, and (ii) all rights,
remedies and powers in or under this Agreement and the other Loan Documents,
including with respect to the Collateral (including the Pledged Equity) and the
ownership and operation of Gaming Facilities, may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
the Liquor Laws and only to the extent that required approvals (including prior
approvals) are obtained from the requisite Governmental Authorities.

(b) This Agreement and the other Loan Documents are subject to Gaming Laws.
Without limiting the foregoing, each of the Administrative Agent and the Lenders
acknowledges that if the Borrower receives a notice from any applicable Gaming
Authority that a Lender has been found disqualified to hold Term Loans made to
the Borrower under applicable

 

96



--------------------------------------------------------------------------------

Gaming Laws (a “DISQUALIFICATION FINDING”), then the Borrower shall, within
thirty (30) days after the date of the Disqualification Finding, either
(i) replace such Lender with a Person that is both an Eligible Assignee and an
Eligible Transferee or (ii) prepay the Term Loans (and other Obligations as set
forth in the proviso below) held by or owed to or for the benefit of such
disqualified Lender, even where a Default has occurred and is continuing;
provided, however, that, concurrently with such replacement or prepayment (as
applicable), all Term Loans, accrued and unpaid interest, fees and other
Obligations then payable or owed to or for the benefit of such disqualified
Lender shall be paid in full. Any such payment under this Section 9.15(b) shall
be deemed to be a prepayment as set forth in Section 2.06(a). Notice to such
disqualified Lender and the Administrative Agent shall be given by the Borrower
within three (3) days of receipt of notice of such Disqualification Finding from
the applicable Gaming Authority, and shall be accompanied by evidence
demonstrating that such transfer or prepayment is required pursuant to Gaming
Laws. Upon receipt of a notice in accordance with the foregoing, the
disqualified Lender shall cooperate with the Borrower in effectuating the
required transfer or prepayment within the time period set forth in such notice.
Commencing on the date the Gaming Authority serves notice of its
Disqualification Finding upon the Borrower, and to the extent (but only to the
extent) required by applicable Gaming Laws, (A) such Lender shall no longer
receive any interest payment on the Term Loans, (B) such Lender shall no longer
exercise, directly or indirectly, any right conferred by the Term Loans, and
(C) such Lender shall not receive any remuneration in any form from the Borrower
for services or otherwise in respect of the Term Loans.

(c) Each of the Administrative Agent and the Lenders agrees to cooperate with
all Gaming Authorities (or be subject to the provisions of Section 2.15) in
connection with the provision of such documents or other information as may be
requested by such Gaming Authorities relating to the Loan Parties or to the Loan
Documents.

(d) If during the existence of an Event of Default hereunder or under any of the
other Loan Documents it shall become necessary, or in the opinion of the
Required Lenders advisable, for an agent, supervisor, receiver or other
representative of the Administrative Agent and the Lenders to become licensed
under any Gaming Law as a condition to receiving the benefit of any Collateral
encumbered by the Collateral Documents or other Loan Documents or to otherwise
enforce the rights of any Agent or any Lender under the Loan Documents, the
Borrower hereby agrees to grant such license or licenses and to execute such
further documents as may be required in connection with the evidencing of such
consent.

Section 9.16. Governing Law. This Agreement, the Notes and the other Loan
Documents (unless otherwise expressly provided therein) shall be governed by,
and construed in accordance with, the internal laws of the State of New York
(including Section 5-1401 of the General Obligations Law of the State of New
York), without regard to conflicts of laws principles that would require
application of another law.

Section 9.17. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE OTHER LOAN
PARTIES, THE AGENTS AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
TERM

 

97



--------------------------------------------------------------------------------

LOANS OR THE ACTIONS OF ANY AGENT OR ANY LENDER PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.

Section 9.18. Limitation of Liability. Each of the Borrower and the other Loan
Parties agrees not to assert any claim against any Agent, any Lender Party or
any of their Affiliates, or any of their respective officers, directors,
employees, agents and advisors, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Term Loans, the actual or proposed use of the proceeds of the Term Loans,
the Transaction Documents or any of the transactions contemplated by the
Transaction Documents.

Section 9.19. Collateral Documents. Each Lender, for the benefit of the Agents,
consents and agrees to the terms of the Collateral Documents as the same may be
in effect or may be amended from time to time in accordance with its terms and
the terms of this Agreement, and authorizes and directs the Collateral Agent to
enter into the Collateral Documents and to perform its obligations and exercise
its rights and remedies thereunder in accordance therewith, subject in each case
to any discretion that may be provided to the Collateral Agent by any of the
terms of any such Collateral Document.

Section 9.20. [Reserved].

Section 9.21. Amendment and Restatement of Existing Credit Agreement. Upon the
effectiveness of this Agreement and effective as of the Effective Date, this
Agreement shall constitute an amendment and restatement of, but not an
extinguishment of any of the “Loans”, “Loans” or other indebtedness, liabilities
and/or obligations of the Borrower or any other Loan Party under, the Existing
Credit Agreement, except to the extent set forth in the Plan of Reorganization
and the terms of this Agreement.

Section 9.22. Ratification of Existing Liens. Each of the Borrower and the other
Loan Parties hereby (a) ratifies, confirms and reaffirms any and all Liens that
it previously granted to the Collateral Agent pursuant to the “Collateral
Documents” (as such term is defined in the Existing Credit Agreement) to the
extent that the Loan Parties continue to have an interest in the property or
assets securing such Liens, (b) acknowledges and agrees that none of such Liens
has expired or has been terminated or released, and (c) acknowledges and agrees
that each of such Liens is valid and enforceable in accordance with its terms
and continues in full force and effect to secure the payment and performance of
the Obligations.

Section 9.23. [Reserved].

Section 9.24. No Personal Liability of Directors, Officers, Employees and Equity
Holders. No direct or indirect stockholder, partner, member, equity holder,
employee, officer or director, as such, past, present or future, of the
Borrower, any Guarantor or any successor entity shall have any personal
liability in respect of the obligations of the Borrower or any Guarantor under
any Loan Document by reason of his, her or its status as such stockholder,
partner, member, equity holder, employee, officer or director, except to the
extent such Person (a) is a Borrower or a Guarantor, (b) has assumed such
obligations of a Borrower or a Guarantor, or (c) otherwise has agreed in writing
to have such personal liability. For avoidance of doubt, nothing

 

98



--------------------------------------------------------------------------------

contained in this Section 9.24 shall limit, restrict, impair or otherwise affect
any Lien granted by any Person referred to in this Section 9.24, any
indebtedness or obligation secured by any such Lien or any right or remedy of
any Agent or Lender with respect to any such Lien, all of which shall be and
remain in full force and effect in accordance with their terms.

Section 9.25. WAIVER AND RELEASE. TO INDUCE THE AGENTS AND THE LENDERS TO
EXECUTE THIS AGREEMENT, EACH OF THE LOAN PARTIES (BY ITS EXECUTION OF THIS
AGREEMENT BELOW) REPRESENTS AND WARRANTS THAT, AS OF THE EFFECTIVE DATE, THERE
ARE NO CLAIMS, COUNTERCLAIMS, CAUSES OF ACTION, OFFSETS, RIGHTS OF RECOUPMENT,
DEFENSES OR DEMANDS AGAINST OR WITH RESPECT TO ANY OF ITS INDEBTEDNESS OR
OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT OR ANY OTHER “LOAN DOCUMENT” (AS
SUCH TERM IS DEFINED IN THE EXISTING CREDIT AGREEMENT) OR UNDER THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND, IN ADDITION, EACH OF THE LOAN PARTIES HEREBY:

(a) WAIVER. WAIVES ANY AND ALL SUCH CLAIMS, COUNTERCLAIMS, CAUSES OF ACTION,
OFFSETS, RIGHTS OF RECOUPMENT, DEFENSES AND DEMANDS, WHETHER KNOWN OR UNKNOWN,
ARISING ON OR BEFORE THE EFFECTIVE DATE; AND

(b) RELEASE. RELEASES AND DISCHARGES EACH OF THE AGENTS AND THE LENDERS AND ITS
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS, AFFILIATES AND ATTORNEYS
(COLLECTIVELY THE “RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS,
INDEBTEDNESS, LIABILITIES, CLAIMS, COUNTERCLAIMS, CAUSES OF ACTION, OFFSETS,
RIGHTS OF RECOUPMENT, DEFENSES AND DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, IN LAW OR EQUITY, WHICH SUCH LOAN PARTY EVER HAD, NOW
HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING ON OR BEFORE
THE EFFECTIVE DATE AND FROM OR IN CONNECTION WITH OR RELATING TO THE EXISTING
CREDIT AGREEMENT OR ANY OTHER “LOAN DOCUMENT” (AS SUCH TERM IS DEFINED IN THE
EXISTING CREDIT AGREEMENT) OR UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ANY TRANSACTION CONTEMPLATED THEREBY OR HEREBY.

[Remainder of Page Intentionally Left Blank]

 

99



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BEAL BANK, SSB as Administrative Agent and Collateral Agent By:  

 

Name:  

 

Title:  

 

 

100



--------------------------------------------------------------------------------

ICAHN PARTNERS LP as an Initial Lender By:  

 

Name:  

 

Title:  

 

ICAHN PARTNERS MASTER FUND LP as an Initial Lender By:  

 

Name:  

 

Title:  

 

ICAHN PARTNERS MASTER FUND II LP as an Initial Lender By:  

 

Name:  

 

Title:  

 

ICAHN PARTNERS MASTER FUND III LP as an Initial Lender By:  

 

Name:  

 

Title:  

 

 

101



--------------------------------------------------------------------------------

TRUMP ENTERTAINMENT RESORTS

HOLDINGS, L.P.,

as Borrower By: Trump Entertainment Resorts, Inc., its general partner By:  

 

Name:  

 

Title:  

 

TRUMP ENTERTAINMENT RESORTS INC., as a Guarantor By:  

 

Name:  

 

Title:  

 

TERH LP Inc., as a Subsidiary Guarantor By:  

 

Name:  

 

Title:  

 

 

102



--------------------------------------------------------------------------------

TRUMP MARINA ASSOCIATES, LLC; TRUMP PLAZA ASSOCIATES, LLC; TRUMP TAJ MAHAL
ASSOCIATES, LLC;

TRUMP ENTERTAINMENT RESORTS

DEVELOPMENT COMPANY, LLC;

each as a Subsidiary Guarantor

By: Trump Entertainment Resorts Holdings, L.P., their sole member By: Trump
Entertainment Resorts, Inc., its general partner By:  

 

Name:  

 

Title:  

 

 

103



--------------------------------------------------------------------------------

TCI 2 HOLDINGS, LLC, as a Subsidiary Guarantor By: Trump Entertainment Resorts,
Inc., its sole member By:  

 

Name:  

 

Title:  

 

TRUMP ENTERTAINMENT RESORTS FUNDING, INC., as a Subsidiary Guarantor By:  

 

Name:  

 

Title:  

 

 

104